Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 1 of 91




                                UM TED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       M IAM IDIW SION
                                      CA SE NO.21CV20019

                                                                             FILED BY                  D .C.
   Oleg Zhukovskiy
                                                                                      JAy 27 2221
          Plaintiff,                                                               ASGELA E.NOBLE
                                                                                  cuEqK0,S.D1ST,()-r
                                                                                  s.n.oFFLA.-MIAMI

   N ationalBank ofU kraine
           D efendants,

                       C LER K 'S N O TICE O F IN TERN A TION A L SER W CES

            lnaccordancewithFederalRulesofCivilProcedureRule4,and/or28U.S.C.1 1608(a)(3)
    or('b)(3)(B),theClerkcertifiesthatontltis27thday ofJanuary2021,(summonsandcomplaint)
    have been m ailed via Intem ationalServiceto:
                                                               NationalBank ofUkaine
                                                               St.Institutskaya,9
                                           D efendant:         KyiV-8,01601,Ukraine


                                           Cotmtry: Ukraine

                                       Articlenum ber: 804296711532
           DON E attheFederalCourthouseSquare,M iami,Florida,this4thday ofN ovember,2014.


                                               AN GEL E,N OBLE
                                                   co
                                                    t
                                                      ' A dm inis ator . C erk fCourt
                                                       l,                     .


                                                    //
                                                    .,

                                               B y'/
                                                            D eputy Clerk
           U.S.DistrictJudge
           Allcounselofrecord
                                                                                                I6ETAIN IeIIN I;Ur#rtllsTUUN lltuulstll.                                                                                          kpl/1Q
Case 1:21-cv-20019-JEM
           C .         Document 10 Entered
                                     IAY. on
                                           /  FLSD
                                           ?Qm,
                                           .
                                           k     ,
                                                 ' XDocket
                                                  SD
                                                 $,      XY 01/28/2021
                                                        .J
                                                         '       /%
                                                                1.     Page 2 of 91                                                                                                                                                        ?'<

                                                           Y
                                                           o                                                                                                                                           TZ g
                                                                                                                                                                                                       R
                                               œ           Ce                                                                                                                                      c.ë
                                                                                                                                                                                                   :2 d na
                                         .=   e.*%
                                    .
                                         e =* = oœ
                                          - ..X =                                                                                                                                              <3 -IdZ CD
                                         .-        œ                                                                                                                                           = :j*  s=
      .,.                                 R
                                          .   œ
                                              w..Q e*.W                                                                                                                                            Ji4
                                          e .    g
                                                 o o
                                                   . œ.  =>.
      z'
       ''. ,. )....-                     =e ;   =  e
                                                   œ 'œ@œ
     l.                         .         +.=.=  œ œ=
                                                   .  o   w
      .....         .
                        .r....            =. .o a ce .. .d                                                                                                                                                      E
                                                                                                                                                                                                                .=
                                                                                                                                                                                                                29
      tp.. , .*. .
                 r
      !.        5f
                 :
                 e-
                 ,'jkwy+'o '.J.,v
                         ,e.     'œpj.Z
                                ;'    x.
                                       1.                                                               œ               œi                 4                     .S        œ
                                                                                                                                                              Ru'4
                                                                                                                                                                 o.e a=
                                                                                                                                                                      t
                                                                                                                                                                      eâ
                         '                                                                              >                 *:              .2                     e
        .u.,..
             ,.x
               -su.
                  A(i.
                     2
                     f.
                      r .. u
                           h..u:k
                                .                                                                       œ
                                                                                                        =è              .*g.2.            .l
                                                                                                                                           g                     o     p
            ...0<  .
                      ..<     up        g                                 2                         5 =                                    z                  .* : (.u
                                          ..
                                           .y    x
                                                 2>.4.                                                                  *0
                                                                                                                        e                  Q
                                                                          =                         >=                                                        .s sa 4 :
       ' ;r..c..7...yj>.k.s.dvuy   y$
                                    ,,   .:
        .
                                   .        ****.                                                                       aa                 :
                               .j.,r.;.7y5                                d                     ;m
                                                                                                 tz.5
                                                                                                '
             %
        . ...v                     ,
                                                                                                                        uv.z               r
                                                                                                                                           tç                 *
                                                                                                                                                              '
                                                                                                                                                              J*
                                                                                                                                                              E =
                                                                                                                                                                -
                                                                                                                                                                0.
                                                                                                                                                                 k
                                                                                                                                                                 txJ.
                                                                                                                                                                    s
                                               ..a....qj                                        tqlld <
                                                                                                      W.                   u                *                       *
      ,u.
     :r.>.,
        <,
        .
        .
          ..y.'
          e
          *rs
         ..qr
          .
            zy..k
              ..
                 ..
                .z
               jkj
                   ..,
                     èwz..-'v.j.
                  -.v.h
                 x.. r
                     ez             ..:-4.
                                         a&  a.       j
                                                      qj
                                                       p                  E)                                            aa.
                                                                                                                           œ
                                                                                                                                          .
                                                                                                                                          e
                                                                                                                                           œ
                                                                                                                                          -f
                                                                                                                                                              =qlw= >q
                                                                                                                                                                     o,'
                                                                                                                                                                       $
                                                                                                                                                                       w
      '            X.
                   .
                    ,. ..,..y. @j                                                                                       :0
                                                                                                                         m
      h
      '':..w
      ..
      lx   ,t
        ..4l':
             w..j?'
              7,u #'
                 ''
                  k.
                  . .o..r
                     k
                     .
                   F,.  ..  t4..
                            ,   *
                               ..grg wq.
                                       . k                                       j                                       ;'
                                                                                                                          ;:              ae
                                                                                                                                           u                   o
                                                                                                                                                               c
                                                                                                                                                               1Jl
                                                                                                                                                                 to.e
                                                                                                                                                                    o:
                                                                                                                                                                     ':'
                                                                                                                                                                       :z
                                                                                                                                                                       .
     .q
      ..
          . .8
        ze.d
           y
           ?ks.
            Zkt.â'
              !   ;...:Ri
                     ,. ;j,
                        wl
                         .r.
                           r
                           ,
                          %.
                           .
                            .
                           .q'       ..f .ë
                                   L.:
                                 stv          .
                                             .:                                                 +/
                                                                                                                        .?
                                                                                                                        .= =
                                                                                                                        kt
                                                                                                                                           :
                                                                                                                                           :a                   =.;œ =o=œ .e
                                                                                                                                                               .œ
      r.zn
      , +
           r
           -..4'.$'.,.'.y
                        .-..'oiy:4.i... .à1IQtâ1:                                2                                      ?'q
                                                                                                                                          .t
                                                                                                                                          m
                                                                                                                                                               a
                                                                                                                                                               ==@ z
                                                                                                                                                                   o6*.
                                                                                                                                                                      ss;
                                                                                                                                                                        /.2              <
                                                                                                                                                                                         u
                                                                                                                                                                                         a                      nl
      '
      1..
         u..s.
        .:2
             ut,?.
             ...'
             '
                 ?g
                  ;  z.$q.
                     v
                  .$.4.T
                         kp.1t
                         *r.
                              .w....
                              ,
                              1     .. qj1                                       '
                                                                                 :              cc                      J
                                                                                                                        :  5              M                   tD a= =s.o
                                                                                                                                                              *= m : ' >2
                                                                                                                                                                         =               .
                                                                                                                                                                                         c                      m
      . wQ. w..= >.+u1
          -x.            .   ktp  .,.                                                                                   ek=               d                    c1tzlœ ru= =.
                                                                                 j                                        t:                                   w H i:r==ajy
                                                                                                                                                                ï tp
                                                                                                                                                              z=/ <$;*R orto@'.rsa
                                                                                                                                                              '
                                                                                                                                                                                         e
                                                                                                                                                                                         .
                                                                                                                                                                                           2
                                                                                                                                                                                         .=:                    c            '
                                                    I                          ej               Z=
                                                                                                Qè                               =u 2                         r=3.%=.sq
                                                                                                                                                                      =:vg sq,a=;        .st
                                                                                                                                                                                           <                    re           '
                                                   NN
                                                   'x a
                                                      -                                                                       y'L= q,
                                                   uu.M                        c* .a            Gœ                              +'m                           6
                                                                                                                                                              œ
                                                                                                                                                              ageLs.;
                                                                                                                                                                  = ep
                                                                                                                                                                 .a *
                                                                                                                                                                      .jt
                                                                                                                                                                     'zg=
                                                                                                                                                                                          a
                                                                                                                                                                                          =
                                                   =..œ
                                                    =*
                                                      R                        >..
                                                                               <   1
                                                                                   ;                                                                           M io cz= ro o             .=
                                                                                                                                                                                          s                     <            -
                                                                               ca                                           z                                  œ
                                                                                                                                                               e =o
                                                                                                                                                                  œ.sa,: ..
                                                                                                                                                                          $ o
                                                                                                                                                                          -@.
                                                                                                                                                                            =            ':
                                                                               =.
                                                   2:                                                                                                          œ  z .q
                                                                                                                                                                     =  sj  2            t                      >
                                                   =I                     œ.
                                                                          2
                                                                               D
                                                                               r
                                                                               .-;
                                                                               <rg                  c                       J=
                                                                                                                             ..           0
                                                                                                                                          *
                                                                                                                                          =                    e  œ
                                                                                                                                                               = 0.
                                                                                                                                                                     g -v $ q
                                                                                                                                                                  e jo ='
                                                                                                                                                                        (w a
                                                                                                                                                                            t,
                                                                                                                                                                             t           q
                                                                                                                                                                                         e
                                                                                                                                                                                         ,
                                                                                                                                                                                         s                      c            ''
                                         œ
                                                   tz.<                   =
                                                                          k'
                                                                               m.
                                                                                k                   '
                                                                                                    'o.                     < ..
                                                                                                                            d  P
                                                                                                                               2.         *
                                                                                                                                          -                    $
                                                                                                                                                               R:aez-a
                                                                                                                                                                     =5'e@
                                                                                                                                                                                         :=
                                                                                                                                                                                         e.
                                         t:                                    EZ          à
                                                                                                     o
                                                                                                    Q)                         =          œ                      s .0 ql                 'z!                    X             -
                                         œ                                                 t
                                                                                                    =                       1=
                                                                                                                             o            %
                                                                                                                                          =
                                                                                                                                          c
                                                                                                                                                               e..
                                                                                                                                                                 's
                                                                                                                                                                  x;E=
                                                                                                                                                                     .w
                                                                                                                                                                      e':
                                                                                                                                                                        ''
                                        *                                                                                                                  2 . .
                                                                                                                                                                s
                                                                                                                                                                z.e
                                                                                                                                                                  ZFè.
                                                                                                                                                                     ='*
                                                                                                                                                                       ..
                                         œ                                                 1                             M-
                                                                                                                         a                tlll
                                                                                                                                          =                = =
                                                                                                                                                          x= g
                                                                                                                                                              0 .G = .e =
                                                                                                                                                              o ; a                                             ru           .
                                                                                                                                                                  =k: .
                                                                                                                                                                    u; y.=               .zx
                                                                                           V
                                        xœ          Z'
                                                    'L                                    '
                                                                                           *
                                                                                                    .Z                   1 .
                                                                                                                           sw             *
                                                                                                                                          -                  Fe œ .
                                                                                                                                                           = to.kt
                                                                                                                                                                e wa.o u
                                                                                                                                                                         œ
                                                                                                                                                                                         .q                     =
                                         o          .Q
                                         œ
                                        as
                                         *
                                                    X?
                                                    m'
                                                                                           j
                                                                                           ol
                                                                                            k        .'
                                                                                                      .:
                                                                                                    ;@z                 =Q g'.
                                                                                                                         * ïz
                                                                                                                             J
                                                                                                                                 .4
                                                                                                                                          œ
                                                                                                                                          ;
                                                                                                                                        =d *
                                                                                                                                                          z- 'dp
                                                                                                                                                          Yœ
                                                                                                                                                                 =.
                                                                                                                                                               w.R gv.
                                                                                                                                                                   o !.œy. - 'S2   o                            c
                                         @)          =                                              &
                                                                                                    u .3           .!1.4
                                                                                                                       1,11
                                                                                                                                   zjj :j !1,1
                                                                                                                                   .
                                                                                                                                 ..,                       k 's=t=l=
                                                                                                                                                                   w'
                                                                                                                                                                   # d
                                                                                                                                                                     .>$
                                                                                                                                                                     1 1: C
                                                                                                                                                                          =3=- ë
                                                                                                                                                                               -o
                                                                                                                                                                               =  .>
                                                                                                                                                                                   Q                            X        **
                                                                                                                    '>M =q)
                                                                                                                          -  .1Z                          .= .s!ë : œ z0.x.*e. =
                                         r           M                                           œ-                =
                                                    =œ
                                                    u.
                                                                                           >
                                                                                                =D
                                                                                                 =.i
                                                                                                Vœm-
                                                                                                   :               2  .- œ
                                                                                                                      >   c
                                                                                                                         ='! 2: o
                                                                                                                                X
                                                                                                                   'e x çnql ku >
                                                                                                                                                           œ'% .R = e
                                                                                                                                                          =œ :pR
                                                                                                                                                               .=
                                                                                                                                                                *'
                                                                                                                                                                 .
                                                                                                                                                                 e.
                                                                                                                                                                 %>j
                                                                                                                                                                   .*o*
                                                                                                                                                                      .Pb
                                                                                                                                                                        k-
                                                                                                                                                                         !
                                                                                                                                                                             . = .Q                                          4
                                                                                                                   =                                                                                            ='y
                                                                                                                                                                                                                E
                                                                                                                   :5                                                                                         t;:
                                                                                                                                                                                                                =:=1
                                                                                                                                                                                                                t
                                         *                                                                         =C                     œ                                                                   X
                                                                                                                                                                                                              tz.>;
                                                                                                                                                                                                                  -==


                                                                                                                                                                                               !(E) a:                             tv 1
                                                                                                                                                                                               '
                                                                                                                                                                                               éZ Y .:
                                                                                                                                                                                                                                  *
                                                                                                                                                                                                                                  >
                                                                                                                                                                                                                                  -Iz1
                                                                                                                                                                                                                                   - ,z
                                                                                                                                                                                                                                      4.
                                            +                                                                                                                                                           3                         '- :&
                                            r                                                                                                                                        d* x
                                                                                                                                                                                     1
                                                                                                                                                                                     .
                                                                                                                                                                                      x
                                                                                                                                                                                                        -
                                                                                                                                                                                                        a
                                                                                                                                                                                                        D
                                                                                                                                                                                                        -
                                                                                                                                                                                                         j
                                                                                                                                                                                               .!
                   >
                   -                          O                                                                                                                                      'R
                                                                                                                                                                                      : --.- dBu;
                                                                                                                                                                                                -                                 v'
                   n-                      &                                                                                                                          '
                                                                                                                                                                       o             ':                                           >
                                                                                          z                                                            @
                                                                                                                                                       œ              c;
                                                                                                                                                                       a             -
                                                                                                                                                                                     K
                                                                                                                                                                                      1                                      '
                                                                                                                                                                                                                         , 7 -!* .
                                                                                                                                                                                                                                  Q ''
                                                                                                                                                                                                                                  1
                                                                                          s d,
                                                                                                                                                                                     .
                                            =                       4#                  a.z    -Y j                                                   a'
                                                                                                                                                      as
                                                                                                                                                           -
                                                                                                                                                       a Az<
                                                                                                                                                           o                         z x a
                                                                                                                                                                                         .
                                                                                                                                                                                         ;                           ,     ;
                                                                                                                                                                                                                           j œ
                                                                                                                                                                                                                             zgs
                                                                                                                                                                                                                             ' a a,
                                                                    X                   m
                                                                                        az Nslmo .a .
                                                                                                    =                                                 mt
                                                                                                                                                       x. ,
                                                                                                                                                          xIa.                       .
                                                                                                                                                                                     a s 'g
                                                                                                                                                                                         .x                                , az j
                   *<                                                                             %                                                                                  e.
                                                                                                                                                                                     .                  j
                                                                                                                                                                                                        ,                    î
                                                                                                                                                                                                                             j .Z
                                                                                                                                                                                                                                j
                       -                &                                                                                                                                            :
                                                                                                                                                                                                        :

                                                                                                             =                                                                       '
                                                                                                                                                                                     rm
                                                                                                                                                                                     e .;u                           j:ë
                                                                                                                                                                                                                       t
                                                                                                                                                                                                                       j j
                                                                                                                                                                                                                         . J
                                                                                                                                                                                                                         , j
                       c                                                                                                                                                             'z
                                                                                                                                                                                     .
                                                                                                                                                                                     1d
                                                                                                                                                                                                                     .   (         .d: .
                    Q     .s=
                            *                                                                                                                                                         -
                                                                                                                                                                                     zw.                             E '
                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                       !
                                                                                                                                                                                                                         l
                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                  mj,ua: '
                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                         .
                   .c
                    <  i  5
                          .Je                                                                                                                     .
                                                                                                                                                                               ;                                     !
                                                                                                                                                                                                                     I 7 !         l g
                   < 1. <z                                                                                                                                                     8 u                                                 .*
                    c #i a %g                                                                                                                                                  e
                                                                                                                                                                               x
                                                                                                                                                                               o
                                                                                                                                                                                . =z                                 '
                                                                                                                                                                                                                     ;!;1
                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                        j jx
                                                                                                                                                                                                                           ç
                    = : m  g<
                            8                                                                                                                                                                  -   t                 ; l
                                                                                                                                                                                                                       r ! 3v
                    < '
                    œ  ! 4                                                                                                                                                   .1 p
                                                                                                                                                                             e
                                                                                                                                                                             j   g.R
                                                                                                                                                                                   .x j , I!  j #
                                                                                                                                                                                                :.j
                                                                                                                                                                                      z. 'i ; ; ' !
                                                                                                                                                                                                  j.
                       *                                                                                                                                                                                .
                   < < - z-                                                                                                                                                  = y      .
                                                                                                                                                                                      %   4
                                                                                                                                                                                          1 j
                                                                                                                                                                                            L j j
                   > z *.%.
                    Q d                                                                                                                                                       #3      z   I ; i :':
                                                                                                                                                                                                  .              -                     .

                         X '                                                                                                                          1                        ..4
                                                                                                                                                                               =
                                                                                                                                                                                 k=.                    #
                                                                                                                                                                                                        .            I
                                                                                                                                                                                                                     . p @
                                                                                                                                                                                                                         . ,a                '
                     #,         (s       C ,
                                           .                                                                 =                                        -                      =4e)'
                                                                                                                                                                               =                        '
                                                                                                                                                                                                        1
                                                                                                                                                                                                        * ,i
                                                                                                                                                                                                        a  ! '
                                                                                                                                                                                                           i .
                                                                                                                                                                                                             r
                                                                                                                                                                                                             I t
                                                                                                                                                                                                               ' Z' '
                                                                                                                                                                                                                    j
                   #o
                    j .
                      j
                      4 -
                        .=                                                                                                                                                     mj o                             .; I r            1.t s J
                        ,
                    X : =
                                    .

                                                                                                             Y*
                                                                                                                                                                             F:-p<* e
                                                                                                                                                                                    N-
                                                                                                                                                                                                                  yi !j t         4
                                                                                                                                                                                                                                  so
                                                                                                                                                                                                                                   k. '. 1
                                         Q                      z                                                                                1                           x . j  4j                          .
                                                                                                                                                                                                                :!)
                                                                                                                                                                                                                  y 'j 1,         a.yj..,
                                                                                                             2
                                                                                                             .
                                                                                                             e.*                                 :                           . 2
                                                                                                                                                                              s= :  o
                                                                                                                                                                                    .-                                            *'s
                                         I,
                                          a-'
                                            g,,
                                              !                                                              .
                                                                                                                                                 =
                                                                                                                                                 <         u          ra =...
                                                                                                                                                                      ,=
                                                                                                                                                                             .
                                                                                                                                                                            ;I
                                                                                                                                                                                                                .
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                  !1 !j           jz:;!'1I
                                                                                         u          =; -o ==
                                                                                                          ï=                                     =                     .
                                                                                                                                                                       .    . * 1
                                                                                                                                                                                k-.                           . l
                                                                                                                                                                                                                k !
                                                                                                                                                                                                                  j j
                                                                                                                                                                                                                        i
                                                                                                                                                                                                                    j ,t ::
                                                                                                                                                                                                                          z .
                                                                                                                                                                                                                            %
                                                                                                                                                                                     R                               I'
                                                                                                                                                                                                                     i . I
                                                                                                                                                                                                                         : 1:
                                                           PACKAGELABEL                COMMERCIALINVOICELABEL                                  DELIVEBYRECORD LABEL                                    DELIVEBYREAU EMPTIABEL
                                        BOB2Qb7llS32                              3DBëHb711532                                           :8825:711532                                              30829:711532
     Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 3 of 91
         Uase I'
               .ZI-CV-ZUUIH-JtM Docum entH tntered On F-LSLJ DOCKetU1/UU/2U21 Hage 1 osl

    AO 440(Rev.06/12)SnmmonsinaCivilAction

                                   U M TED STATES D ISTRICT COURT
                                                         forthe                                     FjtEo By .,
                                                                                                          -   '                    D.c.
                                             SOUTHERN Districtof FLORIDA                                            '
                                                                                                              JA8 27 2221
                                                                                                               ANGELA E.NOBLE
                                                                                                              CLERK u.S.DISX CT.
                                                                                                              s.D.oF FLA.-MIAMI
             OLEG ZHUKOVSKIY
                           Plainhyls)
                              V.                                                  1:21-cv-20019-JEM
                                                           ;
                                                           )
                                                           )
              NATIONAL BANK OF UKRAINE                     )
                          Defendantls)                     )
                                             SIM   ONS IN A CIVIL ACTION
    To:(Defendant'
                 snameandaddress)

                               NATIONAL BANK OF UKM INE
                               ST.INSTITUTSKAYA,9
                               KYI
                                 V -8,01601
                               UKRAINE

            A lawsuitilasbeen filedagainstyou.

           W itbin21daysafterserviceoftllissllmmonsonyou(notcotmtlgtbedayyoureceivedit)- or60daysifyou
aretheUnited SotesoraUnited Statesagency,oran officeroremployeeoftheUnited Statesdescribedin Fed.R.Civ.
P.12(a)(2)or(3)- youmustserveontheplaintiffananswertotheattachedcomplaintoramotionunderRule12of
theFederalRulesofCivilProcedure.n eanswerorm otion mustbeserved on theplaintifforplainti& sattorney,
whosenameandaddressare: HAROLD E. PATRICOFF,ESQ.
.

                          SHUU S & BOW EN,LLP
                          200 S!BISCAYNE BLVD.,SUI TE 4100
                          M IAM 1,FLO RIDA 33131
                          305-379-9189


           lfyoufailtorespon; judn entbydefaultwillbeenteredagainstyoufortllereliefdemandedinthecomplaint.
You alsomustfileyouranswerorm oéon with thecourt.
                                                                         .î'$+ Dlï?à
                                                                      >$K' z'- . zf.k
                                                                       '
                                                                                                      ,
                                                                  à* F.               %       SU M M O N S
                                                                  >
                                                                  =          b
                                                                                        '
                                                                                        z
                                                                                        Q
                                                                                        '
                                                                  1                     J
                                                                  1
                                                                  7                  .2
Date:           Jan 6,2021                                        S#'.            -xW.      W QD/W/
                                                                       #4kzs c3 taX
                                                                           ,x1
                                                                           .
                                                                                            x puw cl*rk
                                                                  Angela E. Noble           U.S.Di
                                                                                                 ftrietLotzrts
                                                                  G erk ofCourt
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 4 of 91




    AO< e(Rev.(M/12)SumnxmsinaCiv'ilAdioa
                                   UM TED STATESD ISTRICT COURT
                                                        fortlle
                                            SOLITHERN ojstrictofFLORIDA




              OLEG ZHUKOVSKIY
                          lolni,
                               vma)
                              V.                               CivilActionNo.1:20-CV-20019-JEM



               NATIONAL BANK OF UKRAINE
                          Dqfendanqs)
                                            SUM MONS IN A CIVIL ACTION

    To:(Defendant'
                 snamer
                      /nfaddregq
                               NATIONALBANK OF UKM INE
                               ST.INSTITUTSKAYA,9
                               KYIV-E,01601
                               UKFIAINE

             A lawsuitl)asbeen fledagninstyou.
             W ithin 21daysafterserviceofthissummonsonyou(notcountingthedayyou receivedit)- or60daysi
                                                                                                    fyou
    aretheUnitedStatesoraUnited Statesagency,oranomceroremployeeoftheUni
                                                                       ted Statesdescri
                                                                                      bed inFed.R.Civ.
    P.12(a)(2)or(3)- youmustserveonthrplaintiffanxnswertotheattachedcompiaintoramotionunderRule12of
    tbeFederalRulesofCivilProcedure.n eanm erormotionmustbeservedontheplaintifforplaintiX sattorney,
    whosenameand addressare: HAROL.D EbP OWE
                                          ATRI
                                             NCOF
                                               LLP
                                                 Fj ESQ.
                              SHUU S &
                              20OS.BISCAYNEULVD.,SUI  TE4100
                              MIAM1,FLORIDA 33131
                              305-379-9189

             lfyoufailtoresponi judgmentbydefaultwillbeenteredagainstyoufortbereiiefdemandedi
                                                                                            nthecomplaint.
     You alsomustGleyouranswerormotionwiththecourt.


                                                                   CLERK OF COURT


     Date:
                                                                           Si
                                                                            gnattt
                                                                                 reofclerkt7rDeput
                                                                                                 yClerk
   Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 5 of 91



 AO 440(B:p.06/12)rlol
                     si
                      aounellu npoUHBIBHH;nozoB


                                                OKPYIKHHH Cy;
                                        CFIOJIYHEH HX IIITA TIB
                                               rfiBaeHHoro oxpyry Ir a'
                                                                      ry Taopuaa

             olEr> KoBcbK% ,

        .                    .           ...

                          1103U629(0
                            DPOTH                                  I-luBiabuu;noaos.
                                                                                   N'
                                                                                    :1:2>CV-20o19-JEM
   HALIIOHAJIbHHFIBA% YKPAO




                                       HOBI;OMJIEHHS HPO ITHBIJIBHHW nO3OB
 Kovy:(1-%maaôpeca                 ilAnnoHA.
                                           rlbll% SAI.
                                                     IX yKPA/HH
 z?ftlacw/tkvë                     Bym.Iucmpl
                                            n n-cbxa,9
                                   KHi'
                                      B-8?01601
                                   FKPAIHA



            I'lpo'
                 rH Bacnoaalfo noaoB.
            rlpou rou 21al
                         u nicasBpyHeHHsBaM o oro noBiiloMzleHhlxnponoao
 o'
  rpuMaau)- a6o npoTgroM 60QHiB                                      BlHeBpaxonylouHAHX,KozlllBHXoro
                               ,J
                                llcmo BH(:peaHaeHToM a6o arelî-
                                                              rcnaoM CnozfyHelfHxIIITaTiBAMePHKH
nocanoBoiooco6olo a6o npauiBllHKov BCnomy                                                             ,t
                                                                                                       IH
                                            qeilllx lll-raTaxA vepgKH onHcaHiBmeztepanblloMy npagHni
uHBinbHorocm oulllHca a.V:12(a)(2)a6o(3)- BHnoBuuHiHUaTHno3,pl        Bax!ynianoeilw Hacoaailll;no3osa6o
I
c
naonoTaHlu Bi
            anoB  igl
                    lo ao l
                          -lpanuaa 12 Oe aepanbHHx   npa  BMz
                                                            f nHBi
                                                                 nwHoro cm ouHHcmna.BianoBîzw a6oIcnonoTafilu
 OBHHHi6yTH HaAicllallinO3HBat1y a6O nOBi#eHOMyDOBHBaHa iM'     XTaaQPCC;SKOrOBKa3aHiHH)KMe:
                                                            ,


                                  XEPOJIJ E.FIETPIKOT,ECK.
                                  2X
                                  LLIYTCEHQ 5OYJHJllln
                                        FIIB;EI'
                                               IHPIM BICKEI
                                                          AH
                                  SYJIbBAP,OmIC 4100
                                  MV AMI,tul'
                                            amX OPm A 33131
                                  305-379-9189
       SlcmoBH HeaMome' reHaaaa BianoBiab, npo'  rH Bac6m e Bllileceilo aaoqHepimeHlu mono3aaoBollelllfxBl
                                                                                                         lMorH
mo 3azHatleHay no3oBi.BM Talco- nosgl
                                    liliylana'
                                             rn cnolo Bianogiaba6o KzlonoTaHslmaocya                          ,
                                                                                     y.

                                                                      CEKPETAP CYRY

ian-
   a'
    .
                                                                      Fliànuctzehe#em/'Jl660.A/cl?7lzl1&/&'
                                                                                                          / CeKpemapR
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 6 of 91



  I'Iepeu aa Texcry uboro aolcyMeH'ra 3 aHrniicbxoi' sioBH Ha yxpaikcbxy MoBy BplxoHaso
 uepexnaaaueM 6mpo nepexaaais (IAHHa CBiT))l-op6plx M aielo CBreHiïsHolo.


 Hmuwc: X'
   '
         Y'
          Z                       /
                                                          ,

             '



                                 wY s-,         . - n

 iuperrop                  w>M
                       Jva . s9 *''
                              ./4
                                  .. .aw*t7w;.gjyl.'
                                             '-'vt. .N.t,
                                                   t'   .',>.
                                                         ..'
 JlinoB 1O.1. .$$/ > wvC
                      A.
                       *'
                        .-     .rh '''r'
                               7        's
                                         . z.
                                         -     *'
                                                k
                 ,
                 1.  j.xzA
                  -...   X.      .
                               z .        >k
                                           x..
                                             .
                                             r-
                                             .<...
                 .
                 . .
                 -.''
                      . r
                        '
                        . 4
                          .
                          F.P
                            .
                    W.*k4 .. %-h   4       w
                                           k
                                           x
                                   >'..=r!:%x'
                                             '>t
                                                .
                                               ;',l
                 -
                 ',
                 ,
                  I 'h
                     xq.
                     ' t
                       /t..
                       1  !* p.s
                               .
                               ,. z.N
                                    .
                                    h
                                    ..
                 r
                 k.,t.'
                      ç2.- w $''.''.'*           *...
                                                    ''       jq'
                                                               .z$.-/
                                              I'.1   -
                  'c..$      xN*'
                       ï! .z!'     qCq..#1$.1'.
                                xv(U
                                x              .;kklfoj':h.
                                                          râ.
                                                           ..*
                                                              'J ''.
                                                              .
                                                             A'. ;'
                   .   %$      >w.uw6wtt...,z -- z
                        :
                       %z
                        ..x C
                        .
                        '>      #>-J
                                   .>
                                    ''t''**-**%-<x..>.-'.'w-
                                                           ';
                                                            '.
                                                             '.'4,N.
                                                                   Yxz.v'
                             &.. .'> o z a...e.c
                                    < *).             q.v....- .
                                   N <w.....z ' <:    '




                                                                                                                                    a-'
                                                                                                                                      r*'
                                                                                                                                4,sevz.z. xrar ....-.
                                                                                                                               pjvà'..k $   o..
                                                                                                                                        ..s . .'
                                                                                                                                               s. . .'
                                                                                                                           WV -'-=
                                                                                                                          ê' e$ .,= u ..,
                                                                                                                                                           '.=M.-' '''-   .
                                                                                                                                                                          '
                                                                                                                       i
                                                                                                                       %..'/x
                                                                                                                       o.
                                                                                                                      tx
                                                                                                                              ., < u..,-..
                                                                                                                            à.<,.ee'm,k
                                                                                                                            .               ,
                                                                                                                                                .
                                                                                                                                                    . ..   -,.
                                                                                                                                                                 z...
                                                                                                                                                                 .
                                                                                                                                                                    ,.
                                                                                                                      17l ?' ''. . -t'
                                                                                                                      .- .V .
                                                                                                                                                           :.
                                                                                                                      k..i
                                                                                                                      ;  .f' . ;
                                                                                                                               t.z
                                                                                                                                 ,.
                                                                                                                                 . .i ..4..
                                                                                                                                          .'.               .<
                                                                                                        .        .. 11r V'
                                                                                                                      .    ' *j!'.
                                                                            l7po To, rfpoH epoBaHo Tacxplnne r...-,,  j
                                                                                                                     Nx
                                                                                                                      xu .
                                                                                                                          J
                                                                                                                          .7>jk:
                                                                                                                               . .N
                                                                                                                                ..
                                                                                                                                                           '
                                                                                                                                                           .'r..-
                                                                            IICHaTKOIO      #          aPK 1   .3
                                                                                                                !. i.
                                                                                                                   . .
                                                                                                                      <.
                                                                                                                       .
                                                                                                                       '. -  .
                                                                                                                        'a- . .                              yg
                                                                                                                                                           -r;
                                                                                                                                                             t ':
                                                                                                                                                               . . -
                                                                                                                                                                Ne
                                                                                                                                                           . .eY#
                                                                                                                                                                'A
Case
Uase1:21-cv-20019-JEM
      .ZI-CV-ZUUIH-XXXX Document
     I'                 Docum ent110 tnt
                                      Entered
                                       ered Onon FLSD
                                                  J DOCDocket
                                              F'LSL           01/28/2021
                                                       KetU1/U4/2UZ1 PagePage  7 of 91
                                                                          1 01bl



                        IN TH E UNITED STATES DISTRICT CO URT
                       FOR TH E SO UTH ERN DISTR ICT O F FLO RIDA

                                              CA SE NO .:

   Oleg Zhukovskiy,

          Plaintiff,



   N ationalBank ofUkraine,

          Defendant.


                                             COM PLAINT

         PlaintiffOlegZhukovskiy Ctplaintiff'orttM r.Zhukovskiy'),suestheDefendantNational
   Bank ofUkraineCr efendant''orCCNBU'')andallegesasfollows:
                                 1. NATURE O F TH E ACTIO N

                 Thislaw suitarisesoutofthe illegallaundering and w rongfultaking ofbank funds

   by aUkrainian and U.S.criminalgroup (hereinafterthettcriminalEnterprise''l),which enabled
  NBU and its ofticialsto participate in an elaborate scheme to (i)wrongfully take overa bank
  knownasJSB Brokbusinessbank(fçBrokbusinessbank''orttBrokBank'')and(ii)raidBrokBankof
  its deposits by individuals and companies, including specifically those based out of M iam i,

  Florida,and (iii)utilize those funds formoney laundering,partofwhich were converted and
  transferred to, and through, various entities including, inter alia, PJSC CB PrivatBank


  di     1The Crim inalEnterprise iscom prised ofthe following individualsand entities, which are
    scussed in greater detailbelow ,including theirnexus and connection to the theftofPlaintiffs
  Funds,
  S      and those actionsand activitiestaking place in M iam i, Flori
                                                                     da:(1)Brokbusinessbank;(2)
    ergeiArbtlzov;(3)ViktorYanukovych;(4)lgorSorkin'
                                                   ,(5)ValeriaGontareva;(6)NBU;(7)
  SergeiKurchenko;(8) RealBank;(9) lgor Kolomoisky;(10) Gennadiy Boholiubov;(11)
  MordechaiKorf;(12)UrielLaber;(13)Optima IndustrialManagement,LLC;(14)Optima
  lnternational;(15)Optima Ventures?LLC;(16)Ukrnafta;(17)PrivatBank,and each oftheir
  affiliates,agents,andrelated com panles.
Uase1:21-cv-20019-JEM
Case I:ZI-CV-ZUUIH-XXXX Document
                        Docum ent110 tnt
                                       ered 0non
                                      Entered I-LYD DOCRet
                                                 FLSD     U1/U4/
                                                      Docket    ZU21 HagePage
                                                              01/28/2021  2 Oîbl
                                                                               8 of 91



   ttTlivatBank''l,tothedetrimentofBrokBank'sdepositors.Assetforthbelow,thiswasdonewith
   theknowledge,consent,and assistance(through action and inaction)ofNBU and itsofficialsfor
   the profitand the benefitofNBU and itsofficials. In 2013,NBU officialsallowed the im proper

   lû
    purchase''and takeover ofBrokBank by the Crim inalEnterprise, and then allowed BrokBank

   reserves to be depleted and laundered through a vast schem e perpetrated by various individuals

   and entities (including the CriminalEnterprise)to manipulate,launder,and convertPlaintiff's
   fundsthrough accounts,realestate, companies,andindi
                                                     vidualsaroundtheUnitedStates(including
   specifically,am oney laundering operation based outofM iam i, Florida).

                  Plaintiff is'the assignee ofal1 legalrights to pursue the legal claim s to recover

   dam ages relating to certain deposits,which the Defendantm isappropriated, as discussed below ,

   includingover$300millionzindamages.Thesedepositsand damagesarecomprised ofover$102
   m illion in principal,together with interest, penalties,lostprofits,and com pensatory,statutory,

   punitive,and al1otherdamagesandclaimsin connectionwith thefunds(collectively,theûTunds''
   ortûplaintiffsFunds').TheFundsdeposited in BrokBank weretheproperty of:two companies,
   ZUKK Trading Limited (tçZukk'')and lntertransgroup LLC (tllntertrans'l;and two individuals,
   Nikolay Kovzel(%çM r.Kovzel'') and Vitaly Didylivsky (ttM r.Didylivsky'') (collectively,the
   ttlnvestors''ortheEtAssignors').0n September 14,2020,thelnvestorsassigned a11ofthelegal
   rights in relation to the invested Fundsto the Plaintiffforpurposesofcollection, which includes

   therightstopursuethecausesofactioncontemplatedherein(theKçAssignments'').Tnzeandcorrect
   copies ofthe assignm ents,togetherwitb certified English translations, have been attachcd hereto

   asExhibitGA .''



          2A11references in this letter to t%''relate to United States Dollars, unless otherwise
  indicated.


                                                 2
Case
Uase1:21-cv-20019-JEM
     IZZI-CV-ZUUIH-XXXX Document 10 tnt
                        Docum ent1   Entered
                                      ered 0non FLSD
                                             F'LYD DOCDocket 01/28/2021
                                                      RetU1/U4/ZU21 HagePage  9 of 91
                                                                         t$01bl



          3.     After the BrokBank funds were converted and depletcd,Ukraine (through the
   Prosecutor'sOftice)initiatedcriminalactionsagainstseveralindividualsinvolvedin thecriminal
   scheme,and seized an amotmtin excessof$2.25billion from theCriminalEnterprise.Ukraine
   then distributed in excessof$172 m illion to NBU ,butN BU did notreturn the w rongfully-taken
   funds back to thc depositors of B-Bank, including the Plaintiff s A ssignors. Instead,N BU

   wrongfully retained thefundsfortheCrim inalEntem rise,and forN BU and itsofficials,and used

   theBrokBank funds(which belonged to private individualsand companies)to repay intereston
   Ukrainiangovernmentdebt(theûûBonds''),includingspecitically,therepaymentofinteresttoU.S.
   companies,includingbutnotlimitedto FranklinTempleton lnvestments(tTranklin Templeton''),
   T.RowePlice,andTCW Group(collectively,theECU.S.M utualFunds'),holdingtheBonds,many
   ofwhich are located,do business,and haveofficesin Florida.

          4.     Thus,NBU,through its officials, leadership,and the Crim inal Entem rise,have

   successfully broughtthe illicitmoney latmdering schem e to com pletion.Plaintiff's Fundsw ere

   siphoned out of BrokRank and then laundered through com panies in Florida, then seized by

   Ukraine,and distributed to NBU .Facing pressure from holders ofUkrainian governm entbonds

   (including theU.S.MutualFunds),NBU decided to usePlaintiffsFundsto pay intereston
   Ukrainian govem m entbonds here in Florida instead ofreturning Plaintiff'sFunds to the deposit

   holders,includingthePlaintiffsAssignors(togetherwith applicableinterest,penalties,and other
   damages).Asa result,thoseFundsremain due and owing to thePlaintiff,togetherwith a11
   applicable interest,penalties,and otherdam agcs.

          5.     ln this action,Plaintiffseeksover$300 million in damages,and such otherand

    furtherreliefand sanctionsasthe Courtm ay order.




                                                 3
Case
 U ase1:21-cv-20019-JEM
        .ZI-CV-ZUUIH-XXXX Document
       I'                  Docum en!10 Entered
                                    1 tnîere; OnonI-LbD
                                                    FLSD Docket
                                                        D0CKetUl/01/28/2021 Page
                                                                 U4/2U21 Page 4 0110
                                                                                  bl of 91



                           II. PARTIES,JURISDICTIO N AND V ENUE

           6.     Plaintiff,M r.Zhukovskiy,isaU .S.perm anentresident, whoresidesin theU .S.and

    who istheassignee ofa11legalrightsto pursue the legalclaim sto recoverdeposits, and dam ages,

    related toPlaintiff'sFundswhich NBU m isappropriated and a1lotherlegalrightstopursueclaim s

    againsttheD efendant.See ExhibitççA .''A snoted, the purposeoftheAssignm entsw asto transfer

    the rightto ptlrsue a11legalclaim sto Plaintiff, so thathe can pursuethose claim son behalfofthe

    Assignors in the United States and abroad. Am ong the rights assigned and transfcrred were the

    rightstopursuethecausesofaction contcmplated herein. Defendantwasnotifiedoftheassignm ent

    in writing through a dem and letter dated October 29, 2020 (the S
                                                                    soctober29,2020 Dem and
    Letter').SeeExhibité6B.''
                  The Defendant is ttan agcncy of instrum entality of a foreign state''w ithin the

    meaning of28U.S.C.j 1603(b),andisthusaitforeignstate''ptlrsuantto j 1603(a).
           8.     ThisCourthasjurisdictionoverthiscausepursuantto 28U.S.C.j l330(a),which
    provides thatûûltlhe districtcourtsshallhave originaljmisdiction withoutregard to amountin
    controversyofanynonjurycivilaction againstaforeignstate''withinthemeaningof28U.S.C.
    j 1603(a).Accordingly,thisCourthasjurisdictionoverNBU pursuantto28U.S.C.j 1330(a)
    and 28 U.S.C.j 1603.This Courtalso hasjurisdiction overthiscivilaction under28 U.S.C.
    9 1331,inthatPlaintiffallegesviolationsoffederallaw,nnm elylaunderingofmoneyinstnzments,
   pursuantto 18U.S.C.j 1956(b).
                  Defendantisnotimmunefrom thejurisdictionofthisCourtinthiscaseunderthe
   Foreign Sovereipzlm munitiesA ct,28 U .S.
                                           C.j1604,ptlrsuantto(i)28U.S.C.j1605(a)(2)and
   (ii)28U.S.C.j1605(a)(5).




                                                  4
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                   1 tntered OnonF'LYD
                                                   FLSD Docket
                                                       DOCKetU1/01/28/2021 Page
                                                                U4/2U21 Hage b 0î11
                                                                                 bl of 91



                  a.      The com m ercial activity exception to im m unity under 28 U .S.C.

    j 1605(a)(2)applieswherethelawsuitis:(1)içbased ...upon an actoutsidetheterritoryofthe
    United States'''(2)taken ttin connection with a commercialactivity''ofNBU outsidetheUnited
    States;and(3)whichEçcauseld)adirecteffectintheUnitedStates.''28U.S.C.j1605(a)(2).Under
    28 U.S.C.j 1605(a)(2),Defendanthasperformed actsin theUnited Statesin connectionwith a
    comm ercialactivity ofthe foreign state elsewhere.Also pursuantto 28 U.S.C.j 1605(a)(2),
    Defendant has perform ed acts outside the territory of the United States in connection w ith a

    comm ercialactivity,and said actshavecaused a directeffectin the United States.

                          The comm ercial activity exception to imm unity under 28 U .S.C.

    1605(a)(5),providesthataforeignstateshallnotbeimmunefrom thejurisdictionofcourtsofthe
    United States or ofthe States in any case in which m oncy dam agesare soughtagainsta foreign

    stateforpersonalinjury ordeath,ordamageto orlossofproperty,occurringin theUnited States
    and caused by the tortiousactorom ission ofthatforeign state orofany ofticialor em ployee of

    that foreign state while acting within thc scope of his office or employment.28U.S.C. j
    1605(a)(5).
                  The FSIA detines ttcomm ercial activity'' as Gça regular course of comm ercial

    conductoraparticularcom m crcialtransaction oract.Thecomm ercialcharacterofan activity shall

    be determ ined by reference to thenature ofthe course ofconductorparticulartransaction oract,

    ratherthanbyreferencetoitspumose.''28U.S.C.j1603(d).Pursuantto28U.S.C.j1603(e),a
    ç6Ecom m ercialactivity carried on in theUnited Statesby aforeign state'm eanscomm ercialactivity

    carried on by such state and having substantialcontactwith the United States.NBU has engaged

    in com m ercialactivitiesin theU .S.on severaloccasions,includingbutnotlim ited to thefollowing:




                                                   5
Case
 Case1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                       ere; OnonF'LYD
                                   1 tnt          FLSD  Docket
                                                      DocltetU1/01/28/2021 Page
                                                                U4/2U21 Hage U Oî12
                                                                                 bl of 91



                  (i)    Defendant's agents and representativestlew severaltimesto the United
    States to solicit investm ents in Ukrainian Government Bonds,which w ere sold to A merican

    citizensand com panies,including the U.S.M utualFunds.

                  (ii)   Defendant, through its officials acting in their official capacity,
    orchestrated, caused, permitted and consented to m oney laundering conducted by Sergey

    Klzrchenko tExlzrchenko''ltogetherwith theM iamiParties(asdiscussed below)and companies
    and individualsbased in Florida,on behalfofN BU ,itsofficials,and the Crim inalEnterprise.

                  (iii) NBU converted Plaintiff's Funds and used them to repay interest on
    Ukrainian Governm entBondsin the United States,which isan exam ple ofa purely com m ercial

    activity thatprecludesD efendantfrom asserting sovereign imm unity underthe FSIA .

                  Jurisdictionisalsoproperunder28U.S.C.j 1605bccausethisactionisbasedupon
    acom m ercialactivity,nam ely,itarisesoutofover$102 m illion in principalvalue ofdepositsand
    investm entsofftm dsdeposited into BrokBank,which w ere com m ercialtransactions.3 Thereafter,

    theCriminalEnterprise,and with theknow ledge,consent,and permission ofNBU oftk ialsacting

    in theirofficialcapacity,converted PlaintiffsFtm dsatBrokBank and successfully laundered and

    converted the ftm dsthrough com m ercialtransactionswith com paniesand by individualsbased in

    M iam i,Florida.Subsequently,NBU used Plaintiff's Funds to pay for interest on governm ent

    bondsin the United States,which w ere also com m ercialtransactions.

           12. Pursuantto 28 U.S.C.j 1605(a)(5),Defendantand itsofficials have committed
    tortious actsand/or om issions in the United States,which caused dam age to or loss ofproperty,

    occuning in theUnited Statesand causedby thetortiousactoromission ofthatforeign state orof




           3Asdiscussed below in Section 111.


                                                  6
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                       ered OnonF'LSD
                                   1 tnt          FLSD  Docket
                                                      D0CKetUI/01/28/2021 Page
                                                               U4/ZUZI Hage /Oî13
                                                                               bl of 91



    any officialorem ployee ofthatforeign state while acting w ithin the scope ofhisorheroffice or

    employm ent.

           13.     Venue is proper in the United States DistrictCourtfor the Southern District of

    Floridapursuantto28U.S.C.j1391(9(1)and (b)(2),(3),in thatasubstantialandmaterialpartof
    the eventsorom issionsgiving rise to the claim s in this Complaintoccurred within this District.

    Specifk ally,in corm ection with illegalactions and inactions,NBU and its ofticials working in

    concert w ith the Crim inal Enterprise, participated in com plex m oney laundering schem es

    converting hundredsofm illionsofdollarsin the Ukraine and in the United States.

                   A s discussed below , these illegal schem es involved, am ong others, wrongful

    actionsby Igor Kolomoisky (tçKolomoisky'')and his companies,including butnotlimited to
    OptimalndustrialM anagement,LLC,Optimalntemational,OptimaVenttzres,LLC (collectively,
    the tr ptima Group'')a1loperating outof200 South Biscayne Boulevard,Suite 5500,M iami,
    Florida,4 and PrivatBank, togetherwith anotheroligarch,Gennadiy Boholi
                                                                         ubov (ttBoholiubov''),
    aswellas M ordechaiKorf,also known as ttM otti''(t% orf'),and UrielLaber (tûLaber''),also
    operating outofthesame officesin M iami(collectively,the ttM iam iParties'fla11on behalfof,
    and on the direction of,NBU and itsofficials.

           15.     Although Kurchenko and his companies illegally funneled the funds out of

    BrokBank on behalfofNBU and its officials and others,Ktlrchenko partnered w ith the M iami

    Partiesto launderthefundssiphoned from BrokBank through PrivatBank and a com plex array of

    com panies and individuals,based in M iam i,Florida,to completely disguise the nature,source,

    ownership,and controlofthe ftm dsincluding Plaintiff sFunds.NBU then used PlaintiffsFtm ds


           4Coincidentally, Optim a Group'sofficesarelocated in sam ebuilding in dow ntown M iam i
    asPlaintiffscounsel'softices(theSoutheastFinancialCenter).
           5Discussed in Section lV (B)below.
                                    .




                                                    7
Case
 Uase1:21-cv-20019-JEM
      I'.ZI-CV-ZUUI9-XXXX Document
                           Docum enî10 Entered
                                    1 tntereu OnonFLYD
                                                   FLSD Docket
                                                       DOCKetU1/01/28/2021 Page
                                                                U4/2U21 Page 8 0114
                                                                                 bl of 91



    to,am ong otherthings,repay ofintereston Ukrainian govem m ent-issued Bonds. (7n inform ation

    and belief, these paym ents w ere m ade to, inter alia, investm ent firm s located in Florida, as

    discussed below.

                                  111. GENEM L ALLEG ATION S

      1. Backeround for Investm entsaRd Disnute

                    This dispute arises outof deposits m ade by the lnvestors into a Ukrainian bank
    known asBrokBank.

                    In particular, between 2012 and 2013, the lnvestors deposited the U .S.Dollar

    equivalent of $102,207,909.46 in ft
                                      znds with BrokBank. Pursuant to deposit agreem ents,
    BrokBank wasto hold Plaintiff'sFundsand in exchange, pay interesttothelnvestorsjustasany

    ordinary bank w ould pay intereston a savingsaccountora Certificate ofDeposit, forexam ple.

           18.      Unfortunately, over tim e, Plaintiff's Funds were converted by the Crim inal

    Enterprise and NBU w ith theassistance ofofficialsatN BU , acting in theirofficialcapacity.Those

    Fundswerethen laundered through anetwork offraudulentcom panies, including through entities

    and individualsbased in M iam i,Florida, and used to plzrchase realestate throughoutthe United

    States.I'
            he rem aining Fundswere then seized by Ukraine and used by N BU foritsown benetit-

    nam ely, the repayment of Ukrainian govem m ent bond interest paym ents to U .S.investm cnt

    companies,includingtheU.S.MutualFunds(whichhadpurchasedthebondsforU.S.investors).
    The background regarding NBU and its ofticials, asw ellas the entitiesand individuals involved

    in the coordinated schem eoftheraiding ofBrokBank, and theirinterconnectedness,issetforth in

    detailbelow .

           19.      ln April2017,inform ation appeared in thepressthattheKrnm atorsk DistrictCourt

   oftheD onetsk region in Ukraine,ordered the confiscation offundsfrom accountsin Sberbank, to

   thestatebudgetofthe govemmentofUkraineintheamotmtofin excessof$2.25 billion,which

                                                   8
Case
 Uase1:21-cv-20019-JEM
      I'.ZI-CV-ZUUIH-XXXX Document
                           Documenî10 Entered
                                   1 tnlereo OnonF'LYD
                                                   FLSD Docket
                                                       DOCRetU1/01/28/2021 Page
                                                                U4/2U21 Page H 0115
                                                                                 bl of 91



    occurred in January 2015.On April28,2017,the ProsecutorGeneralofUkraine announced that

    Sberbankhad com pleted theprocedurefortransfening theconfiscatedfundstotheUkrainian State

    Treasury.Atthattime,thePresidentofUkraine,PetroOleksiyovychPoroshenkok4poroshenko''),
    stated thatthesefundswillbeused by Ukraineto prim arily strengthen the army.

           20.    An amountin excess of $172 million was transferred to NBU,which amount
    included Plaintiff's Funds,w hich NBU purportedly used to pay interest on governm ent debt

    obligations,including to Am erican investm entcompanies,in Florida.H owever, am ong the funds

    confiscated by the state ofUkraine were those converted by the Crim inalEnterprise,including

    Plaintiffs Funds.lnstead of rettm zing the ftmds to Plaintiff,N BU used the funds for its ow n

    benefit,and now isliable fordam agesasa result.

          lV. TH E CRIM INAL ENTERPRISE - INTR ODUCTION O F EA CH A CTO R

              1. FirstAd or:Brou ank

           21.    Before its insolvency, BrokBank was a w ell-known and respected financial

    institution in Ukraine.lts originscan be traced to the very beginning ofUkraine. BrokBank was

    registered asa bank by theNBU in October1991,and itgrew to becom e one ofthelargestbanks

    in Ukraine until it was illegally raided by N BU and the Crim inal Enterprise of its deposits,

    including Plaintiff'sFundsatissue.

                  As of2014,Brou ank w asUkzaine's 16th largestbank in term sofassets.Central

    bank tiguresshowedBrokBank havingassetsworthinexcessof$3.47billion6atthestartof2014.

                  In 2007, the controlling shareholders of BrokBank consisted of two w ealthy

    Ukrainian brothers:SergeiBut'yak and OleksandrBuryak (collectively,thettBut'yak Brothers'').



           6Calculated attherate of0.12 UAIIto 1U SD,as ofJanuary 1,2014.


                                                  9
Case
 U ase1:21-cv-20019-JEM
        .ZI-CV-ZUUIH-XXXX Document
       I'                 Docum ent10 Entered
                                   1 tntere; Onon  FLSD
                                                F'LYD   Docket
                                                      DocRet   01/28/2021
                                                            U1/U4/2U21 PagePage
                                                                            IU 0116
                                                                                  blof 91



    Both w ere w ell-known Ukrainian businessm en and were also m embers of the Ukrainian

    parliam ent.

           24.     ln early 2013,the Bul'
                                        yak Brothers decided to sell their controlling interest in

    BrokBank.

                   ThesaleoftheBmyakBrothers'majorityinterestin Brolœ ankrequiredNBU'S
    offcialapprovaland consent.UnderUkrainian legislation,the sale of l0% orm ore in secttrities

    held atBrokBank required exprcssapprovalbyN BU .N evertheless,theformerchairm an ofN BU ,

    SergeiArbuzov CW rbuzov'),brokered adealto sellBrokRank toa setofcompaniescontrolled
    by the 35-year-old Ukrainian oligarch and businessm an Sergey Kurchenko?.

           26.     Kurchenko,w ho isdiscussed in greaterdetailbelow,hasbeen sanctioned in m any

    cotmtries(including theUnited States,Unitcd Kingdom,and Etlropean Union)and indicted and
    arrested in absentia in Ulcraine form oney laundering,am ong other illegalactivities.BKlzrchenko

    wassanctioned by theU nited Statesgand the European U nionlo, togetherw ith otherhigh-ranking

    ofticialsin the governm entofUkraine,nam ely Artem Pshonka, the son ofthe fonuerProsecutor



          7Discussed in section IV . 7 below .
          8ln Ukraine, chargesw ere broughtin crim inalcase N9758 / 15964/17,againstthe form er
    Brokbusinessbank deputy director of the investm ent activity departm ent, Vinograd YM
    tllvinogTad''l.Vinograd pled guilty to being part of the criminal organization headed by
    Klzrchenko,as indicated in the court'sverdictdated January 9, 2018.lm portantly,the Ukrainian
    crim inal court also found that in M arch 2010 Kurchenko organized and headed a crim inal
    organization,through which Kurchenko created and/oracquiredm orethan 400 com paniesto carry
    outtictitiousactivities.
            9On M arch 6, 2014,theUnited Statesimposed majorsanctionsthrough ExecutiveOrder
    (6tE0'')13660which authorizessanctionson individualsand entitiesresponsibleforviolatingthe
    sovereignty and territorialintegrity ofU kraine,orforstealing the assetsofthe Ukrainian people.
    In July 2015,theUnited Statesim posed sanctionson Kurchenko pursuantto EO 13660.
            10 On M arch 5, 2014,the CounciloftheEuropean Union also imposed majorsanctions
    frozethe accountsofUkraine'sformerpresident,V ilctorYanukovych,hissonsand l5otherpeople
   from his innercircle,including Kurchenko,and formerGrstvice prim e minister (and former
   ChairmanofNBU),Arbuzov,amongothers.

                                                  10
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                 Doctlm enl10 Entered
                                       ere; 0non
                                   1 tnt         FLSD
                                               FLYD   Docket
                                                    DOCKet   01/28/2021
                                                          U1/U4/
                                                               2U21 PagePage
                                                                         11 0117
                                                                               blof 91



    General of Ukraine Viktor Pshonka, and Oleksandr Y anukovych, the eldest son of form er

    PresidentViktorYanukovych (tiYantlkovych'').ln early 2019,Yanukovych,who remains in
    Russia,w asconvicted on treason chargesin U kraine in absentia and wassentenced to 13 yearsin

    prison.

                  ThetakeovcrofBrokBank wasim properfrom the start.On oraboutJuly 18, 2013,

    a com pany nam ed CCSEPC''7ownedby Klzrchenko,nnnounced thatithad acquired an 80% interest

    in BrokBank.ln orderto avoid obtaining thcexpressperm ission ofNBU , Kurchenko created eight

    (8) fictitious shellcompanies (collectively,the ççKurchenko ShellCompanics'')wherein each
    company individually purchased a 9.9836% interest in BrokBarlk.A11of the companies w ere

    registered during a one-week period,and each purchased an identicalpercentage ofshares(just
    shy of the 10% threshold) in BrokBank to evade Ukrainian legal restrictions.ln addition,
    Kurchenko'scom pany,SEPC,purchased a 0.1585% interestin theBank.

           28.    Kurchenko controlled SEPC and theKurchenko ShellCompanies,and through the

    architected schem e of piecem eal purchase of interests, was able to acquire over80% (eighty

    percent)oftheshareholdinginBrokRankin cleardeviation and violation ofUkrainianlaw.
          29.     NBU officials fostered, pennitted and participated in Kurchenko's improper

    takeover ofBrokBank,which directly preceded the illegalsiphoning offundsfrom the Bank, by

    approving Kurchenko'sfraudulentschemeto acquireBrokBankthroughtheeight(8)Kurchenko
    ShellCom panies. This fraudulentscheme was approved by NBU officials, including Arbuzov,

    andhissuccessor,IgorSorkin (t1Sorkin'').1l


           11Sorkin w asapproved asthe new N BU chairm an by theUkrainian Parliam enton January
   11,2013,after he was appointed by his close ally Arbuzov, when Arbuzov was appointed first
   Deputy Prim e M inisterofUkraine.Sorkin previously held the position ofNBU deputy governor
   in charge ofbank supervision.Sorkin held theposition asthechairm an ofN BU from January 11,
   2013 to February 24,2014.


                                                 11
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                   1 tntere; Onon FLSD
                                                F-LYD   Docket
                                                      DocRetU1/01/28/2021 Page
                                                               U4/ZU21 Hage     18
                                                                            1Z 0fblof 91



            30. Kurchenko'sfraudulentschemeto takeoverBrokRank (withoutmeeting, and/or
    by evading,theproperUkrainian legalrequirementsand authorizations)wasuncovered and
    confinned by theAntim onopoly Com m ittee ofUkraine, in Case No.656-r.By its decision issued

    on N ovember20,2018,the Antim onopoly Comm itteeofUkraine found, am ong otherthings,that

    the Kurchenko Shell Com panies had com m on interests and were related to K urchenko, and

    therefore imposed a fine ofU AH 15,000,000.
                                              00 ($544,050.00)12againstKurchenko.Although
    Kurchenko appealed this decision, on N ovem ber 27,2019,the Com m ercialCourtof Kyiv, in

    Ukraine,adopted and affirm ed the Novem ber20, 2018 decision oftheAntim onopoly Com mittee

    ofUkraineN o.656-r.

               2. Second A ctor - Arbuzov (N BU official)isA ppointed to N BU . Becom es Viee
                  Prim e M inister ofUkraine.ls Rem oved from Office. Flees to Russim and Is
                  Sanctioned bv OFAC

           31. NBU ofticialssupportedandtookactions(andinactions),whichallowedPlaintiff's
    Funds to be wrongfully laundered and converted from BrokBank by the Crim inal Enterprise,

    including theM iamiPartieswho operated outofthe Optima Group companies, headquartered in

    M iam i,Florida.Arbtlzov wasone oftheNBU officialsinvolved.

           32.    ln Septem ber2010,Arbuzov wasappointed deputy chairman ofNBU . Only three

    m onths later,on D ecem bcr21, 2010,the PresidentofUkraine senta petition to the parliam entto

   appointArbuzov as the chairm an of NBU . On Decem ber 23,2010,the Ukrainian parliam ent

   approved thepetition,m aking Arbuzov the youngestchairm an ofa state centralbank. Thereafter,

   two years later,on Decem ber 24, 2012,Yanukovych,then the U krainian President, appointed

   Arbtlzov asFirstVice Prim e M inisterofUkraine by presidentialdecree. W hen Arbuzov stepped




          12calculated atthe rate of0.03627U AH to 1USD,asofNovember20, 2018.


                                                 12
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZOUIH-XXXX Document
      I'                  Docum ent10 Entered
                                   1 tntere; 0non  FLSD
                                                F'LYD   Docket
                                                      D0CRet   01/28/2021
                                                            U1/U4/        Page
                                                                  ZU21 Page     19
                                                                            13 01blof 91



    up to his new post,he undertook efforts to ensure thathis close ally, Sorkin,w ould assume his

    position and becom ethe new NBU Chairm an.

           33.    A rbuzov subsequently fled Ukraine. On January 3,2020,A rbuzov wasdetained in

    absentia by the High Anti-cornlption Courtin Ukraine in accordance with the requirem ents of

    part6 ofarticle 193 oftheCodeofCrim inalProcedureofUkraine, on chargesofm isappropriation

    and embezzlem entofproperty ortaking itby abuse ofpow er, which led to the em bezzlem entof

    theNationalBank'sassetsintheamountofUAH 220million(over$7.7million)On January 12,
                                                                                    .



    2015,Y anukovych becam ean internationalfugitive when INTERPOL issued a red notice against

    him forchargesincluding em bezzlem entand misappropriation.

                  Throughoutthe tim ethey held theirofficialpostsatN BU , and in othergovernm ent

    positions in the governm ent ofUkraine, Arbttzov and Sorkin support
                                                                      ed and took actions (and
    inactions),which would allow Plaintiff'sFundsto besiphoned from Brolœ ank by the Criminal
    Enterprise,including theM iam iPartieswho operated outofM iam i, Florida.Arbuzov and Sorkin

    had the supportofthethen-presidentofUkraine, Yanukovych.

                  NBU officials,acting in theiroftk ialcapacity, were com plicitin,and participated

    in,theschem eby which Kurchenko depleted thefundsoutofBrokBank. N BU ofticials,acting in

   theirofficialcapacities,allowed backdooropaquetransactionsandotherillegalschem esto transfer

   filnds out ofBrokBank, where NBU and its officials would intentionally act(orabstain from

   acting)incomplicitywithafraudulentschemetodepletetheassetsoftheBank ln addition,N BU
                                                                                .



   w ascom plicitin and in itsfailure to supervise and regulate BrokBank.

                 Third A ctor - U krainian President Yanukovvch Em bezzles Funds: ls
                 R em oved from O ffice.Fleesto Russia.and lsSanctioned bv OFAC
          36.    How ever,the house ofcards cam e crashing down when Y anukovych w aspushed

   outofoffice and accused ofhum an rightsviolationsin Ukraine and embezzlem entoffunds. On
Case
 Uase1:21-cv-20019-JEM
      I:ZI-CV-ZUUIH-XXXX Document
                          Docum ent10 Entered
                                       erec 0nonI
                                   1 tnt          FLSD
                                                -LYD   Docket
                                                     DOCROtU1/01/28/2021 Page
                                                              U4/2U21 Page     20
                                                                           14 0fblof 91



    February22,2014,328of447membersoftheUkrainianparliament(MPs)- orabout73% ofthe
    M ps- voted to ttrem oveViktorYanukovych from thepostofpresidentofUkraine''onthegrounds

    thathew asunable to fulfillhisduties.

                   0n January 28,2014,aher extensive protests in Ukraine, the Ukrainian Prim e

    M inister,M ykolaAzarov (ççAzarov'')resignedand fled toRussia Asaresult,Arbuzov (who was
                                                                    .



    the Vice Prime M inister)became Prime M inister ofUkraine on thatdate Shortly after being
                                                                              .



    appointed,Arbuzov tled the country. Arbuzov becam e a fugitivewhen the GeneralProsecutorof

    Ukraine requested thatINTERPOL add him to itswanted list. Currently,Arbuzov is believed to

    behiding in Russia.

           38.    As a result,on Septem ber 11, 2015,the Prosecutor General's Office ofUkraine

    requested the seiztlre of funds,believed to bc affiliated with Arbuzov as partofNBU and its

    officials'plan to latmderand convertPlaintiffsFunds. Asaresult,$49.3 millionwasreportedly

    seized from companiesaffiliated with A rbuzov by a Latvian court.

           39.    ln April2014,the acting ProsecutorGeneralOleg M akhnitsky reported thatw hile

   presidentfrom 2010,Yanukovych personally ran a m ulti-billion-dollarcrim inalsyndicate whose

   tentacles reached throughout almost a1lw alks of the Ukrainian state and Ukrainian life. ttEx-

   PresidentViktorY anukovich headcd a m afia structure in Ukraine which spread across different

   state structuresv''M akhnitsky reported in London to the internationalinvesting comm unity after

   m eeting U .S.and Blitish officialsaboutw aysto recoverstolen assets.

          40.     In April2014,U .S.Attorney GeneralEric Holderpublicly stated thatthe United

   Statesw asdetermined to help Ukraine find billionsofdollars itsaysw erestolen by Yanukovych

   and hisaides.ttW eare determined to hold accountablethosew ho w ere responsible forthe theftof

   these Ukrainian assets .. . n ere should be no m istake, we are determined in our effortto bt




                                                 14
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                 Docum ent10 Entered
                                  1 tntereo Onon  FLSD
                                               F'LYD   Docket
                                                     Docket   01/28/2021
                                                           Ul/U4/2UZ1 PagePage
                                                                           lb 0121
                                                                                 blof 91



    successful,w earedeterm inedtohold accountablethosewhow erercsponsibleforthetheftofthese

    Ukrainian assets, and we are also determ ined to m ake stlre these assets are returned to the

    Ukrainian people.''

           41.    On M arch 11,2015,theU .S.Departm entoftheTreasury'sOfficeofForeignA ssets

    Control(ttOFAC'')imposedsanctionsonArbuzovpursuanttoExecutiveOrder13660(EO 13660),
    which authorizestheUnited Statesto im posesanctionson certain personsifthey arefound tohave

    engaged in certain actions or policiesthatcontribute to the situation instability in Ukraine.This

    wasin addition to sanctionsimposed on Arblzzov by theEuropean Union on M arch 5,2014,by as

    discussed above.

               4. Fourth A ctor - Sorkin (NBU official)R eplaces Arbuzov as NBU Chairm an.
                  but N ow Is W anted bv Ukrainian Prosecutor General's O ffice for
                  Em bezzlem ent

                   Sorkin,w ho w as appointed to replace Arbuzov's position at N BU, has been

    designated by U kraine on an all-ukrainian wanted list on suspicion of com m itting offenses

    cstablished by article 191pt.5 article 255 pt.1ofthe Crim inalCode ofU kraine.ln particular,the

    Ukrainian Prosecutor G eneral's Offk e has been investigating the crim inal proceedings N o.

    42015000000001955,which w ere initiated on or about Septem ber 18, 2015,on suspicion of

    Sorkin, as the form er Chairm an of N BU . On Septem ber 7, 2015, the Ukrainian Prosecutor

    G eneral'sOfficeissued a notice ofsuspicion regarding Sorkin in comm itting crim esunderPart1

    of Art.255 (creation of a criminalorganization) and Part 5 of Art. 191 (misappropriation,
    embezzlem entorpossession ofproperty byabuseofoffice)oftheCriminalCode.TheNoticeof
    Suspicion istheequivalentofan indictm entunderU .S.law .

           43.     On M arch 1,2016,an arrestw arrantw msissued for Sorkin'sdetention. How ever,

    Sorkin fled Ukraine asofSeptem ber20,2014.




                                                   15
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                 Docum ent10 Entered
                                      ere; Onon
                                  1 tnt          FLSD
                                              F-LSD   Docket
                                                    DOCRG    01/28/2021
                                                          U1/U4/        Page
                                                                2U21 Page     22
                                                                          1ö 01blof 91



                 5. Fifth A ctor- G ontareva (NBU official)becom esNBU Chairwom an.butNow
                    ls the Subiect of Crim inal Case lnvolvina BrokBank. and A ssistine in a
                    Ctim inalO reanization
           44.      A spartofthe Clim inalEnterprise, ValeriaGontareva(t
                                                                       çGontareva'')wasinvolved
    in money laundering offundsoutofBrokBank, and asChairwom an ofNBU,she intentionally did

    nottakeany actionsto return thc m isappropriated Ftm dsback to BrokBank, orto ret'urn Plaintiff's

    Fundsto the InvestorsorthePlaintiff.

           45.      In 2014, after the inauguration of Ukraine's new President Petro Poroshenkol3

    (tlporoshenko''),ancw composition oftheCabinetofM inistersofUkrainewasformed,andanew
    leadership ofNBU (theboardandsupervisoryboard)wasappointed.
           46.      On June 19,2014,Gontarevaw asappointed Chairwom an ofNBU .

           47.     Previously, Gontareva served as Chairwoman of lnvestm ent Capital Ukraine

    (6tICU''),aKyiv-basedfinancialcompany,from 2007to2014.Shereportedly sold a11ofherstake
    in thecompany (al1sharesand interest)beforebecoming Chairwoman ofNBU.However, there
   w ere controversialdiscussionsaboutthe independenceofherpolicy dueto herclose relation w ith

   the form erUkrainian PresidentPoroshenko.

           48.     In particular,during Gontareva's role as Chairwom an ofICU , the ICU com pany

   actcd as an intermediary company which received m oney involving transfers to and from

   BrokRank,and in particular,a Ukrainian-state-owned entity known as the PJSC A grarian Fund

   teW grarian Fund'')
          49.      On M arch 28, 2019, the Prosecutor G eneral's Office of U kraine initiated an

   investigation into Gontareva regarding her participation in a crim inal organization and her



           13Poroshenko isaprom inentUkrainian oligarch, businessm an and politician,who served
   asthe fifth PresidentofU kraine from June 7, 2014 to M ay 20,2019.


                                                  16
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                       ere; Onon
                                   1 tnl          FLSD
                                               F'LYD   Docket
                                                     D0CR     01/28/2021
                                                         etUl/U4/        Page
                                                                 2UZ1 Page     23
                                                                           1/ Oîblof 91



    assistance in the illegalseizure ofanother'sproperty - m onetary funds ofAgrarian Fund w orth
    UA H 2.069 billion by m aking fake ttcontractsofsaleand ptlrchase''ofgovem m entdom esticloan

    bondswith Agrarian Fund underdirectrepurchase agreem entswith NBU .

           50.    According to the investigation into Gontareva, during N ovem ber-Decem ber of

    2013,offshore companies,w ith the help ofthe 1CU com pany, which was led by Gontareva,and

    with the knowledge,consent,and complicity of NBU and its officials, transferred funds from

    BrokBank to the accountsofSberbank in Ukraineand purchased foreign currency bonds.

           51.    On M arch 28,2019,itw asreported thattheUkrainian ProsecutorGeneral'sOffice

    suspected the inner-circle of Poroshenko of assisting in the crim es of the fugitive oligarch

    Kurchenko in the tkK.
                        urchenko case,''which unites num erous grave crim es com m itted over the

    previous 10 years.This is the m atter involving the em bezzlem entofbillionsof dollars and the

    legalization ofthese illegalproceeds.The investigation ofthe ProsecutorG eneral'sOffice called

    the defendants in that case m embers of a ççcrim inalorganization of Viktor Yanukovych,''and

    assigned one ofthe key rolesto Kurchenko.Gontarevaisalso suspected ofbeing a co-conspirator.

    Poroshenko appeared in courtin Ukraineon June 18,2020. forapretrialhearingon chargesrelated

    to alleged abuse ofoffice during his presidency. Thisis one ofaround twenty cases in Ukraine

    involving Poroshenko.

                  Thus,even afterthechangein governm entin Ukrainefrom Y anukovych, Arbuzov,

    and Sorkin,thenew governmentinUkraine(Poroshenko-Gontareva)wasstillcovering up the
   illegalactsofthe Crim inalEnterpriseand N BU and thereforew asstillnotinterested in returning

   the m isappropriated funds to BrokBarlk so thatit could resum e normaloperations, due to their

   involvementintheconversion ofthefundstanddecisiontoretainthefundstothebeneftofNBU,
   and tothedetrimentofthedepositorsofBrokBank).



                                                 17
Case
 C ase1:21-cv-20019-JEM
        .ZI-CV-ZUUIH-X XX X Document
       I'                    D ocum ent10 Entered
                                           ereo 0non
                                       1 tnl         FLSD
                                                   HLY I    Docket
                                                       .J DOCRet   01/28/2021
                                                                U1/U4/        Page
                                                                      2U21 Hage     24
                                                                                18 01blof 91



            53.    The fonnerchairm an ofNBU , Gontareva,also appeared in investigationsrelated

    tothemoney ofYanukovych (convicted in absentia)and Kurcherlko (detained in absentia)of
    crim esinvolving m oney laundering and whose assetshavebeen frozen by Ukraine. Theverdictof

    theKramatorsk Court,whichconfiscatedYanukovych'sso-called$2.25 billion,discussesthe1CU

    financialcom pany,w hich wasled by G ontareva.

           54.     ICU was one of the companies involved in Kurchenko's schem e of U .S. and

    offshore com panies,by purchasing foreign currency bonds ofgovem m entloans, thus legalizing

    theconvertedmoney.lnfact,Gontareva's1CU helpedmoveandlaunderthestolen $2 25 billion,  .



    which m oniesincluded Plaintiff'sFunds funneled outofBrokBnnk.

                  Thus,Gontareva,while serving as Chairwom an ofNBU , and thus a governm ent
    officialofU kraine,deliberately did nottake any actionsto return the m isappropriated Fundsback

    to BrokBank,orto m ake w hole the lnvestors and other creditors ofBrokBank, from which the

    confiscated m oney w as stolen.

               6. Sixth Actor - The NationalBank ofU kraine

           56.    NBU is a Ukrainian governm ent agency and/or instrum entality, which is tasked

    w ith regulatingthebanking sector, supervising the activitiesofcom mercialbanks, and responding

    to(andpreventing)irregularitiesinthebanking sector.
           57.    The activities ofN BU are strictly controlled plzrsuantto the Law ofUkraine, On

    the National Bank of Ukraine. Pursuant to Section X . Banking Regulation and Banking

    Supervision,Article 55,the m ain purpose ofthe laws on banking regulations and supervision

   establishing the dutiesand obligations ofN BU , isto ensure the security and financialstability of

   the l-llcrainial'
                   lbanking system , and forprotection ofthe interests of depositors and creditors of

   N BU and otherUkrainian banks.




                                                  18
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                 Docum ent10 Entered
                                      erec Onon
                                  1 tnt          FLSD
                                              F'LSD   Docket
                                                    DocRet   01/28/2021
                                                          U1/U4/
                                                               2U21 PagePage 25
                                                                         IH 01blof 91



           58.    Pursuantto Section lV ,Chapter 12,Article 67,and Chapter 14,Article 71 ofthe

    Law ofUkraine,On Banksand Banking,NBU is required to ensure the stability ofthe banking

    system and to protectthe interestsofbank depositors and creditorswith regard to the security of

    custom erfundsin bank accounts,including BrokBank. A dditionally,NBU islegally obligated to

    supervise banking activities on al1com m ercialbanks operating in Ukraine through, am ong other

    activities,conducting nnnualauditsand on-site controls.

           59. The Ministry of Finance of Ukraine,in conjunction with NBU,also offers
    governm entbondsforsale around theworld,includingin the United States. Forexam ple,in 2013,

    the governm entofUW aine lobbied Franklin Tem pleton by sending Arbuzov, the UW ainian First

    V ice Prim e M inisterl4 atthe tim e, and former Chairm an ofthe NBU 15 to the United States to

    attempt to convince Franklin Templeton,a global investm ent 51711 w ith offices in Florida, to

    purchase and hold itsbonds.

           60.    As a result,by 2014,Franklin Tem pleton,based in the U nited States, w as one of

    the largestptlrchasers ofUkrainian internationaldebt. Itwas reported that as ofAugust 2014,

    Franklin Templeton owned Ukrainian governmentobligationswith a face value of alm ost$5
    billion,w hich w asreported to benearly c #.
                                            .  /iàofukraine'scountry'soutstandinginternational
   governmentbonds in 2014.

           61.    Ata11tim esm aterialto thissuit,NBU,as a Ukrainian governm entagency and/or

    instnlm entality,notonly failed in its duties to regulate banks, including BrokRank,and prevent

    irregularities,butinstead,took actions and consciously failed to take actionsand NBU 'Sofficers

   and officials actively participated in the intentionaldepletion offundsfrom BrokRank.



           14Arbuzov held thisrolefrom December24, 2012 to January 28,2014.
           15Arbuzov held thisrolefrom December23, 2010to Decem ber24,2012.


                                                  19
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                       ere; Onon
                                   1 tnt         FLSD
                                               FLYD   Docket
                                                    DOC      01/28/2021
                                                       RetU1/U4/        Page
                                                                2UZ1 Page     26
                                                                          ZU 01blof 91



           62.     After Ukraine seized the funds w hich were the proceeds of tbe illegal m oney

    laundering operation,including operationsin theUnited Statesin connection w ith thedepletion of

    fundsfrom BrolcBanlqNBu shouldhavereturned thewrongfully convertedf'
                                                                       undstothedepositors

    ofBrokBank.

                   lnstead,on M arch 4,2014,BrokBank wasforced into insolvency by N BU , and its

    banking license w asrevoked on June 10, 2014.The lnvestors,and otherdepositors ofBrokbank,

    were 1ed to believe that their funds w ould be returned upon com pletion of the liquidation

    proceedings.

           64.     However,the liquidation ofBrokBank was concluded on October 15, 2019,and

    NBU failed to ret'urn allofthe fundswrongfully taken, including the PlaintiffsFunds.Instead of

    returning the assetsto the depositorsofBrokBank, NBU then used thoseFunds(whichwerethe

    proceeds ofam oney laundering schem e operating from M iam i, Florida)foritsown benefit.For

    exam ple,am ong otherthings,N BU used those ftm ds to repay intereston Ukrainian governm ent

    bonds in the United States, including paym ents m ade to Am erican invcstm ent companies in

    Florida.

           65. NBU and its officials (many of whom were since sanctioned for misconduct,
    including embezzlement,theft,and fraud)werecomplicitin,and participated in,theschemeby
   which Kurchenko initiated and executedtheprocessofdepleting thefundsoutofBrokBank. l6The

   oftk ialsofN BU stood to proGtfrom thesiphoning offundsfrom BrokBank, whereNBU ofiicials

   would act(orabstain from acting)in connection with afraudulentschemeto depletetheassetsof



           16For exam ple, fundswere transferred outofBrokbusinessbank, used to pay forvarious
   false expenses (e.g.,fortransportation?processing and storage ofoil),transferred through the
   Optim a Group companies,to other entlties, and banks,including PrivatBank,and transferred to
   theCrim inalEnterprise,aswellasNBU officials, fortheirow n benefh.


                                                 20
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                 Doctlm ent10 Entered
                                       ere; Onon
                                   1 tnt       I FLSD
                                               -LYD   Docket
                                                    DOCRet   01/28/2021
                                                          U1/U4/
                                                               2U21 PagePage
                                                                         21 0127
                                                                               blof 91



    BrokBank.NBU used the seized laundered Funds for N BU 'S ow n benefit, including paying

    Ukrainian govem m ent bond interest paym ents, to bondholders including those in the United

    States,instead ofrepaying theInvestorsand otherdepositorsofBrokBank.

           66.     AfterUkraine scized the laundered ftm ds from the Crim inalEnterprise, and after

    Brou ank was forced into insolvency,instead ofreturning the seized funds to the depositorsof

    BrokBank,including Plaintiffs Assignors, NBU then used those converted funds for its own

    purposes,such asrepaying governmentbond interest(including in the United States,and in
    Florida).
           67.     After Kurchenko improperly exercised controlover BrokRnnk and depleted that

    bank ofa11ofitsassets,he took furtheractionsw ith the know ledge and consentofNBU and its

    oftk ials,including Arbuzov and Sorkin, to deplete the asscts ofBrokBank,including Plaintiff's

    Funds,through a network of fraudulentcom panies, and to latm der m oney through entities and

   transactionsin Florida,togetherw ith thehelp ofKolom oisky, Korf,and Laber,a11operating out

   of M iam i,Florida.M oreover,the Klzrchenko Parties converted the funds from BrokBank, and

   coordinated w ith the M iam i Parties to illegally launder and transfer Plaintiff's Funds, from

   BrokBank through a num ber ofcom paniesincluding thosebased in M iam i, Florida,and througb

   realestatepurchasesthroughouttheUnited States. Thiswasa11planned and executed by NBU ,its

   officers,and the Crim inalEnterprise, to disguise the nature,source,ow nership,and controlofthe

   converted funds,including thePlaintiffsFunds.

                7. Seventh A ctor:Sereev K urchenko.and RealB ank (Eiahth Actor)
          68.      A lso part of the Crim inal Enterprise, Kurchenko would transfer the laundered

   ftm ds,including Plaintiff sFunds, w ith theconsent,know ledge of,and com plicity of, theofticials

   ofNBU,embezzled and converted PlaintiffsFundsin Florida, with theM iam iParties.Kurchcnko



                                                  21
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                 Document10  Entered
                                  1 tntere; Onon  FLSD
                                               I-LYD   Docket
                                                     DOCK     01/28/2021
                                                         G U1/U4/ZU21 FagePage
                                                                           22 0128
                                                                                 blof 91



    is a 35-year-o1d Ukrainian oligarch and businessm an and founder/owner of the group of gas

    com paniesin Ukraine specializing in tradingofliquefiednaturalgas. Ktlrchenko isalso the former

    ownerand presidentofthe soccerteam ,FC M etalistKharkiv, and the Ukrainian M edia Holding

    b'rOuP.

           69.    Kurchenko was reportedly closely connected to Yanukovych, w ho was rcm oved

    from ofûce overhis attem pts to align Ukraine with Russia ratherthan the European Union. A s

    discussed above,the form erpresident,Y anukovych,ishim selfaccused by the currentUkrainian
    governm entofstealing billionsofdollarsfrom the state.

           70.    Facing crim inalcharges,and the collapse of his Crim inalEnterprise, Kurchenko

    tled Ukraine in Febnzary 2014 and he iscurrently a fugitive residing in Russia. In M arch 2014,

    Ukraine filed a rcquestto place Kurchenko on the m TERPOL wanted list.

                  On M arch 24,2014 the general prosecutor's oftice of Ukraine alm ounced an

    investigation into %tthe establishm entofa crim inalorganization''by Kurchenko, who itdescribed

    as ûçclose to the tfamily'of form erPresidentofUkraine ViktorYanukovych.''H isproperty and

    other assets have been seized by the govem m ent ofUkraine, including his interestin M etalist

    Kharkiv,and otherassets.

           72.    Two yearslater,on M arch 28 2016,the ProsecutorGeneralofUkraineannounced

    that the Departm ent of lnternational Legal Cooperation of the Prosecutor General's Oftice

    com pleted the investigation ofthe crim inalproceedings againstKurchenko, who is suspected of

   creating a crim inalorganization that comm itted crim es from January 2010 to February 2014.

   Kurchenkoischargedwith anumberofcriminalactstotalinginexcessof$637million, including:




                                                 22
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                       ered Onon
                                   1 tnt       I FLSD
                                               -LYD   Docket
                                                    DOCRetU1/01/28/2021 Page
                                                             U4/ZU21 Page     29
                                                                          23 01blof 91



                    acquiring liquefied gasfrom UkrnaftaandUkrgazvydobuvannyaintheam ount

                    ofUAH 2.196billion ($77.3millionll7;
                    converting funds from N JSC ttNaftogaz ofUkraine''in the am ountofUAH

                    450.0million ($15.8million);
                    converting funds from N JSC ttN aftogaz of Ukraine''in the am otmtofUM I

                    5.100billion ($179.6millionl;
                   converting funds from N BU in the am ount of UAH 787.4 million ($27.7

                   million),whichwereallocated in theform ofastabilizationloantoRealBank;
               e. converting fundsfrom RealBank in theam otm tofUAH 4.707billion($165.8

                   million),which were issued in theform ofloansto enterprisescontrolled by
                   Ktlrcherlko;

                   converting fundsfrom BrokBarlk in the am otmtofU AH 865.9million ($30.5

                   million)by issuing interbank loans to RealBank and placing them on a
                   correspondentaccountwith RealBank;

               g. converting ftm dsfrom BrokBank in the am ountofUAH 1.437 billion ($50.
                                                                                       6
                   million)byissuingloanstotictitiousenteprises;
                   converting funds belonging to Ukrgasbank in the am ount of U AH 502.3

                   million ($17.7 million)by concluding tk titiousagreementsforthesale and
                   purchase ofGosipotekabonds;

                   converting ftmds from PJSC itAgrarian Fund''in the am ountofU AH 2.069

                   billion ($72.9 million)by concluding fictitiousagreementsfor the sale and



         17Calculated attherateof 1UAH to 0.03845U SD asofM arch 28,2016   .




                                            23
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                   1 tntereu Onon  FLSD
                                                I-LYD   Docket
                                                      DocRet   01/28/2021
                                                            UI/U4/        Page
                                                                  ZUZI Hage     30
                                                                            24 Ofblof 91



                      purchase ofdom estic governm entbonds w ith the A grarian Fund and direct

                      REPO agreem entsw ith NBU.

                  During the course of the investigation of Ukraine's crim inal case against

    Kurchenko, dozens of other persons w cre identified who were employed by his Criminal

    Enterprise.Plaintiff'sFundsweream ong thefundsconverted by Kurchenko,with theknowledge,

    consent,and assistance ofthe N BU and its officials,and other persons.For exam ple,when the

    Pechersky D istrictCourtofK iev also arrested eX-N BU head Sorkin in absentia,Sorkin w asalso

    placed on the wanted listoftheProsecutorGeneral'sOffice ofUkraine,and awarrantwasissued

    forhisarreston suspicion oftaking possession ofm ore than UAH 2.8 billion from theA grarian

    Fund by conspiracy w ith BrokBank officials.

                  During the spring of2019,during the course oflitigation in Kttrchenko'scrim inal

    case,theProsecutorGeneral'sOfficeofUkrainealso announcedthattheex-head ofN BU ,Sorkin,

    m ay have been a coconspirator of Kurchenko while Kurchenko held a controlling interest of

    BrokBank.

           75. OnJanuary3,2017,theinvestigatingjudgeofthePecherskyDistrictCourtofKyiv
    issued a ruling granting a repeated requestby the ProsecutorGeneral's Office to take preventive

    m eastzresand ordering thedetention ofKurchenko.TheProsecutorGeneral'sOfticereported they

    w ereinvestigating Kurchenko on suspicion ofestablishing and m anaging a crim inalorganization

    and m isappropliating property using state-run and private banking institutions,and state-owned

    enterprises ofthe fueland energy sector in a large scale.As reported,the Prosecutor General's

    O ffice ofU kraine suspectsKurchenko ofcom m itting grievous crim es as the head of a crim inal

    group beginning in early 2010,al1ofwhich led to the lossand conversion ofthePlaintiff sFunds.




                                                   24
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                   1 Hntered OnonF'LbD
                                                   FLSD Docket
                                                       DocRetU1/01/28/2021 Page
                                                                U4/2U21 Page     31
                                                                             2b Ofblof 91



            76.      Kurchenko also stands accused by the governm entofUkraine of system atically

    evading m illions ofdollars in tax with the collusion ofofficialsin Yanukovych's adm inistration.

    Vitaly Y arem a,generalprosecutorofUkraine, stated thatKurchenko w asunderinvestigation for

    allegedlyfailingtopaythestate$130million in tax and converting over$180million from bank
    investors.

                     The U krainian secret service has described Kurchenko as the çtchief financial

    officer'' of what has becom e known in U kraine as <tthe fam ily,'' a term for associates of

    Y anukovych thatengaged in the schem eto em bezzle m illions from depositholders ofBrokBank

    and PrivatBarlk,which am ountincluded Plaintiff'sFunds. During 2014 Arsen A vakov,Ukraine's

    interior minister stated:fûKurchenko w as simply a m anager''for the Yanukovych fam ily. tEl-
                                                                                                lis
    biography w asclean -sim ply because hew asa young m an - and thatwaswhy they puthim as a

    frontforthe fam ily.''

                 9. K olom oiskv m inth Actor)

           78.      A spartofthe Crim inalEnterprise, Kurchenko would transferthe laundered f'
                                                                                             unds  ,

    including PlaintifrsFunds, to hisbusinessassociate, Kolom oisky and hiscom panies.

                 10. Boholiubov (Tenth A ctor)

                    K olom oiskywasoneoftheprim ary ow nersofanotherwell- known Ukrainian bank,

   PrivatBank.Kolomoisky, togetherw ith Boholiubov,exercised controlover PrivatBank and its

   activities.

                 11. K orf(Eleventh Actor)
           80.      K orf is a M iam i-based business associate ofK olom oisky and Boholiubov. Korf

   helped to acquire and manage the Ukrainian oligarchs'businessempire in the U nited Statesand

   was also a partownerofan affiliateofPrivatBank.




                                                  25
Case
 Uase1:21-cv-20019-JEM
      ICZI-CV-ZUUIH-XXXX Document
                          Docum en!10 Entered
                                   l tntered Onon  FLSD
                                                F-LYD   Docket
                                                      DOCRet   01/28/2021
                                                            Ul/U4/
                                                                 2U21 HagePage 32
                                                                           ZU Orblof 91



              12. Laber (Twelfth Actor)
           81.     Laber w orked in M iam i w ith Korf and Kolom oisky and also serves on the

    supervisoryboard oft'Ukrnafta,''aU krainian oi1and gascom pany,in which thePrivatGroup has

    a significantshare.

                 13. O ptim a lndustrial M anaeem ent. LLC (Thirteenth Actor). Optim a
                     lnternational(Fourteenth A ctor).Optim a Ventures.LLC (Fifteenth Actor)
                   Korfand Laberworked with Kolom oisky,and operated through theirM iam i-based

    headquarters, Optim a Group,to acquire and m anage U s-based entities as well as real estate

    investm ents throughout the U nited States as part of the Crim inal Enterprise. K olom oisky,

    Boholiubov,Korf,and Laber,togetherwithotherindividuals(includingKurchenko)and al1with
    the consent,knowledge of,and complicity of,the oftk ials ofN BU ,em bezzled and converted

    PlaintiffsFundsin Florida.They accom plished this schem e,by the operationsofOptim a Group,

    located in M iam i,Florida,and devised a schem e to convertBrokBank and PrivatBank funds,

    including the Plaintiff'sFunds,deposited w ith and entrusted to the banks,forthem selvestltrough

    falseloansto entitiesowned and controlled by the Crim inalEntem rise.

                   Kurchenko and K olom oisky frequently cooperated w ith each other in these

    m ovem ents of funds and conducted the Crim inalEnterprise from their headquarters in M iam i,

    Florida,by taking the converted fundsand investing them in variousventuresasdescribed herein.

           84.     In 2014,during thc tim e that BrokBank was placed into liquidation by NBU ,

    Kolom oisky'sbank,PrivatBank w asalso experiencing difficultieslargely dueto theillegalm oney

    laundeling operationsbeing carried outby theClim inalEnterprise.

           85.     A sw ith BrokBank,NBU and itsofticialsalso intem ally determ ined and agrccd to

    take control of PrivatBank. During the nationalization process in 2016, N BU and its

    representativesdealtplim arily w ith Kolom oisky and Boholiubov,who falsely pledged to negotiate


                                                  26
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                   1 tntere; Onon FLSD
                                                I-LYD   Docket
                                                      DOCRetU1/01/28/2021 Page
                                                               U4/2U21 Page      33
                                                                            Z / 09blof 91



    the return the funds to the investors ofPrivatBank. H owever,instead ofrem rning the laundered

    funds to the investors, Ktzrchenko,Kolom oisky and Boholiubov devised a scheme to take the

    bnnk'sfunds- m oney entrusted to itby depositors, including Plaintiff'sFunds- forthem selves.

           86.    Kurchenko, after escaping from U kraine, continued to actively conspire w ith

    Kolom oisky and his com panies to convertthe funds in BrokBank and PrivatBank, including

    PlaintiffsFunds.ln particular, thisisevidencedby num eroustelephoneconversations,which have

    beenpublishedonlinc(andwhichPlaintiffhastranscribedand translated). In those conversations,
    Kolom oisky and Kurchenko discussed, am ong otherthings:

                     a. H ow they arerulm ing PrivatBank and BrokBank;

                     b. H ow Kurchenko purchased the controlling interest in BrokBank, and

                         subsequentlyobtained astabilizationloan(rcfinancing)from NBU;
                         Ktlrcherlko alleged that Kolom oisky's com panies were converting funds

                         from PrivatBank,and Kolom oisky adm itted thisallegation'
                                                                                 ,


                     d. Kurchenko allegesthatKolomoisky hasapproximately $49 million worth
                         ofoi1which belongsto Kurchenko'scompanies, and thatKolom oisky ow es

                        Kurchenko'scompaniesapproximately $20million Kolom oiskyhasfailed
                                                                          .



                        and refused to deliverthe oilorrettzrn the funds to Kurchenko, which has

                        prevented Kurchenko from returning Plaintiff sFundsto BrokBank;and

                        A discussion regardinghow Kurchenko, through hiscompanies,transferred

                        approxim ately $40 m illion to Kolom oisky'scom paniesasaprepaymentfor
                        the purchase of oil,involving the accounts of the U krainian oi1and gas

                        companyUkmafta(aUkrainianoi1andnaturalgasextractingcompany)at
                        PrivatBank. n e $40 million included Plaintiffs Funds, which w ere



                                                27
Case
 U ase1:21-cv-20019-JEM
        .ZI-CV-ZUUIH-XXXX Document
       I'                  Docum ent10 Entered
                                    1 tntere; Onon  FLSD
                                                 F-LYD   Docket
                                                       DOCKet   01/28/2021
                                                             U1/U4/        Page
                                                                   ZU21 Page     34
                                                                             28 01blof 91



                           transferred from Kurchenko to the M iamiParties,who then proceeded to

                           latmderthe $40 million through the Optima Group companiesin M inmi,
                           Florida-l8

                14. Ukrnafta (Sixteenth A ctor)

                  Based on the conversations above,Kolom oisky w as able to take advantage of

    Kurchenko andhisstatusasawantedperson,to converttheoi1from Kurchenko,which Kurchenko

    purchased using laundered funds (including Plaintiffs Funds), through Ukrnafta, which
    Kolom oisky controlled,forKolom oisky,NBU ,and NBU officials'own benefit. Kolom oisky sold

    theoil,andusedtheproceeds(approximately$40 million)toptlrchaserealestateandotherassets
    in theUnited States.

                15. PrivatBank tseventeenth A ctor)

           88. Thus,theftmds(includingPlaintiff'sFunds)latmderedandconvertedbytheM inmi
    Parties included notonly those from PrivatBank,butalso included those fundsconverted by the

    Klzrchenko Parties,w ith thecom plicity and consentoftheNBU officials,from Broo ank. ln other

    words,KolomoiskyusedthefundsinitiallyconvertedbyKurchenko(from BrokRank),toptlrchase
    realestate and otherassetsin theU nited States. Theseassetsarepresentlythesubjectoftwoasset

    forfeiture proceedings initiated by the U .S.Departm ent of Justicc in the Southern District of
    Florida.lgA sdem onstrated in those law suits, a substantialpartofthe eventsoccurred in M iam i,

    Florida,through Kolom oisky,Korf,and Laberand the Optim a Group com panies, allgiving rise

    to these two parallelfederalproceedings.




           18Thus, Kurchenkotransferredmoney(fortransportation,processingand storageofoilby
    Ukrnafta)bypayingmoneyto accotmtsatPrivatBank- thebank controlled by theM iamiParties.
           19See Section V II. 2 below .


                                                  28
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                   1 tntere; Onon FLSD
                                                F'LUD   Docket
                                                      DOCRetU1/01/28/2021 Page
                                                               U4/2UZ1 Page     35
                                                                            ZH 01blof 91



        VI. The Investm ents

            89.    Asnoted in paragraph 6 above,on September 14, 2020,the lnvestors assigned al1

    oftheirrightstoplzrsueclaimstorecoverPlaintiff'sFunds(togetherwitha11otherrightstorecover
    theinterest,penaltics,lostprofit, and a11com pensatory,statutory,punitive,and a11otherdam ages

    and claimsin connection with theFtmds)to Plaintiff,forgood andvaluableconsideration more
    specitk ally setforth in the assignm ents. See ExhibitççA.''The principalofthe invested Fundsis

    summ arized as follow s:

                   7. Zukk Investm ents

           90.     Ptlrsuantto an Assignm entAgreem entbetween Plaintiffand Zukk dated Septem ber

    14,2020,Plaintiffwas assigned the benefitofthe rights of claims arising outofthe following

    agreem entswhich were entered intoby ZUICICwith BrokBank:

                      a. No.01-07-2010dated07.07.2010fortheamomztof$15,000,000.00*
                                                                                 ,
                      b. No.02-07-2010dated07.07.2010 forthenmountof$15,000,000.00;

                      c. No.03-07-2010dated 07.07.2010fortheamountof$15,000,000.00;
                      d. N o.04-07-2010 dated 07.07.2010fortheamountof$15,000,000.00;and

                      e. N o.XXX-XX-XXXX dated O ctober29,2012 forthe am ountof

                          $35,000,000.00.
           91.    These investm ents, totaling the principalsum of$95,000.000.00 are collectively

    referred to asthe Gzllkk Investm ents.''A true and correctcopy ofthe agreem entsunderlying the

    Zukk lnvestm entsis attached hereto asExhibitççC .''




                                                  29
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-XUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                   1 tntered 0non  FLSD
                                                I-LYD   Docket
                                                      Docket   01/28/2021
                                                            U1/U4/        Page
                                                                  ZUZ1 Hage     36
                                                                            UU Ofblof 91



                     IntertransEroun Investm ents

           92.   Ptlrsuantto an Assignm entAgreem entbetween Plaintiffand lntertransgroup dated

    Septem ber 14,2020,Plaintiffw as assigned the benefitof the rights ofclaim arising outofthe

    follow ing agreem entswhich wereentered into by lntertransgroup with BrokBank:

                  Bank depositagreem entNo.XXX-XX-XXXX dated D ecem ber27,2012.Thisincludes

                  depositsin the am ountof$1,500,000.00,which wereconfirm ed by paym entorders:
                 N o.104 dated December 27,2012,N o.6 dated January 25,2013,N o.12 dated

                  February 14,2013,No.23 dated M arch 26,2013,and N o.l15 dated Decem ber26,

                  2013;

              b. Bank depositagreem entN o.28-03-2013 dated 03/04/2013 on the placem ent of

                  fundsin the am ountofUAH 38,000,000.00,the am ountis confirm ed by paym ent

                  orderNo.19 dated April04,2013;

                  ContractNo.22479 dated 02.06.2011 in the am ountofUAH 586,880.65;

                  Agreem entN o.105355 dated Novem ber l2,2012;

                  Agreem entN o.105354 dated Novem ber12,2012;and

                  Agreem entN o.KCKP /20 dated August12,2010.

           93.    These investm ents, totaling the U SD equivalent of the principal sum of

    $2.892.705.46arecollectivelyreferredtoastheçtlntertransgroup lnvestments.''A trtzeand correct
    copy ofthe agreem entsunderlying the Intertransgroup lnvestm entsisattached hereto asExhibit



                  3. KovzelInvestm ent

           94.    Pursuant to an Assignm ent Agreem ent between Plaintiff and M r.Kovzel dated

    Septem ber 14,2020,Plaintiffwas assigned the benefitofthe rights of claim arising outofthe



                                                30
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                       ereu 0non
                                   1 tnt         FLSD
                                               I-LYD   Docket
                                                     DOCRetU1/01/28/2021 Page
                                                              U4/2UZ1 Fage     37
                                                                           U1 Ofblof 91



    following agreem entw hich was entered into by M r. K ovzeland BrokRank:the Bank deposit

    agreem entN o.323-01-13-840 dated January 11, 2013,totaling $4.185.204.00 in ftmdsinvested

    byMr.KovzelintoBrokBank(theKiKovzellnvestment'').A traeandcorrectcopyofthedeposit
    agreem entunderlying the K ovzelInvestmentisattached hereto asExhibitiEE .''

                      D idvlivskvInvestm ent

           95.     Ptlrsuantto an A ssignm entA greem entbetween Plaintiffand M r. D idylivsky dated

    Septem ber14,2020,M r.Zhukovskiy w asassigned thebenefitofthe rightsofclaim arising outof

    the follow ing agreem ent which was entered into by M r. D idylivsky and Brolœ ank:the Bank

    depositagreem entN o. D 150676669 dated D ecem ber23, 2013,totaling $130*000.00 in funds

    invested by M r.Didylivsky into BrokBank, atan annualinterestof 11.5% (the t
                                                                               r idylivsky
    lnvestmenf').A true and correctcopy ofthe depositagreementunderlying the Didylivsky
    Investm entisattached hereto asExhibitddF.''

    W l. R elationship am ont theA ctors:w orkine in concertw ith N BU ofncialsto Iaunder
         and convertPlaintifrsFunds.and tlle connectionsand NexusBetw een the
         Individuals.Com panies.and Florida

           96.    A sdiscussed herein,thelnvestorsinitially deposited over$102 m illion in principal

   in Broe ank (some ofwhich later wastransferred to PrivatBank) Butunbeknownstto them ,
                                                                        .



   shortly afterm aking theirdeposit, Kurchenko togetherwith the Crim inalEnterprisewith NBU and

   itsofficials,devised aplan to createanum berofillegaltransactionsand investm entsto allow them

   to divert and convert the Plaintiff's Funds out of BrokBnnk and PrivatBank to the Crim inal

   Enterprise and to the NBU officials. Al1 of this was done with the know ledge, consent,and

   participation ofN BU through itsofficials, acting in theirofficialcapacity.
Case
 U ase1:21-cv-20019-JEM
        .ZI-CV-ZUUIH-X XXX Document
       I'                   Docum ent10
                                     1 tEntered
                                        ntereu 0non FLSD
                                                  F'LY I    Docket
                                                       .J DocKetU1/01/28/2021 Page
                                                                   U4/2U21 Page     38
                                                                                32 01blof 91



            97.    BrokBank and RealBank, anotherbank controlled by Kurchenko,attracted funds

     in the fonn ofdeposits from individualsand legalentities, which were subsequently w ithdraw n

     abroadbyprovidingttloans''tofictitiousenterpriseswithoutpropercollateral(pledge).
            98.    Thus,Plaintiff sFundsw ere siphoncd from BrokBank, through a vastne> ork of

    companies,including RealBank asw ellasoffshorecom paniescontrolled by Kurchenko, and then

    laundered tbrough the Optim a Gzoup com panies, PrivatBank and other entities,by w ay offalse

    ç6loans,''as itadvance paym ents''or withoutany basis forthe transfer offunds atall. The ftmds

    w ould be sent through various firms,as financial assistance, paym ents, or other transfers,to

    concealtheirtruesource oforigin.The ftm ds, including PlaintifrsFunds,werethen transferred to

    offshore companiesthrough frontcompaniesby transfening funds(in exchangefor,tGftzely''for
    exam ple,- which wasrelated toKurchcnko'scompaniesinvolved in fuel- ornotm entioning any

    paymentpurposeorreferenceforthetransaction).Then thisEtfuel''wassupposedly importedinto
    theterritory ofUlcaine illegally withoutcustom sclearance, sold,the ftm dstransferred back tothe

    Crim inalEnterpriseasEEincom c''and ultim ately senttoN BU . However,thesetransfcrsw erem ade

    with laundered funds,a portion thereof consisting of Plaintiff s Funds, and were notttincom e''

    received in exchange for the sale offuel, or resulting from any other legitim ate transaction, and

    N BU and its ofticials w ere required to rettlrn those converted and laundered funds back to the

    Plaintiff.

           99.    AfterKurchenko acquired 80.0273% ofshartsofBrokBank in 2013,Kttrchenko,

    working with the approvaland know ledge and consentofNBU , took actionsto m isappropriate

    BrokBank and PrivatBank funds, which fundsincluded Plaintiff'sFunds, w hich ultim ately 1ed to

    theinsolvency ofBrokBank and itssubsequentliquidation.




                                                   32
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIS-XXXX Document
      I'                  Docum ent10 Entered
                                   1 tntere; Onon FLSD
                                                I-LYD   Docket
                                                      DocRetU1/01/28/2021 Page
                                                               U4/ZU2l Hage       39
                                                                            2$2$ 01blof 91



           100. N BU 'S officials w ere com plicit in the w rongful schem e to divert, convert,and

    otherwisewrongfully take,ftmds from BrokRank to NBU and to otherthird partiesincluding the

    Clim inalEnterplise.In addition to being complicitin theplan to embezzlefundsfrom thePlaintiff

    and others,N BU wasgrossly negligentin exercising itssupervising obligationsofBrokBank and

    PrivatBank,and instead conspired with Kttrchenko to improperly and illegally w ithdraw and

    convertfundsfrom BrokBank and PrivatBank before theliquidation processwascom plete, to the

    detrim entofitscreditors.

           101. ln connection w ith Kurchenko's wrongfulactions,the Podolsk D istrictCourtof

    Kiev issued a verdictin crim inalcaseN o. 758/15964/17,wherein the courtfound thatKurchenko

    organized and headed a crim inalorganization w ith the aim of com m itting especially egregious

    crimes,including crim esagainststate property.

           102. In addition,otherm oney laundering activitiesoccurred by way offraudulentloans

    involving Ktlrchenko's com panies,which were improperly repaid with the BrokBank funds, but

    thiswasjustanothermethodto transfermoney outoftheBrol
                                                        œ ank and to convertPlaintiff's
    Funds. Sim ilarly,Kurchenko's coconspirators transferred BrokBank funds to the other bank

    controlled by Kurchenko,RealBank,to convertPlaintiffsFunds.

           103. As a result of scveral investigations related to the schem es pep etrated by

    Klzrchenko and his com panies,in January 2018,the Kram atorsk District Courtofthe Donetsk

    Region issued aruling (inacasewhich wasinitiatedonM arch28,2017),thatftmdsin excessof
    $2.25 billion were misappropriated by agroup ofindividualsassociated with the formerUkrainian

    PresidentY anukovych,which included in particular, Klzrchenko,underwhosem anagem entfunds

    werem isappropliated from BrokBnnk.




                                                 33
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                       ereu Onon
                                   1 tnt         FLSD
                                               HLYD   Docket
                                                    DocRetU1/01/28/2021 Page
                                                             U4/2U21 Hage      40
                                                                          :$4 0fblof 91



                   Thereafter,the Courtconfiscated the $2.25 billion in funds from the Criminal
    Enterprise,and redistributed those funds to various entities, including Plaintiffs Funds from

    BrokBank.NBU received in excess of$172m illion ofthoseftmds. Although Plaintiffs Funds
    rightfullybelongedtothelnvestorsandN BU wasrequired tousethosefundsto repaytheInvestors

    who w ere ow edm oney fortheirdepositsand investm entsin BrokBank. N BU ,instead,used those

    funds,including Plaintiff'sFtmds,foritsown benefitinstead ofreturning the fundsto the rightful

    owners(includingPlaintifg,thosethatheldtheirfundsinBrokBank.
           1. BrokBank D eclared Insolvent

           105. On Februal'y 1l, 2014, BrokBank custom ers lined up outside branches across

    Ukraine to w ithdraw funds,because bank cards were no longer w orking at ATM S. H ow ever,

    BrokBank quickly denied any problcm s. ltinitially falsely claim ed thatthere w ere èéissues''w ith

    paym ents and alleged this was solely due to a switch from the VISA paym ent system to the

    M astercard W orldwide paym entssystem .

           106. On Febm ary 28,2014,BrokBank wasdeclared insolventby theN BU Board. Asa

    result,the Investors,and m any otherdepositorsoftheBank, were forced to subm itcertain claim s

   to the Executive Directorate oftheIndividualDeposits Guarantee Fund (the tIIDG Fund''lfor
   recognition aspartofthe liquidation process.

           107. Although the Investors' investm ents w ere recognized by the lDG Fund, the

   lnvestors' ftm ds w ere not returned because the funds w ere already illegally funneled out of

   BrokBank,pursuantto the Crim inalEnterprise Ied by Kurchenko, w ith the assistance ofthe NBU

   officials(includingArbuzov andSorkin),andothers.
           108. Initially, the hw estors' deposits were recognized by BrokBank during the

   insolvency process.How ever, once the insolvency was concluded, the lnvestors discovered that

   theirFundswereactuallyconverted and stolen by Kurchenko, with theassistanceofNBU officials,


                                                   34
Case
 Uase1:21-cv-20019-JEM
      I:ZI-CV-ZUUIH-XXXX Document
                          Docum ent10 Entered
                                   1 tntered 0non FLSD
                                                F'LYD   Docket
                                                      DOCRetU1/01/28/2021 Page
                                                               U4/2U21 Page     41
                                                                            öb 01blof 91



    including Arbuzov,and werelaundered through com paniesin the United States, including butnot

    lim ited to Optim a Group,operating out of its headquarters in M iam i, Florida.U ltim ately,the

    Investors' Funds were converted by the Klzrchenko Parties and transferred to NBU oftk ials,

    including Arbuzov,fortheirow n personaluse and benefit.

                  Thercafter,Ukraine seized the fundsofKurchenko, Kolom oisky and others,which

    amountwas in excess of$172 million,and transferred those seized funds to NBU . How ever,
    instead oftransferring the scized fundsto BrokBank forrepaym entto itscreditors, N BU used the

    seized laundered Investors'fundsforNBU'Sown benefit.

           110. Theprincipalvalueofthe hw estors'depositsatBrokRank wereinitially confirmed

    by the Fund adm inistering theliquidation ofBrokBank, and the Investorswere 1ed to believe that

    PlaintifrsFunds,togetherw ith a11applicable interest, and com pensatory and statutory dam ages,

    w ould bereturned to them upon completion oftheliquidation ofBrokRank. The Investors'claim s

    were recognized asfollows'
                             .

              a. Assetforth in theNovembcr6,2014 letterfrom BrokBank @ o.10898/010-04),
                  on October 16,2014,by D ecision N o. 226/14,Zukk's m onetary investm ents in

                  BrokBank w ererecognized and accepted asclaim sby the Fund.

              b. Asaccepted by thcFund, Zukk'sinvestm entstotaled U AH l,141,957,338.19.The

                  principal value of lntertransgroup investm ents were recognized and accepted,

                  totaling U AH 56,640,150.23.efheseinvestm entsw ere recognized by a letter from

                  BrokBank dated Septem ber9,2015,N o.7/35-zkr.

                  The principalvalue of M r. Kovzel's investm ents w ere recognized and accepted,

                  totaling UAH 53,277,679.50.These investm entsw ere recognized by a letterfrom

                 BrokBank dated October28,2014,N o. 4/3670-1 .




                                                 35
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Document10 Entered
                                      ere; 0non
                                  1 tnt         FLSD
                                              FLYD   Docket
                                                   DOCKe    01/28/2021
                                                        tU1/U4/        Page
                                                               2U21 Page      42
                                                                         LSU 01blof 91



                  TheprincipalvalueofM r.Didylivsky'sinvestm entsw ererecognized and accepted,

                  totalingUAH 1,298,102.37.Thisisevidencedby an extractfrom thelist(register)
                  ofcreditors'claim sofBrokRank dated October 16, 2014,N o.226/14.

           111. A lthough the lnvestors subm itted claim s to the Fund as partof the liquidation

    process ofBrokRank,and although the lnvestorsw ere 1ed to believe thatthey could obtain the

    retul'
         n oftheirFundsfrom NBU20togetherwith appropriateinterest, costs,and fees,the lnvestors'

    claim srem ained unsatisfied and havebeen denied, which w asconfirm ed by lettersfrom theFund.

    This denialw ascvidenccd by thefollowing lettcrsreceived from theFund:

              a. Letter N o. 27-18981/19 dated N ovember 11, 2019 confinned that the ZI.IICIC

                  Investmentswould notberett
                                           zrned;

              b. Letter N o. 35-20863/19 dated D ecem ber              2019 confirm ed that the

                  lntertransgroup lnvestm entswould notbe retlm zed;

                  Letter N o. 27-18980/19 dated N ovember 4, 2019 confirm ed that the Kovzel

                  lnvestm entw ould notbe returned;and

              d. LetterN o.35-036-20890/19 dated Decem ber 10, 2019 confirm ed the Didylivsky

                  lnvestm entwould notbereturned.

          2. K urchenko. K olom oiskvs and the Florida Com panies. with the H elp and
             Partieipation ofNBU.FunnelPlaintifrsFundsoutofBrokBank

           112. Ithasnow been discoveredthatthefundsconverted from BrokBankw erelaundered

    through the com panies, including PrivatBank, Optim a Group and other individuals,with the




          20 Pursuant to the Resolutions of the Ukrainian Adm inistrative Court in Case N o.
   826/19469/14,NBU asastatebodyissubjecttoliabilityforitshandlingoftheBrokbusinessbank
   liquidation and the fundsto berepaid to creditors ofBrokbusinessbank.


                                                36
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                   1 tntere; Onon  FLSD
                                                F'UYD   Docket
                                                      DOCK     01/28/2021
                                                          etUI/UZ         Page
                                                                 UZUZI Page      43
                                                                            t5/ 01blof 91



    know ledge and consentofNBU ,operating outofM iam i,Florida,owned and controlled by the

    M iam iParties,including K orfand Laber,who were operating outofM iam i,Florida.

                  On August6,2020,the U.S.Departm entofJustice filed two casesin thisD istrict

    forin rem forfeitureofassetsthatfacilitated,w ereinvolved in,and aretraceableto an intem ational

    conspiracy to launderm oney em bezzled and fraudulently obtained from PrivatBank.The firstis

    thecasestyled asUnitedStatesofAmerica vx.AIlRighttoand InterestinPNC CorporatePlaza
    H oldingsLLC,etc,etal.,CaseN o.1:20-cv-23279-XXXX .Thesecond isthecasestyled as United

    StatesofAmerica vJ.RealPropert
                                 y Located at7505and 7171ForestLane,etc,etal.,CaseNo.
    1:20-cv-23278-XXX X.

           114. ln the complaints filed in each of these cases (collectively,the ûûForfeiture
    Complaints'),theUnited Statesseeksforfeimrerelatedtotçseveraloftheentitiesinvolved in the
    crim inalactivity having a principalplace ofbusiness in M iam i''in connection w ith PrivatBank

    which is 6ça Ukrainian fnancialinstitution located in Ukraine,with a branch in Cyprus and an

    affiliated entity in Latvia,am ong otherplaces.''LikeBrokBank,PrivatBank wasone ofthe largest

    bnnksin Ukraine.Like BrokRank,asa resultofa EEschem eby thebank'sownersto steal''billions

    from thebank dueto issuanceoffraudulentloans,tllajsa resultofthemassivetheftand fraud,
    PrivatBank wasnationalized in December2016.''SeePNC CorporateCompl.at!! 1,11.
                   Thehistory ofthe siphoning offundsfrom PrivatBank and the extraction offunds

    from BrokRnnk are interconnected.A sdiscussed in the Complaintin thePNC Corporate m atter,

    tEK olom oisky is a billionaire Ukrainian oligarch.He controls businesses in m any sectors ofthe

    Ukrainian economy, including m etals,energy, and m edia, tmder the um brella of the çlprivat

    Group.''Before the nationalization ofPrivatBank,he w as one ofthe two prim ary owners ofthe

    bank,holding m ore than 40% ofthe bank'sshares,and was a m em berofthebank'sSupervisory



                                                  37
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                       ere; Onon
                                   1 tnt         FLSD
                                               F'LUD   Docket
                                                     DocRetU1/01/28/2021 Page
                                                              U4/2U21 Fage :   44
                                                                           38 04blof 91



    Board.He(togetherwithGennadiyBoholiubovlexercisedextensivecontroloverthebankandits
    activities.''1d.at!! 12,13.
                  K orf is a 4tM iam i-based business associate ofK olom oisky and Boholiubov. He

    belpedto acquireandm anagetheUkrainian oligarchs'businessem pirein theUnited States, which

    included fcrroalloy com panics and realestate holdings in Ohio, Florida,K enttlcky,and W est

    Virginia.A long with Kolomoisky and Boholiubov, Korf w as a partowner of dozens of U .S.

    entities, for which he often acted as President and CEO    . . .   K orf was also a partowner of
    PrivatBank'sLatvia aftiliate.'
                                 '1d.atIJ13.
           117. Laberw orkedwithK od andK olom oisky and also tsserveson thesupervisoryboard

    ofUkrnafta,a Ukrainian oiland gascompany, in which PrivatGroup hasa significantshare. Like

    Korf,Laberw asapartownerofPrivatBank'sLatvia affiliate.''f#.at! 14.

                  Korf and Laber worked with Kolom oisky, and operated the Crim inalEnterprise

    through their M iam i-based headquarters through the Optim a Group based at Suite 5500 atthe

    SoutheastFinancialCenter tow er in Downtown M iam i, 200 South Biscayne Boulevard,M iam i,

    Florida.They operated through associatesincluding Korfand Laber, who w orked to acquire and

    manageU s-based entities forKolom oisky underthe tr ptim a''um brella ofcompanies. See id.at

   !! 14,15.Asdiscussed in theForfeitureComplaints,itisallegedthatKolomoisky laundered
   m oney in the United States,through a network ofcom panies, tm der som e variation ofthe nam e

   fr ptima,''to acquire businesses in realestate in the U nited States using m isappropriated ftmds.

   Seeid.atjJ!17-22.
          119. K olom oisky, Boholiubov, Korf, and Laber, together with other individuals,

   including Kurchenko,and with theconsent, knowledgeof,and complicity of, theoftk ialsofN BU ,
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                   1 tntereu Onon  FLSD
                                                F'LYD   Docket
                                                      DOCRet   01/28/2021
                                                            UI/U4/        Page
                                                                  ZUZI Page      45
                                                                            LSH Ofblof 91



    converted and em bezzled m oney in Florida,and devised a schem e in Florida to take BrokBank

    and PrivatBank fnndsforthem selves.

           120. This scheme was done through false loans (which were never intended by the
    CriminalEnteprisetoberepaid)toentitiesownedandcontrolledbyKolomoiskyandBoholiubov,
    Sçwhich allow ed them to take the m oney to use as they wanted,withoutrestriction,and hid the

    m isuse of ftmds from regulators,depositors,auditors and others.''See id.at11T 36-66.They
    ttlaundered them oney by investing in theUnited States'',w hich m oniesincluded Plaintiff'sFunds,

    by purchasing ltm orethan five m illion square feetofcom m ercialrealestate in Ohio,steelplants

    in Kentucky,W est Virginia and M ichigan, a cellphone m anufacturing plant in Illinois, and

    commercialrealestatein Texas.''Seeid.at,1
                                            ! 19,20.
                  The m oney used to purchase rcalestateand otherassetsin theUnited States,ttwas

    theproceedsofembezzlem ent,m isappropriation,and fraud''and wasttdirectly traceable''to loans

    obtained from PrivatBank by K olom oisky and Boholiubov.Kolom oisky and Boholiubov founded

    PrivatBank in 1992.By 2008,and through 2016,each owned roughly 45% of PrivatBank.To

    controlthe bank's daily activities,Kolom oisky and Boholiubov installed loyalassociatesto head

    themanagementofPrivatBank.Seeid.at!!I22-30.
           122. In 2014, around the tim e that BrokBank was placed into liquidation by N BU ,

    PrivatBank w asalso experiencing financialtroubles.In April2014,M oody'slnvestorsService,a

    providerofcreditratings,research,and risk analysis,downgraded the ratings ofPrivatBank and

    eleven otherU krainian banks.Like BrokBank,N BU had decided to take controlofPrivatBank,

    and during the nationalization process in 2016,N BU and its representativesdealtprim arily with

    Kolomoisky and Boholiubovin negotiatingthetermsoftheagreement.Seeid.at! 31.




                                                   39
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                       ere; Onon
                                   1 tnt          FLSD
                                               F'LYD   Docket
                                                     DOCKet   01/28/2021
                                                           UI/UZ         Page
                                                                WZUZI Fage     46
                                                                           4U 0îblof 91



                     Tbus,the M iam i Pm ies laundered ftm ds including those ftmds converted from

    PrivatBank,as wellas the funds converted by the Kurchenko Parties from BrokBank, which

    includes the Plaintiffs Funds.A l1 of this was done, through the individuals and companies

    operating outofM iam i,Florida,with with the,knowledge,consent,and complicity ofNBU,and

    its officials.

            124. Thefunds,including PlaintiffsFundswereconverted through,am ong otherthings,

    theissuanceoffalse ttloans''to partiesrelated to theKurchenkoPartiesand theM iam iParties. The

    purpose ofthese loan applicationswasfraudulent,and they w erefrequently repaid with proceeds

    of other loans.A s set forth in the Forfeiture Com plaints, S
                                                                tlolnce the fundswere taken from
    PrivatBank,they were transferred quickly am ong dozensofthe shellentities, often in a matterof

    m inutes.The Cyprtzs branch of PrivatBank was used as a washing m achine for the stolen loan

    filnds.''Seeid at! 79.
            125. A san exnm pleofthemoney laundering,tiKorfand Laberused theOptim aFam ily's

    funds as one large poolofm oney.They transferred funds back and forth between the different

    entities,both to launder the m oney and to try to m ake m oney- that is why, for instance, a

    m anganese ore importer paid for the restrtzcturing of a comm ercial real estate building in

    Kentucky.Korfdiscussed those transfers with K olom oisky and Boholiubov, and they approved

    the use ofthe m oney ...The transactionsallowed Kolom oisky,Boholiubov, Korf,and Laberto

    launderthe money,to prom ote the continued m isappropriation offtm dsfrom PrivatBank, and to

    disguisetheownership,namre,and sourceoffunds.''fJ.at!!87,91.
           126. The m isappropriation offunds,and the i6slush fund''poolofm oney siphoned from

    PrivatBank wasnotlimited tojustthose funds,butalso,involvedKtzrchenko,and thePlaintiffs
    Funds converted from BrokBank.This occurred,and could only have occurred asa directresult



                                                  40
Case
 Uase1:21-cv-20019-JEM
      ICZI-CV-ZUUIH-XXXX Document
                          Docum ent10 Entered
                                   1 tntered 0non  FLSD
                                                F'LYD   Docket
                                                      D0CRet   01/28/2021
                                                            U1/U4/        Page
                                                                  ZU2l Hage     47
                                                                            41 01blof 91



    ofthe com plicity and consentofNBU through thc intentionalactionsand inactionsofNBU and

    its officials.A s a result,m illions of dollars,including Plaintiff s Funds,were converted from

    BrokRnnk,transferred and laundered,with theknow ledge,consent,and approvalofNBU and its

    officials,through them isconductofthe Crim inalEntem rise in theUnited States,and inparticular,

    in M iam i,Florida.
           127. The factthatPlaintiff's Funds were laundered by theKurchenko Parties together

    with the M iamiPartiesisevidenccd by the factthatKurchenko and Kolom oislty frequcntly acted

    together in their wrongdoing and m oney laundering schem e.For exam ple,as set forth in the

    decision ofthe Kram atorsk DistrictCourtof the Donetsk region dated M arch 28,2017,during

    2011-2013Kolomoisky'sPrivatBank(Latvia)caniedouttransactionsbetweenanumberofsham
    com paniesin favorofKurchenko andtheentourageofUkraine'sex-presidentViktorYanukovich.

    Inparticular,theschem einvolved thecompanyEtouickpaceLimited,''anotheroneofKurchenko's
    com panies tltrough which Kurchenko and his coconspirators canied out a num ber of m oney

    laundering and sham transactions.

            128. The courthas established that this was an integral partof the schem es for the

    w ithdrawal and legalization of funds obtained by crim inal m eans.During 2011-2013,several

    hundredmilliondollars,includingPlaintiff'sFunds,passedthroughQuickpaceLimited'saccounts
     in the Latvian PrivatBank.The funds,including Plaintiff sFunds,were transferred and received

    underthe gtzise ofloansbeing issued and falsely repaid (in a classic money-laundering scheme
     fashion).Themajority ownersandultimatebeneficiariesoftheLatvian PrivatBank atthetime
     were K olom oisky,Boholiubov,Korf,and Laber.

            129. The key elem entofthis schem e was the intermediary bank which w as selected,

     tlzrough which the transactionstook place,and which wasresponsible forchccking thelegality of



                                                  41
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                       ere; 0nonI
                                   1 tnt          FLSD
                                                -LYD   Docket
                                                     DOCRetU1/01/28/2021 Page
                                                              U4/2UZ1 Hage     48
                                                                           42 01blof 91



    ftmdsbeforetransfeningfunds.Theintermediarybank,PrivatBanktLat
                                                                 -vial,caniedoutpayment
    ordersofKurchenko'scompany QuickpaceLimited,including forexample,issuanceofattloan''
    from aùompany from Belizefor$10 million,to repay intereston attloan''to aCypriotcompany

    for$289,000.00.

                  ln January 2018,itwasreported thatan investigation by Kroll(a company that
    providesconsulting servicesand investigatescasesoffraud,bribery,and corruption)thatbefore
    the nationalization ofPrivatBank,there had been large-scale and coordinated fraudulentactions,

    resulting in losscsofatleast$5.5 billion.Theseactionsincluded:siphoning offfunds;actionsof
    thebnnk ownersin hiding the sourceofftm ds;and fraudulentloans,which wereusedto createthe

    im pression thatitwas a nonnalbank,whereaslarge sums ofm oney were being withdrawn from

    the bank.

            131. ln December 2015,after the aforem entioned operations,PrivatBank Latvia w as

    fined 2 m illion etlros forviolating European anti-m oney laundering legislation.PrivatBnnk also

     sued K olom oisky in the United Kingdom ,and in a decision issued on April6,2020,the United

    Kingdom SupremeCourtdecided thata $3 billion claim by Ukraine'slargestlenderPrivatBank
     against its form er owners can be heard in a courtin London. The London court concluded

    PrivatBank had aççgood arguable case''to recover$1.9 billion,or$3 billion including interest,

    PrivatBank reportedly said in a public statem ent.Plaintiff's Funds are am ong those funds in

    PrivatBank which w erepartofthe m oney laundeling schem e.

                  The history ofthe siphoning offundsfrom PrivatBank and theextraction offtmds

    from BrokBank are not only sim ilar, but are interconnected, because the two oligarchs

     (Kolomoisky andKurchenko)areconnected,andformedpartofthesameCriminalEnterprise,
    which converted funds, including those from BrokBank,w ith the complicity and actions and



                                                  42
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                   1 tntere; 0non FLSD
                                                PLYD   Docket
                                                     DOCRetU1/01/28/2021 Page
                                                              U4/2U21 Page     49
                                                                           42$01blof 91



    inactionsofNBU and its officials.In fact, afterPrivatBank w asnationalized,asofD ecem ber 19,

    2017,itwas reported thatm ore than 400 lawsuits were tiled againstNBU and the M inistry of

    Finance of Ukraine,in connection with their wrongfulactions in connection with the m oney

    laundering(and subsequentliquidation ofthebank)which occurred.
                  The strong ties betw een the two oligarchs are also evidenced by the fact that

    K olom oisky's conldantwas in charge ofanother Kurchenko company, Sabulong Trading Ltd,

    which w as involved in thc Kram atorsk Courtdecision in Ukraine wherein the Courtseized in

    excessof$2.25billionin2017,which included Plaintiff'sFunds      .



            134. Plaintiff has reason to believe that the entities involved in the crim inalactivity

    operating outofitsheadquartersin M iam i, Floridain connection with PrivatBank, and the M iam i

    Parties,w ere also involved in,and actively participated in the illicittransferoffunds, including

    Plaintiff's Funds by the Crim inal Enterprise, together with the participation, knowledge,

    complicity,consent,and assistance ofNBU and itsofficials.

               NBU 'S Participation in the Theft of Funds from BrokRank ls Recoenized bv
               Ukrainian CourtD ecisions

           135. A num ber of Ukrainian courtdecisions, have recognized NBU 'S m isconductas

    unlawful.For example,NBU 'S failure to respond to violations established during itsinspections

    of BrokRank were recognized in Case No. 826/19469/14 which was a case initiated by

    Em otranskom Lim ited Liability Com pany againstNBU .

           136. In the Eurotranskom m atter, the courtdeterm ined thatNBU 'S actions during the

   period from July 1,2011 to February 28, 2014 w eredeem ed illegaldueto itsfailure to apply the

    appropriate m easuresto ensure theprotection ofthe interests ofthe depositorsand creditors, and

   the security ofthe fundsin thebank accotmtsofBrokRank.




                                                  43
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                   1 Hntered Onon FLSD
                                                I-LSD   Docket
                                                      D0CRetU1/01/28/2021 Page
                                                               U4/2U21 Hage     50
                                                                            44 Ofblof 91



                  N BU 'S wrongfulactions as determ ined in the Eurotranskom case,are consistent

    w ithN BU officials'participation in thetheftofFunds,including PlaintiffsFunds,from BrokBank

    by Kurchenko and hiscrim inalgroup ofcom panies.

           138. N BU 'S w rongfulactions in connection with funds being stolen from BrokBank,

    w ere also confirm ed in CaseN O.826/25896/15,wherethe courtfotm d thatduring thetimeperiod

    from O ctober 2013 to February 2015,NBU failed to take the necessary m easures ofcontrolin

    orderto preventthe clearviolationsofbanking rules and regulationsand to restore the solvency

    and financialstability ofBrokBank.A saresult,BrokBank w asforced into liquidation.

                  W hileBrokBank w asin liquidation,fundswere secretly ftm neled outofBrokBank

    through im properrepaym entsoftçobligations''and ttloans''which w ere false and im proper,and in

    reality,thosefundsweretransferred and laundered throug,h aseriesofillicitcom panies,including

    thosein Florida.

           140. ln theCaseNo.826/25896/15,the Kiev AdministrativeCourtofAppealconfirm ed

    thatNBU wasrequired to takeproperm easuresto preventthcw rongfulconductfrom taking place

    atBrokBank, and found that NBU had failed to take those m easures.This appellate decision

    confirmsthatifNBU w asrequired to takeactionsto preventthe illicitm oney transfers,and failed

    to takethe necessal'
                       y actions.

                  ln anothercase,N o.910/8552/14,the Arbitration CourtofKiev issued a decision

    regarding an illegalprocess by which BrokBank because the owner of approxim ately UAH 2

    billion ofinternalgovernmentbonds (issued by the M inistry ofFinance ofUkraine),through
    illegalfinancialoperationswhich occurred atnight.The transferswerem ade in ûtm anual''m odein

    orderto manipulate restrictionson transfersofthe fundsfrom BrokRank.A sa result,in thiscase,

    there was a financialfraud,w hich was conducted w ith the participation ofNBU ,in conncction



                                                  44
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                       erec Onon
                                   1 tnt         FLSD
                                               FLYD   Docket
                                                    DOCKOtU1/01/28/2021 Page
                                                             U4/2U21 Page     51
                                                                          4b 0îblof 91



    withinvalidcontractsforthesaleandpurchaseofdomesticgovem mentbonds(with theAgrarian
    Fund company),which wasestablishedby theverdictoftheKramatorsk city districtcourtofthe
    Donetsk region,dated M arch 8,2017,in CaseN o.234/4135/17.

           4. Investors Discover the Theft of Their Funds and NBU SS W ronaful Use of
              Plaintiff'sFunds

                   Thelnvestorslearnedthatftmdsintheamountof$172,779,191.16 weretransferred
    directly to N BU.21

                   The ftm ds confiscated by the State ofUkraine and partofwhich were transferred

    to NBU ,included fundswhich w ere em bezzled by Kurchenko and hiscliminalorganization from

    BrokBank,including thePlaintiff'sFtm ds.

                  AlthoughNBU received over$172 million,thesefundswerenotused topayback
    the BrokBank creditors,including the Plaintiff. lnstead,these fundsw ereunreasonably w ithheld

    by N BU,and used forotherpurposes,includingthe paym entofintereston Ukrainian governm ent

    bonds,including those issued to United States investors, such as Franklin Templeton,T. Row e

    Price,and TCW Group.

           145. ln January 2015,the Ukrainian State FinancialM onitoring Service blocked the

    accounts offoreign com panies associated with formerPresidentYanukovych, his relatives,and

    offcials ofthe form erUkrainian governm entand otherpersonsassociated with them . The State

    FinancialM onitoring ServiceofUkrainereportedly stated thatYanukovych and hisentouragem ay

    have carried outillegalfinancialtransactionsinvolving m oney laundering and othercrim es, in the

    nmolmtofapproximately $200billion.



          21n rough transferswhich were m ade from April28, 2017 through Decem ber21,2017,
   via account No.(XX X.X 1595,which w as opened in the nam e of the Treasury of Ukraine at
                          .

   Oschadbank OJSC.


                                                  45
Case
 Uase1:21-cv-20019-JEM
       .ZI-CV-ZUUIS-XXXX Document
      I'                  Docum ent10 Entered
                                   1 tntere; Onon
                                                I FLSD
                                                -LYD   Docket
                                                     D0CKetU1/01/28/2021 Page
                                                              U4/2U21 Page     52
                                                                           4U Oîblof 91



           5. PlaintiffD em andsR eturn ofPlaintifrsFundsand R elated Dam aaes

                   Plaintiff, as the assignee, has dem anded N BU return the principal value of

    PlaintiffsFunds,togetherwith the interest, lostprotit,statm ory dam ages,and otherdam agesin

    connection w ith the Zukk lnvestm ents, the Intertransgroup lnvestm ents, the K ovzelInvestment,

    and theDidylivsky lnvestm ent.See,e.g.,Dem and Letterto NBU ,Exhibiti6B.''

            147. To date,N BU hasfailed and refused to return the Investors'Ftm ds, orthe interest,

    penalties,and otherdam agestheInvestorsincurred asaresultofthe theftoftheirfunds. As such,

    theInvcstorshaveincurred compensatory and statutorydamagesin excessof$300 millionwhile
    NBU hasreceived aw indfallofover$300 m illion invaluefrom itsharmfuland improperconduct,
    in particularhereofitswrongfulparticipation in theftmnelingofPlaintiff'sFundsoutofBrokBank

    by the Crim inalEnterprise,with the help, knowledge,consent,and participation ofNBU and its

    oftk ials,and occurring in largeparq in M iam i,Florida.

           148. Asa resultoftheN BU 'Swrongfulactionsand conduct, Plaintiffengaged Shutts&

    Bow en LLP to representitin thisaction and hasagreed to pay the firm itsreasonable attorneys'

    fees.Plaintiffisentitled to receive attom ey'sfeespursuantto applicable1aw includingFloridaand

    Ukrainian law .

           149. A1lconditions precedent to the bringing of this action have been perform ed by

    Plaintifforhave occurred.

                                     COU NT I- CONVERSION

           150. Plaintiffreaffirm s and re-allegesparagraphs 1 through 149 above with the sam e

    force and effectasiffully setforth herein.

           151. NBU hasintentionally converted to itsown usePlaintiff sFtm dsduring theperiod

   from July 18,2013 to the present, totaling over 300 m illion in value. This is an action for

   conversion againstDefendant,N BU .


                                                  46
Case
 Uase1:21-cv-20019-JEM
      I'.ZI-CV-ZUUIH-XXXX Document
                           Docum en!10 Entered
                                    1 tntereo 0nonF-LYD
                                                    FLSD Docket
                                                           tetU1/01/28/2021
                                                        Docl                Page
                                                                 U4/2UZ1 Hage      53
                                                                              4 / 0rblof 91



             152. NBU hasconverted to itsown usePlaintiff'sFundstotaling over$102 million in
    principalvalue,togetherwith a11applicable intereston theconverted funds, which aretheproperty

    ofPlaintiff.

             153. Thelnvestorshavedem anded thatDefendantreturn PlaintiffsFunds including by
                                                                                       ,

    letters,em ails,and phone calls, overthe pastseveralyears.Plaintiffalso senta dcm and letterto

    NBU seeking retum ofPlaintiffsFunds, togetherwith al1applicable interest, and otherdam ages.

    SeeExhibit64B ''

                   Plaintiffhasan im m ediate rightto thepossession ofPlaintiffsFunds, which ithad

    dem anded from D efendant.

                   DespitePlaintiff's(and thelnvestors')demands,Defendanthasfailed andrefused
    to rcturn and haswrongfully and illegally retained PlaintiffsFunds.

             156. Defendant wrongfully exercised dom inion and control over Plaintiffs Funds
                                                                                                    ,

    despiteD efendantnothaving any legalrightto PlaintifrsFtm ds.

           157. As a directand proxim ate resultofD efendant'sconversion, Plaintiffhas suffered
    dam ages,including, butnotlim ited to, the value ofPlaintiffs Ftmds, interest,stattltory interest
                                                                                                    ,

    lost profits, loss of use of Plaintiff s funds, attom ey's fees, costs, as well as other dam ages

    sustained.

           W HEREFORE,Plaintiff,demandsjudgmentagainstDefendant, the NationalBank of
   Ukraine,for dam ages,plus interest, together with late fees,courtcosts, and attom ey's fees as

   perm itted under applicable law , andforsuchotherandfurt
                                                          herreliefasthisCourtdeemsjustand
   Proper.




                                                  47
Case
 Uase1:21-cv-20019-JEM
      I:ZI-CV-ZUUIH-XXXX Document
                          Docum ent10 Entered
                                   1 tntereu ononF'LYD
                                                   FLSD Docket
                                                       DocRetU1/01/28/2021 Page
                                                                U4/2U21 Page     54
                                                                             48 01blof 91



                               CO IJNT 11- UNJUST ENRICH M ENT

            158. Plaintiffreaffirm s and re-alleges paragraphs 1 through 149 above w ith the sam e

    force and effectasiffully setforth herein.

            159. N BU wrongfully retained Plaintiff'sFundsfrom July 18, 2013 through theprescnt,

    w ithoutproviding any compensation to Plaintifforthe lnvestors. lfN BU ispcrm itted to retain the

    benefitofPlaintifpsFtm ds, NBU would beunjustly enriched shoulditbeallowedtoretain these

    fundsand withhold paym entto Plaintiff.

           160. N BU appreciated thc bene/ts of having Plaintiff s Funds withoutproviding an
                                                                                                  y
    com pensation to the Investorsorthe Plaintiffforsuch benefits.

                  Under the circum stances, it would be inequitable for NBU to retain the benefit

    conferred withoutpaying the fairand reasonable value thereof

           162. Plaintiffhasno adequate rem edy atlaw .

           163. Asaproxim ateresultofNBU 'Swrongfulacts, om issions,and m isconduct,Plaintiff

    hassuffered dam ages.

          W HEREFORE,Plaintiff demands judgment for damages against NBU for unjust
    enrichm ent, including compensatory dam ages, prejudgment i
                                                              nterest,costs,attorney's feesas
   perm itted underapplicable law , and allsuch otherreliefthisCourtdeemsjust,fair,andequitable.

                                       CO UNT llI- FR AUD
          164. Plaintiffreaffirm s and re-alleges paragraphs 1 tltrough 149 above with the sam e

   force and effectasiffully setforth herein.

                 Be> een atleast2013and 2019,N BU ,through itsofticials, permitted the Crim inal

   Enterprise,including the Kurchenko Parties, to embezzlemore than $300 million (incl
                                                                                     udingthe
   principalvalue,interest, andotherdamagcs),from thelnvestors.NBU thenreceivedtheembezzled




                                                 48
 U ase1:21-cv-20019-JEM
Case   I'
        .ZI-CV-ZUUIH-XX XX Document
                            D ocum ent10
                                      1 tnt
                                          ere; Onon
                                         Entered  I
                                                  -LY I.
                                                    FLSD   Docket
                                                       J DocRetU1/01/28/2021 Page
                                                                  U4/ZU21 Fage     55
                                                                               49 01blof 91



    funds when they w ere seized pursuantto the Kram atorsk Courtorderknowing the seized funds

    belonged to theinvestorsandthePlaintiff. NBU then,in derogation and disregard ofthePlaintiff's

    rights, unlaw fully diverted and used Plaintiff's Funds for NBU 'S own purposes, instead of

    returning those fundsto theInvestorsorto the Plaintiff.

             166. NBU knowingly concealed the embezzlem ent and fraud from the Investors, by

    Et
     recognizing''the lnvestors'claim s to the Funds, falsely represented to the Plaintiff that they

    would conductthe liquidation ofBrokBank and disburse the proceedsto the investorsand ret'
                                                                                            urn

    the funds.However,NBU failed to disclose thatN BU neverintended to return Plaintiff'sFunds
                                                                                                    ,

    and instead intended to keep theem bezzled Fundsforitself.

                    By these actions,NBU and itsofficials, acting in theirofficialcapacity,com mitted

    fraud by knowingly making materialmisstatementsoffactand/oromissions(including, butnot
    lim ited to,representing thatthey w ould conducttheliquidation appropriately, and thatthey w ould

    disbursethe funds, including thePlaintiff'sFunds, tothedeposit-holders,includingtheInvestors)

    w ith an intentto m islead thelnvestors.

             168. The lnvestors reasonably relied on those m aterialm isstatem entsand/orom issions

   by N BU ,which resulted in damage to the lnvestorsand to thePlaintiff.

           169. As a proxim ate result of N BU 'S fraudulent acts, om issions, and m isconduct,

   Plaintiffhas suffered dam ages.

           W HEREFORE,Plaintiff,demandsjudgmentagainstDefendant, the N ationalBnnk of
   U kraine,for dam ages,plus interest, togetherw ith late fees, courtcosts,and attorney's fees as

   perm itted underapplicable law , andforsuchotherandfurtherreliefasthisCourtdeemsjustand

   proper.




                                                  49
Case
 Case1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum ent10 Entered
                                       ereu 0non
                                   1 tnt         FLSD
                                               I-LSD   Docket
                                                     DocRetU1/01/28/2021 Page
                                                              U4/2UZ1 Page     56
                                                                           bU 01blof 91



                        C OUNT IV - CO NSPIR ACY TO COM M IT FR AUD

                   Plaintiffreaffirm s and re-alleges paragraphs 1 through 149 above w ith the sam e

    force and effectasiffully setforth herein.

            171. From atleast2013 through 2020,N BU through itsofficialsagreed,and conspired,

    acting in concertwith theCriminalEnterprisetoembezzlemorethan $300million-worth offtmds
    (includingtheprincipalvalue,interest,and otherdamages),from theInvestors    .



           172. NBU then received thc embezzled funds when they were seized pursuantto the

    Kramatorsk Courtorder.N BU then unlawfully diverted and used Plaintiff'sFundsforNBU 'Sown

    purposes,instead of returning those f'unds to the lnvestors or to the Plaintiff. NBU know ingly

    concealed the embezzlement and fraud from the hw estors, by, am ong other things:

    ttrecognizing''the lnvestors'claim s to the Funds, (ii)agreeing to completcthe liquidation and

    disburse the funds to the deposit-holders, i
                                               ncluding the lnvestors,(iii) proceeding with the
    liquidation oftheBank inbad faith, and(i
                                           v)failingtodisclosethatNBU neverintendedtodisburse
    the fundsand intended instead to keep the em bezzled fundsforitself.

                  The fraud continued from the tim e the funds w ere initially tmlawfully siphoned

   from the Bank by theKurchenkoParties(with the consent,permission,and knowledge ofNBU
   officials,acting in theirofficialcapacity),through the timeNBU received theseized funds, and
   then conducted the %tliquidation''ofthe Bank, which wasultim ately concluded in October2019,

   w ithoutN BU retum ing the lnvestors' Funds or the interest and other dam ages to which the

   Investorsare entitled.

           174. By com mitting these overt acts, NBU and its officials,acting in their official

   capacity,conspired to comm itfraud, aspartofa crim inalenterprise,to em bezzle and unlaw fully

   transferand use Fundsbelonging to the Investors.



                                                 50
Case
 Case1:21-cv-20019-JEM
       .ZI-CV-ZUUIH-XXXX Document
      I'                  Docum enl10 Entered
                                   1 tntere; Onon FLSD
                                                I-LYD   Docket
                                                      DocRetU1/01/28/2021 Page
                                                               U4/2U21 Hage     57
                                                                            bl Ofblof 91



             175. As a proxim ate result of N BU 'S fraudulent acts, om issions, and m isconduct,

    Plaintiffhassuffered dam ages.

             W HEQEFORE,Plaintiff,demandsjudgmentagainstDefendant,theNationalBank of
    Ukraine,for dam ages,plus interest, together with late fees,courtcosts, and attorney's fees as

    permittedunderapplicablelaw,andforsuchotherandfurtherreliefasthisCourtdeemsjustand
    Propef.

                                   DEM AND FOR JURY TRIAL

            Plaintiffdemandsatrialbyjtlryonal1issuessotriableasamatterofright.
            D ated:January4,2021.                 Respectfully subm itted,

                                                  SH UTTS & BOW EN LLP
                                                  200 S.Biscayne Boulevard
                                                  Suite 4100
                                                  M iam i,Florida 33131
                                                  Te1.:(305)358-6300
                                                  Fax:(305)381-9982
                                                  By:/s/HaroldE.Patricoff
                                                      H arold E.Patricoff,Fla.BarNo.508357
                                                      hpatricoff@shutts.com
                                                      A leksey Shtivelm an,Fla.BarNo. 99159
                                                      ashtivelman@ shutts.com
                                                      AttorneysforPlaint#
    M IADOCS21311228 14




                                                51
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 58 of 91




                 OKPYIKIIHW Cya CHOJID EHHX IIITATIB AM EPHKH
                     HIBAEHHOFO OKPYFY IIITATY * JIOPH;A
                                        CH PABA .
                                                N'
                                                 2:

   OaerA ylloBcblllli,

           HoauBau,

   npo'
      rH
   HauiollazlbHll; 6aHK Y Kpai'
                              HH,

           Bianosiaau.

                                            H O3OB
           HoausaxlOlerXtyxoscslcu; (aaai''lRo3uBan''a6o ''nau 7KyI(oBcBKH;''
                                                                            )noaae noaosao
   Bianosiaaqa HaqiouaabHoro 6alllcy yxpai'
                                          llll (aaai ''BianosiaaH''a6o ''HSY'') ic'
                                                                                  rsepavyc

   HK TYIIHC:
                                    1. H PEAM ET H O3OBy
                 He7 noaoB sHnHxac BHaclliaox HeaaxoHHoro BiauuBaHH, Ta HenpaBoMipuoro
    BHnyqeHHm 6auKiBcbKMx KomTiB aloqHuHor rpynor B YxpaieHiTa CUJA (aaai ''3aoqMHHe
    niarlpHeMc-
              rso''l),moaoasopunoHBV '
                                     raioronocaaosMM oco6aM 6paTH ytlac'rbypozpo6nelli;
    cxeui 3 Melolo (i) HenpasoMipHoro o'
                                       rpuuaRHx xoHlpozllo Haa 6alIKoM nia HaaBolo I7AT
    ''BpoK6i3Hec6aHK''(aani''Bpox6i3HecGaHx''a6o ''BpoKBaHK'') Ta (ii)BplnytleHlu 3 BpolcBaHlcy
    BKzlaciBSi3lfql4plxoci6TaKoMnalliii,yTouyquczli,aoxpeMa,'
                                                            rux,moaylaxoarscxBM.MaiaMi,

            IL
             b oklulllle nianpueucTBo BlcflloHae'
                                                raxux YiaHuuplx 'ra Iopuauquux oci6,fKi6i.
                                                                                         cbI
                                                                                           1l
    aoltnanuo oGrosoplolo'   rbc, Humue, y 'rouy tlucni i' x B3aeMo3B'g3oK Ta BiaHotueHlu ao
    poaxpaaailllx KoltlTiB l'Io3HBaqa,a Taxo)x TiaiïTa aigahHicTb,mo Bin6yBaloTbcx B M.M a;aMi,
    IIITa,
         T Taopuaa:(1)Bpoxsi3llec6auK;(2) Cepri; Ap6y3oB' ,(3) Birrop SilyltoBuu;(4)Irop
    CopldH;(5) Banepis F' oHTapesa;(6) HBV;(7) Cepri; Kypqeuxo;(8) Peaa BaHK;(9) Irop
    KoaoMoqcbxui;(10)F'ellHaai; Boroal o6oB;(11)Mopaexa; Kopè;(12)ypiea Jle-    H6ep'
                                                                                    ,(13)
    OptimalndtlstrialManagement,LLC;(14)Oytimalnternational;(15)OptimaVentures,LLC;(16)
    yxpHaè' f'
             a;(17)IRPHBaTBaHKTaKo-lla'fxYlaii,arellTiB'
                                                       ranos'laalluxKounaHii.
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 59 of 91




  III
    'I'aTqmopuaa,'ra(iii)BuxopHc'raHlu TMx KottlmiBiwg Bi.
                                                         aMlfBauH, rpotuei,qaca naAKHX6yna
  BuBeaeuaTanepepaxosaifaaoTaHepeapiallioprauiaauii',aolcpeMa,FIATKB ''lRpusal.
                                                                              BaHx''(aazli
  ''I1puBa'
          rBaHK''),HamxoayBKJIaAHHKaM Bpoe alllcy.SK3aailaueuoHu-vle,ueGyno3po6zleuo3
  BiaoMy,3a3roaolo'raaonoMorolo (magxoM ai;Ta6eaailaslloceri)HBy TaioronocaaoBux oci6
  xqx O'
       IPHMaHH, xopplc'riTa BplroaplHBy Taioro rlocaaosuvploco6avpl.y 2013,nocaaogioco6ld

  HBY ao3BonHalf 3noHHHHoMy nianpkcMcTBy HellanemHuM HHHOM 'Kynue
                                                                rH'' Ta O'
                                                                         I-PHMaTH
  Kollrpozlb Haa BpolcBaHxoM,a noTiu aoaBonlu lfBHsec'ru 'l'
                                                           a BiaMu'rH peaepBu BpoltBalll
                                                                                       cy 3a

  aonoMorolo rpaHaio3Hoi'cxevH, mo r
                                   u iicHloBaaocs pi3Huvu (IiCSHHHUMH Ta I
                                                                         OPHAUHHHMH
  oco6aMll(y '
             roMy Hpicni 3JIOHMHHHM nianpucuc-
                                             rBoM) ans MauinyaloBalllu,BiAMUBaHH, va
  BuBeaellllgKotuTiBFloauBauaqepe3paxyHKu,HepyxouicTs,KoMnaHiïTaèi3HHHHx oci6 no Bci;
  Teplrropii'CIIJA (yTosfyqhczfi,aolcpeMaaonepauiï3BiaMuBallltgrpomei,mo aaiicllloBanHcbB
  M.MaiiaMi,m'
             ra'
               rtn opuaa).
         2.      rlo3lIBaq cFIPaBOHK TYIIHHKOM YCiX 3aKOHHHX IIPJB Ha3RAOBOJICHHS IOPHAHHHHX
  BHMOIN molm BiatllKoayBallilx 36MTKiB, I1OB3S3aHHX 3 IW BHHMH Jlen03HTaM#lN SKi BilnoBiaatl
  Heaaxolmo npuBaacnMs,mo o6roBoploe'
                                    rscg Hl4)Kue,y zoMy qHcni36HTKiB y poauipinoHaa 300

  MillsioHis aonapis CI1IAZ.LliaenogM'ru Ta 36H'rxI4aaranoM clcnaaaio'
                                                                     rb nollaa I02 Minbioyl:
   noaapiB CIIIA ,pa3ou 3 BiacoqxaMH,neHelo,ynymeHolo Buroaolo,aTalco- KouneucauiiHplvll,

   CTaTyTHIIMH,IIITPaIIHPIMH '
                             l'a Bciua iultluupla6lexaxtylTa npe'
                                                                rellaixuu y as'gaxy 3 KOIJJTaMH
   (paaoM ''KOmTH''a6o ''Kom'ru rIo3HBaMa').KOIIJTH,aenoHoBaHiB Bpoe allxy,6yJIu Bnacllic'rlo
   asox KoMnallii'
                 .ZUKK Trading Limited (aani ''Zukk'') Ta TOB ''IHTepo aHcrpyn''(aani
   ''lHTepTpaHc''l;Ta aBox Si3uqlxlfx oci6,MlfltonplKoexax (aazli''17aH Kosaezls'')Ta Bi'
                                                                                        raaif
   iiauniBclalcoro (aazli''17aH iiauzliBcbxlli'')@a3ou 'lHBecTopu''a6o ''LJeaeHTH'').14 Bepecllg


          2ycinocHaaHlu Ha''$''yuboMyJllfc'riCTOCYIOTKSAollapiBCLLIA,SKII)OHCBKDaHOiHIIIC.
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 60 of 91




 2020 poxy lllBec-
                 ropH nepeaanu I'
                                Io3HBaily Bci3aKouHinpaBa moao Blclaaellux KottleriB3MeTolo

 ïX CTSFHCHHS,m0 Bl
                  ulloqac rIPaB: Ha HM dHHS FIQCTaBAJIS NOAaHHS nO3OBy,IVPCX ZHCHHX B
  I
  a oMy aoltyMell'ri (aani I'JlOPYtICHHX''I. TOHHi Ta FIPaBHJIBHi Konii' 3aBJlaHL, PDOM i3
 aacBiauelllm u nepexnaaaMu 3allrniicu oïMOBH,aoaaloTsc,ao tworo aolcyueH'raRKAoaa'rox
  If
   zjk If
                 rlicax Toro,Sx Kotu'
                                    ru 6yaH BHBeaelli'
                                                     ra nepepaxosaui 3 BpolcBailxy,yKpai'l!a

  (qepeaHpoxypaTypy)nopytuMna xapHy cnpaBy npo'ru Kiaslcox Yi3plullux oci6,npHtlee
                                                                                 rllux ao
  3notlullyloï cxeMu,Ta apetuTysaaa noHaa 2,25 Mnpa.aonapiB C1l1A y nianpueuclœa.l'IoTiM

  ylcpai
       ha nepesena B HBy nopaa 172 Mimlm ollH aolapiB CIJJA, aae HBY He nosepHyB

  BlclaallHl
           caM Bpoe allxy,y 'roMy tlllcaiI-leaeHTaM Ho3HBaua,HenpaBoMipHo 3a6paHiy Hux
  xotue
      rll.HazoMica HBY HenpaBoMipHoy'
                                    rpusfyBaBICOIIITH aJu 3noquHlloro nianpueucTea,ianS

  HBY TaioronocaaoBuxociG,'
                          raBuxopucToByBaBKottl'
                                               ruBpoe aHKy@KiHanemaaHYiC
                                                                       SHHHHM
  oco6aM Ta xoMnaHixu) a.
                        u norallleHlu Biacomxis 3a aep-aBlllfu GoproM yh-
                                                                        paihlf (Aalli
  ''O6nirauii''') y'roMy HHcni,3oKpeMa,ang norameHllg Biacoe
                                                           rlcinauepul
                                                                     çailcslcHu KoMnaHigu,y
  ToMyHllczliFranklinTempletonlnvestments(aaai''FranklinTempleton''),T.RowePrice,TaTCW
  Group (paaoM ''Baa6MHi èollapl y C111A''), tuo Btuoailo'rs O6zlirauifMH, Garamo 3 rlxplx
  3llaxoaga cx,3aiiculoloa Kouepuiiily aignlaHic'
                                                rbTa aapeec-rpoBauiy tu-ra'rim zloplu a.
            4.   TaxuM x4HI4OM, HBV aaBagxu cBoi'
                                                u nocaaoBuM ocosaM, xepiBiluuTBy, Ta

  3JIOHplHHOMy nianppleMcTsy,ycnim uo c'
                                       rsopuBcxeMy HeaaxoHiloro BiaMuBaHlu rpomei.Kom'ru

  l'loallBaua 6ynM BHBeaeui 3 BpoG aHlcy,a noliM BiaMu'ri uepe3 KoMnalli'
                                                                        f y m nopplai,noTiu

   KolliicxoBalliyxpaïuolo,vaHanpaBzlelliBHBy.3i'rlcllyBltlucbi3Tplcxou Bnaciluxisyxpai'llcbxHx
   aep-aBullxo6niraui; (yToMyHlfcniB3a6MHuxSouaiByC11lAI,HSV supiltluBBplxoplfce
                                                                               ra'rpl
   Kotu'
       rlf l'
            Io3HBax!a an.
                        g cnna'
                              ru BiacolxiB 3a nepxlaBlluMll o6nirauigMu y mnopvai, aauic'
                                                                                        riy
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 61 of 91




  noBeplleHug Kom'rll l'
                       lo3plBatla BlcaaiwulcaM,y ToMy qucni Lleaelrrau I'IoauBaua (paaoM i3
  BianoBiauuuu BiacoTlcaMu, ttllpasaMu Ta iHIIIHMH 36HTKaMH). SK peayabTa'
                                                                         r, ui KOmTH
  3anHttlalo'rbcg TaKHMH,mo IIOBHHHi6yrH CnllatjelliTaV 6OPIYBaHHMH,i3yciMaBRrIOBiAHHMH

  BiacozxaMH,IllerpaYaMll'raiHIIIHMH35HTKaMu.
                V ui; cnpasiHoaHnau BuMaracBiamxoayBayllu 36MTxiB HacyMy noHaa 300 MJIH.

  aonapis CIIIA ,a Talco)x TaxHx iHtulfx Ta noaansmMx 3aco6iB 3axllc'
                                                                    ry Ta CaHKIIi;,RKiMOIKC

  npuauauHTH Cya.
              lI. CTOPOH H.IOPHCAHKIIIS TA M ICH E PO 3F.11WAy CHPABH
         6.     Ho3usaH,naH XtyxoBcslœ i,frnocTiil4Hu pe3uaell-roM CILIA ,IICH; npo-plBae B

  CIIIA Ta SKH; e HPaBOHaCTYHHHKOM YCiX M KOHHHX IIIM B Ha 3V OBOJICHHS IOPMAMHHHX BHMOF

  moao noBepllelllu AenO3HTiB Ta 36HTKiB,nOB3g3aHHX 3 KOIIITaMH FIO3HBatla,HPHBJIaCHCHHMH

  HBy,'
      raBcixiHmux3axouHHxnpaBHaaaaosozleul!xBplMoraoBianosiaaqa.lkc.qoaae
                                                                        rox ''A.''
  XK3a3HatIaJ10CS,MeTOIO J!OPyqeHb6y21anepeaatlaIIPRB:Ha3V OBOJIeHHS BCiX3aKOHHHX BHMOP
  I1o3MBaHy,m06 BiH MirAOMaOTHCS BHKOHaHHS RHX BHMOFBiA iMelliIXACHTiB y CLUA Ta3a
  KOPAOHOM.Cepea AOPYHCHHX Ta HCPCAaHHX n#aB 6yaH npaBa Ha HaAaHHS HiACTaB A2S HORaHHS

   Ho3oBy, nepea6aHeHux B uboMy AOKYMCHTL BianoBiaaq 6yB HHCEMOBO HOBiAOMZeHH; nPO

   aopyqellux JlHcw M-BuMorolo Bia 29 IKOBTIU 2020 poxy (''JlucT-BHMora Bia 29 IKOBTHS 2020

  poKy'').Ru6.qoaa-rox ''B.''
                 BianoBiaatle ''arelrrcTBoM cnpllslllu illoaeMHoi'aeplltaBu ''y 3HaHeHHiariallo 28

   U.S.C.j 1603(b),iToMye''iuoaeMuom AeplxaBolo'
                                               'ariaHo j 1603(a).
         8.      l-teii cyn Ma6 lopHcauxuilo 3 uici'nputllfilll 3riauo 28 U.S.C.j l330(a),mo
   nepen6aqae,mo ''ltloKpy-llicyau Malo'
                                       rb nepBullHy lopplcaMxuilo,He Bpaxosyloqu cyMu B
   cynepequi Gyzwu xoro uusiaBlloro noaoBy npoa iuo3eMuo'
                                                        l
                                                        ' aepxlaBll, ;IKM; He niaasrae
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 62 of 91




   poarasay B cyainpucx-Hux''y aHaqeHili28 U.S.C.9 1603(a).Bianosiauo,ue; Cya Mac
   Iopucaum ilo Haa HEy ariaHo28U.S.C.j l330(a)Ta28U.S.C.91603.I-àeiiCya TaxoxtMac
   IopHcaulcuilo moao tworo uHBizlsuoro noaoBy ariauo 28 U.S.C.j 1331,BToMy,mo l-loauBaH
   aagsnxenponopyillelllu SenepanbHoroaaltouy,acaMeBiaMusaHlu Icotu-risariallo 18U.S.C.#

   1956(b).
                 BianoBiaaq He Mac iuyHi-re'
                                           ry moao lopHcalfxuiïuhoro Cyay y uiiicnpaBiariaHo

   3alcoHy npo illoaeMulllicysepeHllu: iMyHi-re'
                                               r(FSIA),28U.S.C.j 1604,3riailo (i)28 U.S.C.j
    l605(a)(2)Ta(ii)28U.S.C.j 1605(a)(5).
                         KoyepuiiHa aignhHicTs,Ltlo e BHH:TKOM 3 npaBun npo iuyHiTe'
                                                                                   r ariailo

   28U.S.
        C . j 1605(a)(2) 3acTocosyemscl Koayl noaoB: (l) ''tpyu-ryce
                                                                   rsc? ... Ha ailx, mo
    r
    uiicltloloerbc, 3a Me-asfu '
                               repMTopii
                                       'CI11A'';(2) poaragllyrlo ''y 3B'x3Ky 3 KoMepuiiilolo
   AixzlsHicrlo''HBV 3aMepxaMu CILIA;'
                                     ra(3)Jlxyl;''cnpHxlMHJlcgl4Blnpsuu;eèerry Cl1lA''.28
    U.S.C.j1605(a)(2).3riallo28 U.S.C.j1605(a)(2),BianoBiaaqBulcollyBaBaii'yCIIIA y3B'E3xy
    3xoMepuiiHolo aixnbuic'
                          rlo iuo3eMuoi'aepxtasu B iHmHx Mictwx.Tal
                                                                  cov ariallo 28 U.S.
                                                                                    C.j
    1605(a)(2),Bianosiaaq r
                          u iiicllloBasaii'3a Me-aMlfTepH-
                                                         ropii'ClIIA y 3B'g3Ity 3KoMepuiillolo
    ailnbHic'
            rlo,i3a3ldazlelliaii'cnpuullllHalfnpylsflliieYex'
                                                            ryCIIIA.
                         KoMepuiiiHaailabHicerb,mo c BHIUTKOM 3npasHa npo isfyllie
                                                                                 re'rarial!o 28

    U.S.C.j 1605(a)(5)nepea6auae,moilloaeuHaaeplxasaHeMomeMa'
                                                            rH iMyHi'
                                                                    re'
                                                                      rBia l
                                                                           oplfcclfxuii'
    cyaiB CLUA a6o I-
                    IITaTiB y 6yasulci; cnpaBi,B Jlxiii BHuaraeTbc;lrpotuoBe BiatulcocyBalllu 3

    illox Myloïaepxtaspl3a Tiaeciliytuxoa-elllu a6o cuepTb,a6o noltlltom ltellH;la6o Bzpa'
                                                                                         ry Mailla,

    mo c'razlMcx B CIIIA icnpuvllfHelliaeairrilolo aiclo a6o Ger
                                                               u ixnsHic'
                                                                        rlo uiei'iHo3eMuoi'aepxtasM

    a6o 6yaBu lcoi'nocaaoBo'
                           foco6H HH npauisldllxaqiei'iiloaeMuoi'xepmaBplnia Hac aii'BMe-ax ioro

    nocaaoBux a6ocayxt6oBylx o6oB'x3KiB.28U.S.C.j 1605(a)(5).


                                                  5
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 63 of 91




         10.   FSIA Blouaxlae''KouepuiiHyaixabuicTb'':K ''pery.
                                                              u pHe3aiiicHeill
                                                                             qgKoMepuiiHoi'
  ai.
    u lmoc'ria6o KoHlcpeq'
                         Hy KoMepuiiify onepauiio a6o Ailo.KoMepuiilflliixaparrep aixzlsHoc'ri

  BloHatlacrbcl Bplxoag'lH 3xapaxTepy 3aiiicHlosaHoi'ailnbiloc'riHH KoHlcpezxoi'onepaqiïHu aii'a

  He 3ypaxyBaHl
              u M ffMeTM''.28U.S.C.j 1603(d).3riaHo 28U.S.C.j 1603(e),a''ûlcoMepuiiua
  aiymbuicn ,mo t
                u iicHlocmsc, B CIIIA iHoaeuuoio aep-asolo'
                                                          'oaHaqac Icovepuiilly AixasllicTs,

  mo aaiqcslloea cl '
                    raxolo aep-aBolo Ta Mae anaqH14ii Kouz'
                                                          arr i3 C11IA .HBY HeoaHopax so

  3aiMaBc;lKosfepuiillolo ailzfl
                               aHic'
                                   rlo B CHIA,Bl
                                               czlioxlaloqu 6e3o6Meyxens Hacmynne:
                       Areu'ru'ranpeacTaBuulcu BianoBiaauaaexinblcapa3iBai'
                                                                          ranu aoCIIIA aa,

  O'I
    -PMMaHHI iuBec-
                  ruui; B aeplxasui o6nirauii
                                            ' yxpai'
                                                   Hlf, Sld npoaaBanlfcf aMepplxallcslcuu

   rpoMaaxHaM 'raKosfnaHigM,yToMyuucniBaacMllièollaply CILIA.
                (ii)   BianoBiaaq qepe3 ceoi'x nocaaoBux oci6, slci aignu 3riailo csoi'x
   nocaaoBHx o6oB'faxiB,opraHiayBaB,cnpm ulllfB,aoanozllfB inoroaplscxaSiAMHBaHHXM f'
                                                                                    pomei,

   aaiicileilplM KypueHxoM paaoM i3 M aiaMcBxolo Fpynolo tmo o6roBoploea cx Hux(uel Ta
   KoMnaHilMui(IiL
                 SIIHIIHMHoco6aMu,moallaxoage
                                            rBcgyTnoplui,BiaiMeuiHBY,qoronocaaoBux
   oci6 Ta3zloqMHHoro nianplfeucrna.
                (iii) H'
                       By BusiBKom'rpll-lo3uBaHaTaBlflcopucTaBïxaa,norameHHsBiacoTlds
   3a aep-aBilio6nirauiï Vlcpaïllu B CIIIA,m o e npuxaaaoM cy'ro xoMepuiiblo'
                                                                            failnbHocTi,xKa

   aaBa-ae Bianosiaaqy 3aSBJIS'
                              I'
                               H cyBepeHilplD iuyHiTe'
                                                     rariaHo FSIA .
                 lopucaplxuix valcoe 6BinnoBiauolo ocxinblœ no3oB I'pyHerycrbcx Ha xoMepuiiui;

   aignbHocTi,a caue:BiH BullplKac Ha nincTaBinoHaa 102 MnH.aonapiB CLUA oclloBuoïBap-roc'ri

   aeno3uTiBTaBlcnaaeHb xottlTiBy Bpoe aHx,sici6ynM Kouepuiillpluu onepauisupl.3 I'licaguBoro

   I'pyna Kypneylxo,3 BiaoMa Ta aox ony nocaaoBux oci6 HBY,flciaixzlplariimo cBok'
                                                                                 x nocaaoBHx


          3O6roBoplocTbcg HHlltqe B pou inill.


                                                 6
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 64 of 91




  o6os'mallis,BuBena Kom '
                         rH Flo3Msaua y Bpoe ailxy Ta ycnim Ho BiaMuaa iBuBezla KOIJJTH qepea

  KoMepuiiffionepaqii'aayqac'rloIcounaHi;'raèiauqnlfxoci6,moaHaxoauTscsBM.MaiaMi,m'
                                                                                  ra'
                                                                                    r
  (n opuaa. 3roaoM HBy BllKopllc-roByBaB Kottl'
                                              ru l-loausaua A.
                                                             zA cl
                                                                 u a'rpl Biacolxis aa

  aep-aBllMvu o6nirauilMu B CLLIA,mo Taxo)x6yao KoMepuiilluuu onepauifMu.

          12. 3rialéo 9 28 U.S.C.9 1605(a)(5),Bianosiaaq Ta ioro nocaaoBioco6H BHHHMJIH
   aezlirrHi aii''ra/a6o Ge3aixnhHic'
                                    rs y C11IA, lKi cnpMul4llHapl ttlxoay a6o B'
                                                                               rpa'
                                                                                  ry MaiHa,m o
   c'
    ranucgB C111A Tacnplltlullelliaeairrlfoio aielo a6o Geu ilasHic'
                                                                   rlo uiei'iHo3eMlloi'aepeaslfa6o

   6ym u xoi'nocaaosoi'oco6M qlxnpauiBuHxa uici'iHoaeMuoïaep-aBu nia uac aiïB Me-ax ioro

   czlyxç6osplx BIfnocaaoBxx o6oB'A3Kis.
          I3.    M icueM po3r.
                             u ay cnpaBpl c OxpylxHuë cya CnonyqeHplx lll.ral'
                                                                             iB Auepultpl

   FliBaeHHoro oxpyry tuera'
                           ry Tzlopuaagriallo28 U.S.C.j 1391(9 (1)'
                                                                  ra(b)(2),(3),y3B'f3Ky3
   '
   IMM,Iqo aHaqHa Ta cyrrcsa Hace
                                ruHa noai; a6o 6e3cixmbllocz'
                                                            i,mo cnpplqllHlu plue; Flo30B,

   Bia6yzlucA B Me-ax usoro oxpyry.3oicpeMa,y 3B'Saxy 3HeaaKolm l
                                                                w u aillMllTa seaaixabllicz'
                                                                                           lo,

   HBy Ta ioro nocaaoBioco6pl,ailouM cniabl!o i33notlHllfflfu nianppleuca oM,6pa.
                                                                                RH yuacn y

   cxnaalm x cxeMax BiAMMBaHIISrpoltlei,3riallo glcux coe
                                                        rHiMirllaiouiB aoaapiB nepeKaayeankcb B

   YxpaïlliTa CIIIA .
          14. JIK o6roBoploea c, Hu-qe, ui He3alcoHHi cxeuH Bxnlotlaalf, cepea iHmoro,

    HerlpagoMipHiAiïlropxKoaoMoicsxoro(aaai''
                                            KozlohloiicbxMii''lTaioroKounauiii,yToMyHplczli
    Optima IndustrialManagement,LLC,Optima lnternational,Optima Ventures,LLC (paaoM
    'FpynaKounaHi;On'
                    riMa''),yci3xxHx 3aiicnlosanpaignBilic'rB3aaapecolo:200 CaycBiclceill
    syzlbBap,OYic5500,M.MaiaMi,m'
                                ra'
                                  rmllopplaa? '
                                              raFlpMsa-rsaldx,paaoM 3iHIIIHM onirapxou


           43a36iroM oGc'
                        rasuHoYicplF'pynuIloMnaHiëOnaiMapoaTamosaHiBTohlypx6yaunxyB
    qeil'
        rpiMaiaMi,Iqoioiiclfaasolca'
                                   risl'loaHBaua(rlisaellylo-cxiaHu;èillallcosH;ueHlp).
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 65 of 91




 r'
  euuaaieu Boronlo6oBuM (aaai''Borozx 6oB''),aTalcom MopaexacM KopsoM,Talqom Bi-
                                                                               nosfif;
 JIK''MoTri''(nani''KopY'') iypieaSei6ep(nalli''Jle;6ep''),moaaiicHiolo'rsaimrfbilic'
                                                                                    rs3'nnfx
 xtecaMlfxosicax Bsf.M aiaui(paaoM ''M aëaucbxaFpyna''5),ycisia iveHiTaniaxepiBuuuTeosl
 HSY Ta àoro nocaaoBMx oci6.
         15.    Xoua KypueHxo '
                              ra Doro ItoMnaHih'Heaaxonno BMBOAHJIIIxottl'ru 3Bpoe anxy Bia

 iMeiliHBY Taioro nocaaoBux oci6 TaiHmplx,KypqeHKo cniBnpauloBaB3M aiaMcbxolo Fpynolo,

 mo6 BiAMHTH KOIllTH,BuseaeHi3 Bpoe aHxy,Hepe3 I'IPHBaTBaHK '
                                                            ra uizly Huaxy KoMnailii,Ta

  tlialfqllllx ocis,ylxiaHaxoaluMcs B M.M asiaMi,m'
                                                  ra'
                                                    rmzloplua,mo6 noBHic'rlo aaMacllyBa'rH ïx
  xapac ep,aeepeno,BnacHicnx TakollTpoab.l-loe
                                             riu HBY BHltopHce
                                                             rosyBaBKOulTH,cepea iilmoro,

  azm norameHHg BiacolxiB 3a yKpaïllcsxpluu aep-aslluuu o6airauigMu.3a iuèopuauieio Ta
  nepexoHaifHgMu, ui naaTelxi 6yJIu 3aiicHeHi, cepea illmoro, inBecerpluiiuplv Yipsfau,
  poavatuosasuu y mzloplo i,mo ogrosoplocvscxHuxtqe.
                              111. 3AFAJILHI3BH IIYBAHEHH S

    1.   yMoBu aax illsece
                         rHtli; Ta cvnepeqolc
                                   -



         16. 1-1 cynepeqxa 6aayen cg Haaeno3plvax,BlleceHux luBecw paMu B yxpai
                                                                              'Hcsxuii

  6auK,BiaoMlf; ;IK EpolcBaillc.
         17. 3olcpeua,3 2012 ao 2013 pouy lllBec'ropu BilecaH KOIIITH (aani ''Kotu1M'') B
  spolcBallx eKBiBaJIeHTHi cyMi 102,207,909.46 aoaapiB CIIIA.3riaHo aeno3pl-rHux AorosopiB,

  Bpoe aHx TPHMaB 614Kolll'
                          rM l-loaplsaqa iB o6MiH Ha Hux Blfnzlatlyaas 511siacoerlcH lHBeclopaM

  (Hanpylxaaa,noai6Hoao Toro,JIK6yaBuxpl; 3BJIHaXHII;6aHxBHnaauyBaB614Biacozxu,glcmo6
  BH BllocHnHKOUITH Haomaallll; PaXYHOKa60;lCnO3HTHH;CCPTIW iKRT).




         5O6rosoplocx cgBpoaaiailV.(B)Hu)Kge.
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 66 of 91




       18.    Ha xtazlla,3 uacoM Kotu'ru I'IoalfBatla 6ynM BuBeneHi3.
                                                                    nOHUHHHM nianpucucmBosl

'raI'
    IBy 3a cnpugllHs nocaaoBux oci6 HBy,xlciailau ariaHo cso'
                                                            fx nocaaoBux o6oB's3KiB.rlo-riM

qiKom'
     rllBiaMuBanucb qepe3 Mepeey maxpaicBKux KoMnaHii,y 'rouy HucniHepea DPHAHHHHX

Ta lliaHMuHx oci6,mo aHaxoallnplcb B M.Ma$iaMi,tu'l'
                                                   a'
                                                    rmaopHaa,iBulcopuceroByBanucBans
nppla6aHHx Hepyxovoc'rino Bci; Tepumopii
                                       'CII.
                                           IA.Peltl'ra Kom-riB 6yzla sunyqeHa yxpam oi
                                                                                     o 'ra
BHxopHc-raHa HBy AJIJIBnacHoi'BuroaH -a caMe aax norattlellHl Bunna'
                                                                   rnpoueHe
                                                                          rHux nnaTexçiB

3aaep-aBlllluu o6nirauixuM aMepHxallcbxuM iHsec-rpluiillylM lcoMnauixM,y ToMy uMcaiB3a6.
                                                                                       MHi

 Yollau y CIJJA (mo npua6azla uio6airauii'ang auepplxaHcsl
                                                         cHx luBecTopiB).3B',3KH HBY '
                                                                                     ra
 qor'
    o nocaaoBux oci6, a Talço)x IOPHAHHHHX Ta lliaHx4uux oci6, flci 6paapl yxlac'rla y
 cltoopaHuoBalli; cxeui peiaepclaxux onepaui; BpolcBaHlty, 'ra ïx B3aeMo3B'x3oK aeTanbylo

 BHxnaaello Hupxqe.

        19. y KBi-
                 rui2017poxyBnpeci3'xBHnacsiHsopMauig,moKpaMa-ropcsxu;MicbxHë
 cyaRolletwxoi'o6nac'
                    riBVKpa'
                           fllinocvalloBusxouYicKyBa'
                                                    rplKom'
                                                          rH3paxyHxiBBOtuaa6auxy,
 ao aep-aBnoro 610,
                  - e11 ypmay ylcpam plHa cyMy npH6au3uo 2,25 Mapa.aonapiB CIIJA ,mo
 6yao yxsaneHo y ciMHi 2015 poxy.28 KBiTH: 2017 poxy FeHepaasHu; npoxypop YKPaïHH

 noBiaoMHB, mo Om aA6aHK 3aBCPY HB npoueAypy HCPePaXYBaHHS BHSFBCHHX KOYTiB AO

 VePM;BHOPO KMHaHQ/CTBa.Y TO; VaC H#C3HACHT VKPaïHH ZOPOYCHKO 3aSBMB,mO MiKOYTH
 syay'rb BlfxopHcTalliyltpaieHolo Ans nepeayciM aMiuHeHug apMiï.

               CyMa y noHaa 172 Millr
                                    aiiollu nonapis CIIIA syzla rlepepaxoBaHa B Hsy, mo
 Bl
  cllouarla KOIIITH I'
                     loaplsaua, #xi HSY Hi6uTo BlfxopHcerosysas Ann cnaa'
                                                                        rpl Biacolxis 3a

 aepxtaslllfuH 6oproslfMpl aosoB'
                                ylaaHl1#vu, y '
                                              roMy Hplcai aMepuxallcblcplM insece
                                                                                rlduiànplM

 KoMnaHifM y tn opHai.OAHaK cepea BlfzlyHeylMx aep-asolo ylcpai'Ha lcotu'
                                                                        riB 6yJIH $ixottle
                                                                                         ryl,

 splBeaelli3JIOHHHHHM nilnplfeMc'
                                rsoM,y '
                                       roMy HlfcaiKolu'
                                                      rll l'
                                                           lonusavla.3aMica nosepHelm s



                                              9
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 67 of 91




                                      KomTu Ha BaacHy KopHcTB, i BHacniaox usoro Hece
xotllmis l'loauBauy, HBY BuKopuc'
                                raB

BiJIHOBiXZJ1BHiCTB 3a 36HTKH.
    lV.M OXIHHIIE IIIAHPHCM CTBO -HPEQCTABJIEHIIS KOIKHOIAlIOHOï

                                         OCOFH

           1. nepm aAiloqa oco6a:bpoxEanlc
               io6aHxpyerca aBpolcBaulc6yBBiaoMoloTatuauogailoloYillaHcoBoioycTalfoBolo
ByxpaïHi.zoro noxoa-eHlllMo)KHanpoc-reeu'
                                        rylHacaMoMy noxlanxyylcpai'
                                                                  nu.Bpoe aHx6yB
3apeecTpoBallll; EK GaHK I'
                          lauiollanbllllM G HKOM VKPZHH y IKOBTHi 1991 P.,iBiH BHpiG m06

 c'
  ra'rllOAHHM 3 Hax illblllllx G HZB YKpai'
                                          HH4AOKH 3 Hboro HFY Ta 37I0qI414He IRiQFIPHCMCTBO

 HC3aKOHHO He BHBCJIH AeHO3HTH,y T0My HIICJIiKOLIITH FlO3UBal1a,mo e IRPCJIMW'
                                                                             OM CynepeHlfH.
        22.    CTaHOM Ha 2014 pix, BpolcsaHK 5yB 16-M Haii6izlblzlllu 6allxoM B Vxpaihi3a

 aKTI4BaMH.3aaaHHMH ueilzpanbnoro 6auKy BpoG auxMaBalc'
                                                      rlfBiBHacyMy noHaa 3,47Minbxpaa

 aonapiB Cll1A6HanoHaTlcy 2014 polty.
        23.     y 2007 poui xoH'
                               rpoablli am ioHepyl Bpoe aHxy BKJIIOEaJIH aBox 3aMo)xHHx

 6paTiB-yxpaihuis:Cepri,ByplKaTaOaexcasapaBypxxa(paaoM 'Bpae
                                                           rHBypxxH'').O6HaBa6yJI14
 eiaoMplMu yxpai'HcsxHMH 6ianecMeHaMM,aTal
                                         co- 6ynH uaeilaMu yxpaïilclwxoro rlapnaueuTy.

         24.    Ha nouau y 2013 poxy 6paTH sypgxu BHpittllfnu npoaa'ru cBolo Kolf-rpozlbily

  qaclxy B Bpoe ailxy.
                Flpoaam axuioHepnoro xaniTany 6pae
                                                 riB Byplicig          Bpoe aulcy BqMarab
  oèiuiilloro cxsalleHlu Ta 3roallHBY.3ricuo yKpaïHclaxoro 3axolloaaBce
                                                                      rBa,npoaa- 10% i
  Gizlbttle uiym Hx nanepiB,m o O epiranuc, B Bpoe aHxy,BuMaras HiTxoro aoaBozly HSY.TuM l!e

  Mellme,xonlltuui;roaoBaHBy Cepri;Ap6poB(aani''Ap6y3oB')yx.
                                                           flasnocepealmqbxyyroay


          BpoapaxoBaHo aaxypcoM 0,12 rpH.3a 1aonap CILIA,c'
                                                          raHoM Ha 1 ciulu 2014 poxy.


                                               10
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 68 of 91




  rlpo npoaaa spoe allxy rpyrlilttw naHili,xoHTponboBallux 28-piHI1HM yxpaikcbKlfM oz
                                                                                    nirapxoM i

  siaHecMeHoM CeprieM Kypuellxo;(aani'KypHeHKo'').
         26.    Kypqelllco, npo xxoro aevanbHime liaerbcs HMxçtle, nonpanpls nia caulcuii't'

  6araTsox Kpai'Hax cBi'ry (y 'rouy 'Iuczli y CIIIA, BenHlto6plfrauii' Ta CC) Ta aaoqllo
  o6sHuysax4eu#IliTa aaapetu'rosaHu; BV xpai'si3a BiauuBaHlu rpotuei,cepea iumHx He3alcollHux

  ai;.8 Kypuelllco nolpanuB nia canlcuiï CI1lA9 Ta CsponeicbKoro Coxnylo,paaoM a iHmplupl

  BucoxonocaaoBugMu B yplaiylcpaïuu,a caue ApTeuoM I'lm onxolo,cuHoM exc-reHepaabuoro

  npoxypopa y lcpai'llM Bic opa IRIIIOHKH,Ta OnexcallapoM SuyxoBHueM,c'
                                                                      raptuHv CHHOM exc-

  npe3HxeuTaBixTopaSHyxoBuHa(aani''SHyxoBHH'').HanoqaTxy2019 poKy SHyKoBHHa,SKH;
  3aaHmaeTsc, B Pocii',3aoqno 3acynHaH 3a 3BHHyBaHeHHXM B aep-aBni; apaai ao 13 poxiB

  yB/3HeHHA.
    ?

         27.    OTPMMaHH, xoHTponr Haa GpoxBaHxy 6yao HenpaBHpbHuu 3 caMoro noqaTxy.
  l7pH6aH3Ho 18 JIHJIHJI2013 poxy KoMnaHix nia HaaBolo ''CCHEK'',IKa Hazle-aaa KypueHlcy,

  oronocHna,monpyla6azfa80% axui;BBpoe anlcy.11J06yHMKHyTHo'
                                                           rpuuauHguie
                                                                     rxoroaoaBony


         7O6roBoploe-
                    rbc, Bporuilli1I.(D)HH)I(qe.
         8B yxpaïllinpeahBaeHo aBullyBaqeHug y KpuuiHanbHi; cnpaBi* 758 /15964/17 npo'ru
  KonHm llboroaacTynuplxaaHperropaaenap'raMeH'ry inBecmlluiiHoïaixabuoc'riBpox6i3HecGailxy,
  BHHorpaaa lopi? (aani ''BHuorpaa''). BplHorpaa BuaHaB cese BUHHHM y npuue-
                                                                           ruoc'
                                                                               ri ao
  3noqMlllloi'opraHiaauii'
                         ,oqonloBalloi'KypueHxoM,gx 3aailaqeiio y Bplpolcy cyay Bia 9 ciuil;l2018
  poKy.BaxcauBo, mo yKpaïllcslcu; Kapslu; cya 'ralço)x Bcmallonus, mo B 6epeaHi2010 poxy
  KypqeHKo opraHiayBaB Ta ouonllB anouHHHy opraui3auilo,Hepe3 mlcy KypueHxo c'     rsopuB Ta/a6o
  npua6aBnoHaa400KoMrlalli;azlx3aiiicylelliu Yirruslloi'air buocTi.
            96 6epeall, 2014 poxt CflozlyuelliIIITaTIIaanptmdalfzllloclloBllicaHxuii'arizwo 3
  I'Ipersplael4TcsKlfM yxaaoM (aaml''
                                    lRY'
                                       ') 13660,MKH; Haxaaaas cauxuiïnpo'ru lli3HqHux Ta
  IopuaplxlHux oci6,BianoBiaanBHplx 3a nopyltlellHg cyBepeiliTe'ry Ta Tepuzopianbuoi'uiaicyloc'
                                                                                              ri
  yxpaikHa6o3aKpaqi-xyaIITHBiByxpai'
                                   llcbxoroHapoay.y Jllml!i2015poKyCLIJA BsezlucaHxqii'
  npo'ru KypHelllca3rlauo 3I'
                            IY 13660.
          10 5 6epe3Hg 2014 poxy Paaa CBponeicbxoro Coloay 'raxo- 3anposaaHaa cepioaHi
  caHxuii'
         ,3aMopoaplslllplpaxynxu Konum Hboro npeaMaeH'ra Ylcpaïuu Bilcropa SuyxoBllua,ioro
  culliB Ta 15 iHltlHx zlioae; 3 ioro Haii6zllfllltloro oToHeHHl, Blcaloqaioqpl KypHeuica, Ta
  xozlHmHsoro nepmoroBiue-npeMkp-MiHic'
                                      rpa(ixolumHsoror'oaosH HGy),Ap6yaoBa'raiH.
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 69 of 91




  HBy, KypvlelfKo c'
                   rsopuB BiciM (8) YiKTHBHHX xoMnaHi; (paaou ''tlAilcTlfBHi Kosfnalliï
  Kyp'1eHKo''),Kolxlla 3 lxplx nppla6ana 9,9836% qac'rlcu B Bpoe auxy.yci KostnaHiï 6y-
                                                                                      nu
  aapeempoBaninpoTgrou THllœeBoro nepioay,i KoxtHa nplu 6aaa oallalcoBu; BiacoToK aicuiii

  (aHllleMeHme lo-Biacolxonoronopory)BBpoe anxy,m05yHHKHy'
                                                         I'
                                                          MnopymeHlu yxpai'Hcsxoro
  aaKolloaascTsa.KpiM Toro,KoMnaui, KypueHKa,CCFIEK,npua6ana0,1585% qacn'
                                                                        lœ B BaHxy.

        28.    Kypqeuxo KolrrponloBaB CCFIEK 'ra m ilcruBlli KoMnaHii'KypqeHKo, i3aBJI
                                                                                     JIKH

  c'
   rBopelli; cxeMi nocTynoBoro npua6aHus qacq'
                                             oit 3Mir npua6a'ru nouaa 80% (Bicivaecs'r

  BiacoTlcis) HaCTKH B Bpoc aulcy 3 XBHMMH BiAXHJIeHHgMH Ta nopyllleilllsM 3alcouonaBcrBa
  YKpaïHH.
        29.    HocaaoBui HBY cnpHgaH, ao3BonunH Ta GpanH yqacTs y HeHaneeHouy

  oTpuuaHui xouTpoar KypueHxoM Haa BpoKBaHKoM, mo Geanocepeaubo nepeayBano

  He3axoililoMy Bunyqelll!lo Kotul'is 3 BaHl
                                           cy. lllaxpaicbxa cxeMa KypqeHKa moao npHa6allllg

  BpolcBaHKy Hepea BiciM (8) TiKTHBHHX KoMnalliii Kypqeulco syaa cxBaneHa nocaaoBuMu
  oco6aMHHBy,BlclloqalouuAp6yx Ba,'raioro HacTynlluxalrop,Coplciila(aaai''CopKiH'').1l
         30.   lllaxpaicwlcacxeMaKypqelllcamoaoOTPHMaHHXKoHmponlo HaABpoe alll
                                                                             coM (6e3
  BMKOHaHH: BMuor,i/a6o yHHIIHeHIU BIfKOHaHHX BianoBiaHllx BuuoraaxoHoaasc-rBa VxpaïHH Ta

  OTPHMaHHSao3BoniB)6ynapo3ltpll'raTaniaTBepaxceilaAHTHMOHOnOJIIaHHM KoMie
                                                                         ree
                                                                           roM yKpai'HH
  y cnpasi19656-p.PiIIIeHHSM Bin 20nMc-ronaaa2018poxy A llTllMollononsHuliKouiTe'rYxpai'
                                                                                       HH

  BcTaHosHB, cepea iHmoro, mo * iKTMBHi KoMnanii'Kyptleuxo Malo'rb cnizlBlli iHTepecu Ta




          11CoplciilaGyno 3aTBep;)KeHOHOBHM r0Jl0B0lOHBY BrlapflaMell' riYKPY HH l1citlllx2013
  poxy,nica, Toro,AK ioro nplouaquB ioro 6nH38K14: copa'     rllulcAp6y'aoe,xoau Ap6y3oB 6yB
  Hpll3Haueuu; neptuplu Biue-npeM'ep-MiuicqpoM ylcpaïHu. PaHime CopxiH 3a;MaB nocaay
  aac'rynHylxa ronosu H By,BianoBiaaasHoro 3a 6ailldBcblcll; Harnla.Coplcill o6iqMas nocaay
  roaoBu H' By 3 11 citllu 2013 polcy ao 24 nloToro 2014 poxy.



                                               12
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 70 of 91




  nosk3alli3KypneHltoM,iToMy HalcaaBlllTpatjy po3uipi15,000,000.00 rplfBeHB(544,050.00
  aonapis C1lIA)12c'rocosHo KypqeHKa.XOHa KITHeHKO X KaPIKHB Re PiLIIeHHS,27 JlMcTonaaa
  2019 poxy r'
             ocnoaapcslcH; cya Mic'ra KylcBa nplliluB 'ra 3amBepaus pimeHlu

  AlrruMoHonoabHoro KoMiTe'ryYxpai'llH .
                                       N9656-p Bin 20 auc-ronaaa20l8 poxy.

            2. Spvra Ailoxla oco6a - Ap6vaoB (nocaaoBa ocoGa HED rlpll3naqaex cs B
               H by.nor riM c'
                             rac Biue-npeM'ep-Millic'rpoM ylcpaïHu.aBilllyllRee
                                                                              rlacn 3 nocaau.
               '
               rilcaE s Pocilo i noTpanlls nl  'a callkui'f ynnaBailllln 3 Icollvpoalo 3a
               ilxoaeMuuMu aKTHBaMH CIIIA (O FAC)
                FlocaaoBioco6Hl'lBy nia'rpllMyBanHai'
                                                    fTa3aiicllloBaaplaixnBHic'rb(ixisabllice
                                                                                           rs)
   '
   M KHM HHHOM, mo ao3BoaHJIH 3JIOMHHHOMY nianpll6McrBy HC3aKOHHO BiAMHTH Ta BHBeCTH

   Kom'
      rH l'
          lo3llsatla3BpoxBaHKy,y ToMy tlHcniM aiaMcblcolo rpynolo,SKa KepyBaaa KoMnaHixMll
   FpynH KoMnallix OnTiMa3iIIITO -KBaPTHPOI
                                          O B M.M aiaMi,IDT3TP JIOPHAJ.AP6y30B 5yBOAHi6iO

   i33aaisHHx nocaaoBlu oci6 HBy.
          32.   y sepecHi2010 poxy ApGyaosa 6yao npu3uaqeHo aacTynHuKov FoaoBu HBY .

   SHme qepe3 TPH Micgui, 21 rpynH, 2010 p.Hpe3HaeHT YKpaïHu Hanpaeus ao napnaMenTy
   neTHuie npo npM3HaHeHHxAp6y3oBaFonoBor H5Y.23 rpyaHg 2010 poKy napnaMcHT yxpai'
                                                                                 Hu

   cxsazluB nm'lm ilo,3po6HBtuIl Ap6y3oBa Haiuonoamuu ronoBolo aep-asHoro uellTpaasHoro
   6aHxy.f1oTiM,Mepea aBa poxu,24 rpyau, 2012 poxy,Toaimili; npe3uaelu ylcpaïl!u Bihn'
                                                                                     op

   SHyKOBHM cBoi'
                M yxaaoM npeaHaeH'ra npl43HauHB Ap6y3oBa nepltlHM Biue-npeM'ep-MiHiclpoM

   ylcpai'HH. Kozlu Ap6yaoB nepeimoB Ha cBolo HoBy nocaay, BiH aoxaaB 3ycuab, mo6 ioro

   HaisaHlxxlll; coloaHllx CopxiH c'
                                   rasHosHM rozlosolo HBV.
          33.    3roaou Ap6yaoB BH K 3 y xpah'ilu. 3 ciqils 2020 poxy Ap6yaoB 6yB aaovlllo

   aaapemeroBaupl; BHIUHM ail'
                             rlfxopyntliqilHM cynoM B Yxpai'HiBianoBigllo co BuMor VIaCTHHH 6


          12PoapaxoBauo 3a xypcoM 0,03627 rpll.3a 1nonap CIIIA ,c'
                                                                 railoM Ha 20 auc-ronaaa
    2018poxy.
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 71 of 91




m arri193KpMMiHaasno-npouecyansnoro Koaexcyy lcpaïHu3a3BHHyBaMeHHSM y nplfBaacHeuili

Ta poae
      rpa'
         ri Maqua a6o 3aBozloaiillli HHM ItlzlsxoM 3JIOBIIIHBaHHJIMH nocaaoBusfu
nOBHOB- eHHgMH,mo nploBeao co poalpa'
                                    rH aKTI4BiB HauioHanbHoro 6aHKy Hacyuy 220 M.AH.

rpll.(nolfaa 7,7 MaH.aozlapis Cl1lA). 12 cixin,
                                              q 2015 poxy JIHyXOBHH c'raB MilxHapoallplM
B'rilcaueM,Kozlu IHTEPFIOJI BuaaB npo'rplHsoro uepBollH; Glo.
                                                            qeTeus aa 3BHHyBaqeHHgMH,y

TOMY KIHCJIiCTOCOBHO IRPHBJIK HCHHSTa PO3V aTH Mazlla.
              Flponurou ycboro Hacy,KonlfBOHM osiiuazlu csoïosiuiiillinocaau BHBY Ta Ha
 iHttlHx aep-asllllx nocaaax B yplaiyxpaïilu,Ap6y3os Ta CopxiH cnpuxnllcBoi'uu aigvu (i
 6eaaixabHice
            rlo), mo zloasonHzlo 6 BMzlyqa'rpl Kotu'
                                                   ru l'IoauBaqa 3 BpoG auxy 3JIOHHHHHM
 nianpueMcTBou, Bxnltm aloxlu M aiaucbxy rpyny, mo aixaa 3 M.M aqaMi, una'
                                                                         r m noplu a.

 Ap6y3oB iCopxillMaau nian-puMxy ToaimHboro npe3lfaeH'
                                                     rayhpaihu SHyxoBplqa.
       35.    rlocaaoBi oco6pl HBY, ailotlH ariano cayxlGoBux o6oBkaKig, 6ynH

 cnisyqacllHxaMu Ta 6paau ynaca y cxeui,3a ll
                                            kolo KyptleHKo BMBOAHB Kotu'ryl3 Bpoe aulcy.

 HocaaoBioco6u H5F,ailouu 3riaHo czlyxt6oBlfx o6oB'
                                                  %3xiB,aoasonlfzlu nposeaepllu Gexaop-

 '
 rpauaaxui; Ta iylm ux HezaltouHHx cxeM nepexaay Icotu.
                                                      riB 3 BpoltBaHxy,3a ,KMX HBY '
                                                                                   ra ioro

 npauiBllMltu HasMlfcuo aigaH (a6o yrpuvyBanHcb Bia aii)cninbHo 3a maxpaicbltolo cxeMolo
 BHBeAeHIIH arrusiB Bayllcy.KpiM Toro,HEy 6j8 cniByqacHuxou Itlaxpaëce
                                                                     rBa BHacaiaolc
 HeaaiicHelllu HarasayTaperynlosaulu aifabuoc'riBpoc aHl
                                                       cy.

           3. TIXT? JliloHa oco6a - H pe3uaen'r ylcnai'lln Slxvlcosllq ooaeroarruB Icom Tll'
                                                                                           .
              ioro 6vao vcvllv'ro 3 rlocaau. B' rilc ao Pociï Ta noTpanllB nt    'a canKuif
              ynnasaiplm a Koll'rpoalo3a ilIo3eMHHMH alkq'HsaMn CIIIA (OFA C)
        36.   OaHaKltape
                       rxoBlliiGyalfiloxpo3BanuBcq,xoaplSHylçoBuqa 6yno ycyilymo 3nocaau
 Ta 3BHHyBaTHJIH y nopyttleHlu x npaB JIIOnHHIIB Ylkpai'
                                                       HiTa poaTpa'rixomniB.22 nloToro 2014

 poxy 328 i3 447 HapoanHx aenyTa-riB Yltpam H - a6o 6nH3BKo 73% Hapoallux aenyTaTiB -




                                             14
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 72 of 91




nporonocyBanH 3a ''ycyHeHlu Bic opa Sllylcosplua 3 nocaaH npeaHaeH'
                                                                  ra yxpai'uH''Ha Ti;

niacTaBi,mo giH He 3Mir BHKOHaTH csoio o6oB'n3KH.
       37.    28 ciqifs 2014 polcy, rlicpx MacltlTa6Hplx rlpoe
                                                             recTiB s ylcpaiWi, yxpaïllcblçlf;

npeMkp-MiHic'
            rp MHxoaa A3apoB (aaai ''A3apoB'') noaaB y aiacTaBlcy i BTiK ao Pociï.B
peayasTa'
        riAp6y3oBt;llcpl; 6yB Biue-npeu'cp-uiilicTpoM)Ha'ro; aeHbcmaBnpeMkp-MiilicTpoM
VKpaïsH.Ap6)raoB o6iiMaB nocaay npeM'ep-Miuic-rpa Vltpaïuu Melltue Micxqx,Konl
                                                                             dHe3a6apoM

niczlx usoro Ap6y3os B'
                      rix 3 xpai'
                                nH.Ap5y3oB c'ras y'
                                                  rixaueM,xonll Feuepalsslpl; npolcypop

yxpam M HanpaBHs3anMT BIHTEPIROJIBnec'ru ioro y cnucolcpo3myxyBaHHx ociG.V aaHui,XK

sBa-aloTb,Ap6y3oB nepexobycTsc, B Pocii'.

       38.    B pe3yzlsla'ri l1 BepecHx 2015 poxy I-ellepanbua npoxypaTypa yltpam u

aBepHyaacg a npoxalm lu npo apettl'rKolr is,llci,gx BBalltaloTB,6ynH noB'laaHiaAp5y3oBHM,
XK qacerllHa nzlally H5y 'ra ioro nocaaonlfx oci6 moao BiAMHBaHH, Ta BHseaelll.
                                                                              ts Kolzll'
                                                                                       is

rloausaqa.JIK pe3ynbTa'
                      r,3a noBiaoMzleuHxMu Jla-
                                              rBiicslcoro cyay y Kovnallii,nosk3alm x 3

Ap6y3oBuM,6yzlo Blu yqeHo 49,3 MJIH.aoaapiBCI1lA .

       39.    y KBiTHi 2014 poxy BHKOHyIOHPI; o6oBk3KH reHepansHoro npoltypopa Oaer

 M axrlitwlçu; noBiaoMMB,mo,6yayqH npeauaeHToM 32010 poxy,SHyKOBUH oco6uc'ro xepyBaB

 6arawMiabgpalll
               w 3JIOHHHHUM CHHAHKaTOM,mynaabuiSlcoro oxonHnu Malive Bciciepu
 yKpai'slcBxoi'aep-aBu .
                       l'a yl
                            tpaïllcbxoro lKurrg. 'El
                                                   cc-npe3uaeH'
                                                              r Bixlop SHyKOBH:I oqoaloBaB

 Maiio3Hy c'rpyxTypy B yxpaihi,sKapoarloBcloaluac, no pi3slfx aepxçaBifprx c'
                                                                            rpyrrypaxb',-
 noBiaoMage M axlliusxpl; noBiztouuB y JlollaoHiMi-llapoaHi; illBeceruuiiHi; cninsHoc'
                                                                                     rinicnx

 ayclpiue;3aMePHKaHCBKHMH Ta6PHTaHCBKMMHnocaaoBuuu oco6aMH npo crfoco6llnoBepileHll,

 BplxpaaeilHx alGMBiB.
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 73 of 91




       40.    y KBiTIIi2014polcyreHepazllauuiinpoxypop CIIIA EpixXonaep nysniul!o 3agBUB,

um CnoayqelliI-
              LITaTM TBepao BHpiltlHzlplaonoMor-rplYKpaïHi3Ha;TH MinbylpaplnonapiB,xld,SII

BoHa c'
      rBepa-ye,6yaH BKpaael!iJlllylloBuxleu '
                                            ra ioro noMiqllul
                                                            kaMu.''M H TBepao BHpilllplnll

npyllxrHy'ru ao BianosiaaabHoc'
                              ri'rHx,x'ro BianoBiaaB3a Kpaai-lcy tm x ylcpai'Hcbxux alcruBiB...

l-
 loMuzlxu He nosuuuo 6yTu,MH pimyHiB cBoi'x aycpla.
                                                  rllx aoclr'
                                                            ru ycnixy,MH nosHipituyue

npHu rlly'
         ru Ao BianosiaansHoc'riTl4x,xTo 6yBBHHHMM y poaxpaaauHiuHx ylcpaïucslcHxarrllBiB,

iMH Taxopx HaaatuToBaili3a6e3rIeqHTI4noBepHeilyll uHx arrHBiB yKpam cl
                                                                     aKoMy Hapoay.''

       41.    11 6epe3Hx 2015 poxy Ynpasaiuug 3KollTpoalo 3a iHOX MHHMH alk
                                                                          -rplsaMlf CIIIA

(OFAC) npH M iHicTepcTBi YillailciB CILIA Haxnaao caHlmiï Ha Ap6J?3oBa ariaHo
rlpe3plaeHTcsxoroyxaay 13660 IFIY 13660),moynosllosa-yBaao CIIJA Haltnaaa'
                                                                         rllcaHlcuii
                                                                                   'Ha
neBlm x oci6,slcmo 6yae Bc'raHosaeHo,Iuo BOHH Gpanu yuac'
                                                        rby neBHux aisx a6o noni-ruui,mo

crlpHllo'rb Aecra6ini3auii'cHo auii'B yxpaiki. Lle Gyao aaiicHeilo aoaamxoso ao callxuië,
Halcaaaelm x Ha Ap6yaoBa CBponeicsKuM CoxnoM 5 6epe3H# 2014 poKy, npo um iltlaoc,

pallime.

           4. q evsen'ra Ailoua oco6a - Copxiu (nocaaosa oco6a HSD aaMiuxc Ap6vaosa
              Ila nocaai Foaosll Hby . aae 3apa3 poam vlcvcerbcs Fellepaaslloo
              npolcvpaw nolo yxpaïull3a ooalcpaaallus xom q'iB
       42.    Copxillw slcoro 6yno npynllatleHo 3ace
                                                   rynllHxou Ha nocaay Ap6y3oBa B HBy,

o6hBzleHu; ylcpa'
                fnolo y Bceyxpaiencblci; poamyx 3a niao3polo y BquueHllinpaBonopytueHlls,

BcTaHoBaelloro c'rarrelo 191 n.5 c'ra'
                                     l-rf 255 n.1 KpuuillanBHoro xoaeKcy Vlcpa'
                                                                              fuH.3olcpeua,

l-ellepanbila npoxypaTypa     yxpai'
                                   llH    po3cniayBaaa KpHuiuarblle        npoBaa-ellnx X9

42015000000001955,xlce 6yao nopyltleHo l8 Bepecng 2015 poxy moao niaoapplCopxiHa xx

KonpllllHboro FonoBpl HBy. 7 sepecH? 20l5 poxy Felfepanslla npoxypaTypa yxpai'illl

ony6nixyBana noBiaouneHHg npo niaoapy moao Copldua y BHPIHeHHianovluuiB,nepea6aueHplx

H.1cT.255 (crsopelllu azloqllHlloi'opraHiaauii)Ta H.5 cT.191(npplanaclleHllf,po3Tpa'
                                                                                   ra u;l
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 74 of 91




aaBozloaiillu Maillou LtlnlxoM anos)Rl4Banlu cay-6osuM craHoBumeu) KpuuiilanhHoro
xoaeKcy.UeexBiBaaeHTo6sHHyBanbHoroBHCHOBKyariaHo i3aaxoHoaaBcTBoM CUJA.
              1 6epe3Hs 2016 poKy 6yao BHaaHo opnep Ha apemT CopxiHa.CmaHou Ha 13

qepBug 2018 polcy BiH 6yB y Bceyxpai'l
                                     qchxoMy po3tuyxy 3aniaoapor y cxoellni3noqully.OaHaK

BiH BTiK3y xpaïllu c'
                    raslou Ha20 Bepecug2014 polty.
           5. H 'l'ra Riloqa ocoGa- Foll'rapeBa (nocaaoBa oco6a H GY)c'rae roaoBoo H BY'
                                                                                       .
              aapaacvuacpHxoM xpHMiuaaslloi'cnpaslle'
                                                    rocosHoSpolcbaHlcv TaaonoMorH
              v wloqHlllli; opralliaauiï
              V cltnaai3nouplulloro nianpMeullHuTBa,Baaepi,FouTapeBa (aali''FoHTapeBa'')
Gpaaa yqacrb y BiasflfBaHnirpome; 3 Bpoe aHxy,i6yayuH FonoBolo HBY,Boila HaBMucllo He

Blxlfeana lxoallux ai; m oao nosepHeulu npuBaacilenux KomTiB ao Bpoc aHxy,a '
                                                                            ralto)x an,

noneplleulu KotuTis l'lo3llBaxla lHBecvropaM a6o I'lo3llBauy.
              V 2014 poui,niclu inasrypauii'HoBoro npeal
                                                       u eil'ra ylçpai'
                                                                      ilH HeTpa I'lopomeplxa

   (Aalli''rlopomeulco''), 6yao ciopMoBailo HOBH; clcnaa Ka6iile'
                                                                ry M iHicTpiB Ylcpai'
                                                                                    l!u Ta
nplolfaqelloHoBeKepieHplu-rBo HBy tHpaBzliHIu TaHarasaoBapaaa).
               19 HepBlu 2014 poxyBaaepilo FollTapeBy(aami''FoHTapeBa''l6y.
                                                                          rfonplollaHeHo
roaosolo I1BY .
       47. PauitueF'
                   oHerapeBa npauloBanaFonoBolo IHBeCTHUi;HH; KaniTazlyxpa'
                                                                          flla (cani
''lKy''),rpynH YillallcoBllx xoMnallii,mo aHaxoaHnacB B KHcsi,3 2007 no 2014 pix.SK
nosiaoM.
       l
       uzlocx,BoHanpoaalacBi; naxe'raxui;yKoMnaHiï(ycialcuii'Tauaclxu)nepm Hi)KCTaTH
 roaoBolo HBY.OAHaK 6yJlH cynepetlauBiaHclfycii'llmao He3aJIe)KHOCTi15FIOJIiTHKH He17e3ii'TiCHi

 c'rocylllœ 3HPe3I4AeHTOM IROPOIIICHKOM.



       13I'IopollleHxo -BiaoMu; yxpai' llcblœ ; onirapx,Gi3uecueblinoairrulc,SKH; o6iiuas
 nocaay n'gToro npealu eil'ra yxpam u 37 qepsux 2014 poxy ao 20 ' rpaBHg2019 poxy.


                                                17
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 75 of 91




        48.    3oltpeua, nia Hac po6o'ru f'oilzapeBoi' B ll
                                                          toc'
                                                             ri FoaoBu 1Ky, IKY 6yaa

 nocepeqilHubKolo KoMnalliclo,SKa Oo HMYBana rpoI1Ii,m0 BKJIIOHM H nepelçr :lBBPOKBaHKTa3

 Hboro,i,3olcpeMa,cy6'cKT0M POCIIOAJPIOBaHHX,IIto Ilepe6yBaB yJ(CPIKRBHiZ BJIaCHOCTiVKPYHH,

 BiAOMMMSKHAT''ArpapHHiiYOHA'
                            '(Aani''ArpapllH;YOHX').
        49.    28 6epe3HE 2019 polcy Feuepaasila npoltypaTypa Vlcpaïuu poanonana

 pozcaiayBallHx mOA0 FOHTaPeBY I.
                                qOJO V yHac'
                                           ri y 3JIOtIHHHiX OpraHi3aqii' Ta CIIPHSHHS

 He3aKoHHOMyOBOJIOAiHHIOHYIKHM MO HOM -PPOIIIOBHMH KOIMTaMHArPRPl1OFO (IOHAYHaCyMy
 2,069 Mapa.rpH. ltlnsxoM yl
                           cllaaallllH èilk-rHBllux ''aoroBopiB lcyniBai-npoaaey''osniraui;
 BHyrpimHsoi'aepllcaBHoi'IIO3HKH3Arpapllplq YOHAOM 38AOI'OBOPaMH IIPSMOI-O BHKJ'FIY3HEY.
                3a AaHHMH cniac-rBa npo'rH F'oH-rapeBoi',npou rou nuc-
                                                                     ronaaa-rpyaus 2013 poxy

 oYmoplliKounailii
                 '3aAOr1OMOPOlO KoMnallii'IKY,SKyOHOnrBaJlaF'OHTaPCBa,Ta3BiAOMa,33
 aroaolo Ta yqac'rlo HBV '
                         ra ioro nocanosHx oci6,nepepaxyaanH KOIIITH Bpoe alllcy Ha paxyhlxll

 Omaa6aillcy Yxpaïl!lfTa nppla6azllfBanloz'HioGairauii'.
         51.    28 6epe3Hx 2019poxy 6yJIo noBiaoMaeHo,mo rellepanbna npoKypaTypayxpai
                                                                                    eHu

 niaoaploe o'rouel!lu Flopom eHxa y cnpplgHl!ia.
                                               noxluHaM s'
                                                         rixaqa-onirapxa KypHeHlca y 'cnpaBi

 KypueHKof',xlcao6'eaHyevlplcneulli'rgexi3.
                                          nOHHHH,cxoeHi3anonepeaHi10polds.l
                                                                          'Vembcgnpo
 po3xpaaaHH, uizlbfpaiB aonapiB Ta Jlerazliaauilo ulfx HeaaxoHill!x aoxonis. Caiacz'
                                                                                   eo

 FeuepaaBuok'npoxypaTypu Haasazlo BianoBiaaHiB y cnpasiilaeilaMu ''anoxllfHuoi'opraHiaauii'

 Birropa SHyxoBHtIa'' i Bim uaquno oaHy 3 KnlotloBplx poneii KyptleHKo. FoiltapeBa Taxoxt

 niao3ploeTbcs y cniByqacTi.l'
                             IopottleHxo a'xBuBcg B cyaiB y Kpaïlli18 HepBllx 2020 poxy ang
 AocyAoBoro cllyxaslllg 3a 3BHHYBaMeHHSMH, FIOBCSM HHMH i3 M OBIKHBAHHSM CJIFXY OBHM

  CD HOBHIMCM rliaHac:0r'
                        0 IIPC3HACHTCTBa.l-leOJIMHi36JlH3bKO ABV RSTHBHFIaAKiBBVKPai'Hi3:

  ytlac'
       rlo Flopokuelu a.



                                                18
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 76 of 91




       52.     TaKHM HMIIOM,Hasi'
                                rbnicag3MiHH BaaaplByKpaïylinia KepiBuplu-
                                                                         rBoM SnyxoBHHa,

ApGp oBa Ta Coplciua, HOBM; ypla B yltpaïHi (l-lopolzeillko-f-oyl'
                                                                 rapeBa) npoaoBlxyBaB
npllxosyBa'rplHeaaxolm iaiï3noqHllyloro nianpueMcTsa Ta HBy,iToMy He 6yB 3auil
                                                                             taBzleilpl; y

floBepllellHi I
              toltleris BpolcBaHlcy, 1u05 niH Mir siayloaH'rH HopManblly ai/zlbHic'
                                                                                  rB Hepea i'
                                                                                            xnlo

yqac'rs nia uac BplBeaeHus KoLtl'
                                riB(inpuiiugrripimellux npo a6epexleslilg IcommiB Haxopuca
HBY TaHatuxoayBllnaallHlcaM BpolcBauxy).
       53.     Koilllltllu ronoBa HBy l-oHTapesa 'raKo)x Gpaaa ytlac'
                                                                    rla y pox niaysaulux,

noBhaaHplx 3 rpomuua SllylcoslfHa (aaouno aacyapxellplë) Ta anouplilax KyptleHxa (aaoHilo
3a'
  l'pHMaHM;),noB'xaailux 3 BinuuBauilgM rpomei,alrruBplSKHX 3aMopo-elliylcpai
                                                                            holo.Y
pitueHHi KpaMaTopcsxoro cyay, XKH; xoilèicl
                                          cyBas Tax 3nayli 2,25 Mapa. aonapiB CLI
                                                                                JA
llHyxoButla,o6rosoplocrrbcsYiuaHcoBaKosfnaHigIKY,xxoloxepysanaFolll-apeBa.
               lKy sy.
                     Ra oaHier 3 ltoMnasii, aa.
                                              qyqellMx Io cxeuyl KyptleHlca aa yuac'
                                                                                   rlo

auepuxaHcblœx Ta oèmopHux KoMnallii,KynyloqplBanloq'
                                                   Hio6nirauii'aep-asuoi'noalflcu,
 aeraniaylouu TaKHM HMHOM BuBeaeHirpomi.O aKTHHHO,lKy l-oll'rapeBoïaonouoraa BHBeCTHTa
 BiAMHTU BxpaaeHi 2,25 Mzlpa. aoaapiB CIIIA, mo BKJIIOVIaJIM Kom'rlf rlo3uBaqa, BuBeaeHi 3

 BpolcBaHxy.
        55.     TaKHM HHHOM, FollTapeBa, BuxoHylouu o6oB',3KH ronoBH HBY , Ta 6yayxlyl

 nocaaoBueM ypsay YKPai'HH, HaBM McHO He BHSBAGJa NOQHHX iHiuiaTHB mOAO HOBePHeHHS

 HeaaKoHHo npMBnacueHux KomTiB Haaaa ao BpoxBaHxy,a6o noBepHyTu i'
                                                                 x ao InBecTopiB Ta

 iHtuuxIcpeaue
             ropi:Bpoe aHlcy,yIlcuX6ynHBHxpaaelliKoilYicxoBailirpomi.
             6. ltloc'
                     ra Ailona oco6a- Hauiouaaslluë 5aHK y xpaihu




                                                19
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 77 of 91




       56.    HBY -ue yxpffllcBkaaepxtaBHa ycTanoBa'ra/aGo areHTc-rBo,xltoMy aopyHaeTbcs
perynlosa'ru 6aHxiBclyxlx; cerrop,KoHlponlosa'rplcisasllic'
                                                          rs KoMepuiiHMx 6aHKiB '
                                                                                l'apearysa'rH

 ua(Taaano6iral'
               u)nopymellHlM y6auldBcbKouyceKTopi.
       57. iixnbHicn HBy cyBopo Koue
                                   rponloloa cx griallo 3axoHy Yxpaïllu ''l-lpo
 H auiollanbHu; GaHx ylcpam u''.3riaHo Poaaiay X.BallxiBcslce perynloBaHug '
                                                                           ra GallxiBcblcu;

 Harasa,C'
         rarrx 55,ociloBllolo MeTolo 3axouiB npo 6aulciecbxe peryaloBallug Ta Harzlxa,m o

 Bce
   raHoBaloip'
             rlao6oBk3KH Ta 3o6oB%3aHym HBy,c 3aGe3neuelllu 6e3neKH Ta (jiHaHcoBoi'
 cva6iabHoc'
           riGaHlciBcslcoïcuc'reuu ylcpam u,a'
                                             raxo)xaaxHc'
                                                        riHzepecH BlcnanuuxisTaKpeaulopiB

 HBy '
     ra illlllHx yxpaïHcsKplx GaHxiB.
        58.    3rialloPoaaizly IV,FzlaBa l2,C'ra'
                                                rrg67,'
                                                      rar'
                                                         zlaBa14,C'
                                                                  ra'ru 713axolly yxpaiku

 ''Flpo GaHKH Ta GaHxiBcbxy nilabllicerb'', HBy ao6os'gaaHuz 3aGe3neqysa'
                                                                        ru c'ra6inbHic'rb

 GaHxiscsxoi'cucTeuH Ta 3axum a'ru iHTepecu BxnaallpllciB Ta KpeaHTopiB 6aHKy m oao 6e3neKH

 xoltle
      ris Kzlicll-ris Ha 6aHxiscslcux paxyuxax, y ToMy Hlfcai y BpolcBaHxy. HBY IopuauHHo
 3o6oB',3aHl4: aaiicHloBa'rplHarasa 3a GallxiBcBltoio aixnsuic'rlo Bcix lcouepuiiuux 6aHlciB,mo

 npalm lo'rs B yxpaïHi,cepea iHttloro,nposoalqlfluopiqniayau'rw n'a KoHe
                                                                       rpoas Ha Mictwx.

        59. Miuic-
                 repc-
                     rso SiuaHciB yltpaïllu cninBllo 3 HaqiollanlaHlm 6allxoM YKpai'
                                                                                   HI4
 ralcoxl nponoHye AepeaBlli o6lirauii'Ha npoaa- y BcBoMy cBiTi, y Touy uHcni B CLLIA .

  HanpHKaaa, y 2013 poui yxpa'
                             filcslcuii ypgn aoGiloBaB Franklin Tem pleton, HanpaByfnltlpl
  Ap6yaoBa, nepltloro siue-npeukp-Miificzpa ylcpaihul4 Ha Toë uac Konl
                                                                     dtullsoro l-ozlony

  HauioHaasHoro 6aHKy Ylçpai'
                            llu 15ao CLUA ,mo6 cnpo6yBa'
                                                       rplnepexoua'ru Franklin Templeton,

  csi-
     roByiuBec-
              ruuiillyxoMnauiio3oiicaMuymnoplmi,npua6a'rplaeplxaBHio6nirauii'.


         14Ap6yaoB BuxouyBaB uio6oB'x3RI!324 rpyaltg2012 pogy Jp 28 ciqlu 2014 poKy.
         15ApGyaos BuxoHysaB uio6oB'x3Ku 323 rpyanx2010 poKy ao 24 rpyaHg 2012 poxy.


                                               20
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 78 of 91




       60.    JIK pe3yaB-ra'r,ao 2014 pol
                                        cy Franklin Telnpleton,mo aaiiicHloBana air buic'rs B

 CILIA,6yna oauuM i3 Hai6iabltlHx nolcynuiB Mi-Hapoailoro 6opry ylcpffllu.rloBiaounsaocm,

 mo c'rallou Ha cepneHs 2014 polcy Franklin Templeton BonogiB yltpaïllcsxplMu aep-aBHplMpi

 3o6oB'A3aHHgMH HoMiHazllaHolo BapTicro Mai-e 5 MinlmpaiB aoaapiB Cl1lA , mo, XK

 noBiaoMzlsaocs,c'rauoBplao Maû- e a'
                                    xzp.
                                       p qacm uuy aea/z/w ezfl/x Ml- napoèuux êepkvc/d/fxx

 o6akatdû yx/l/mlzB2014poui.
       61.     3a GyaB-ylxI4x o6ceraBHH CP VCBHM y ui; cnpaBi E:Te,mo HBy,JIK yxpai'ncsxa

 aep-aBila yc'
             raHoBa Ta/a6o areHw '
                                 rBo, He TinsKu He BplxoHyBaB cBoi. o6oB'R3KH moao

 peryzlloBalll!l 6aHKiB,y ToMy HplcmiBpolcEaHx,Ta aano6iranl!, nopytueHHgu,aae Hasnaxu BiH

 ailB Ta HaBMHcuo P'PHMyBaBCS Bia aii, a nocaaosi ocoGu HBy arrusHo 6paau yuac'rb y

 HaBMHCHOMy Blo eaelllliKOIIITiB 3SPOKW HKY.
        62.    I'Iiczlg zoro,Sx yxpai'
                                     Ha apel
                                           m yBala xol.
                                                      uTH,o'rpMMaHiB pe3ynbma'riHe3aKoHuo'
                                                                                         l
                                                                                         '
 onepaqii'a BiAMHBaHIU rpomeq,Bltaloualotlu onepauii'B CIIIA y 3B%3Ky 3 BuBeaellyllM Kom'
                                                                                        riB 3

 BpoxBaHxys HBY nosuHen 6yB noBepHyTu HenpaBoMipno BuBeaeHi Koœ Tu BKnaAHHKaM

 BpoKsaHxy.
        63.    HaTouicTb, 4 6epe3Hm 2014 poxy HBY npuMycHB 6poxsaux o6'
                                                                      ?suTH ce6e

 HenaaTocnpouo-HuM, a 7oro 6aHxiscsxa aiueH3i, Gyaa aHyabosaua 10 MepsHx 2014 poxy.

 lllBecTopllTa iHm iBKJIaAHHKH BaHlly 3slytueHi6yJIH Bsa-al'
                                                           u,mo i'
                                                                 x Kolll'
                                                                        ru 6yayx nosepHy'
                                                                                        ri

 nicnq 3aBeplllellllx ailœiaauiiuoro npoBaalxellHx.
        64.    OaHaKJliKBiaauis saHxy 6y.
                                        RaaailicHeHa l5IIIOBTH, 20l9poxy,a Hsy He Baaaoc,

 noBepuy'rM yciHenpaBoMipHo BMnyxleHiKOI.
                                        uTH,y Touy HylcaiKom'ru l7oausaua.3aMica Toro,

 mo6nosepqa'rlfah-rlfsuBlçllaalxlfxau 6polcBallKy,HBy ToaispllœpplczoBysasuiItoltl'
                                                                                  rld@Ki6yaH
 HaaxoalxeimxuplBia cxeMu BiAMHBaHHg rpotueii,mo ailaa B M.M aiaMi,m'ra'r(n opplaa)Ha
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 79 of 91




 BzlacHy KopucTs.Hanpulclaa,cepea iumoro,HBY BuKopllc'
                                                     roByBaB uiKOIIITH gn, norameults

 BiacolxiB 3a yxpa'
                  fHcslcuuH aeplltasllHMu o6nirauixMu B CLLIA , Blcnloqalouls Bunna'rH

 aMepHitallcblcuM iilBecTpluiillplM KoMnailixM y (n opHai.

        65. I'
             lBy 'ra ëoro nocaaosioco6u(6ara'ro 3XKHX Ha'
                                                        ro; qac6yzIpIniacailxqigMu 3a
 HenpaBoMipuiaiï,BlcnioqaloqHpoaKpaaaHlu,KpaaieKuTaIllaxpaicTBo)6y.
                                                                  qI4CIIiByHaCHHKaMHi
 Gpa.
    r
    lMyqac'
          rbycxeMi,3aSKOIOIWPHCHKOiHi11il0B3BIIPOIJCCBHBeACHHSKOUJTiB3BPOG aHKY.I6
 F1OCaAOèi0106H FIBY MalllfBHITaTH BiA BHBeACHHS KOIIITiB 3 BPOKW HKY,3: SK0rO CIOCJWOBi

 oco6H HBy aixaH (a6o y'
                       rpuMyBaakclaBia ai'
                                         f)3a Illaxpaiclaxolo cxeMolo BHBCAeHHS aICPHBiB
  Balllcy. HBY nol'
                  iM BulkopllcToByBaB ui apetuToBalli Biaull'
                                                            ri KOIJJTH anx BaacllHx uinei,

  BxlllotlaloxlH noratlleHlu BiacolxiB 3a ACPXIaBHHMH OGllirauisMll ylM Ay YKP/I
                                                                               'HH, BJIaCHHKaM
  o6niraui; y ToMy HlfcaiTHM,m o 3HaXOagTBCX y CILIA,3aMic'rb TOrO,m 06 BHI
                                                                          RJIRTHTH KOIIITH

  lHsec'
       ropaM Ta iHIIIPIM BxllaalluxaM spolcBalllty.
         66.    FlicnsToro,JlxVltpai'
                                    uaapettl-ryBaaa Biasfu'
                                                          riKottl'ru 3aoupluHoro nianpueMcTBai

  nicns Toro, gx BPOKBaHK 6yB aoBeaeHH; ao 6apxpyTcTsa,aaMicTs Toro, m o6 noBepnyTu

  apemToBaHiKom'ru BKJIaAHHM M Bpoe allxy,y ToMy qMcnilleaeHTau floalfsaua,HBY nol'iM
  BlfxopllcTosysas uiBHseaeHixom '
                                 rylyu, BzlacHHx uillei,sxllioqaloqH noratueHlu Biacolxis 3a

  aepxtaBuuMuo6airauimuu (y TouyuplcniBCIIIA Taymzlopuai).
         67.     Hicng Toro, IK KypHeHxo HellamelllHylM MHHOM o'
                                                               rpuuaB xoHTpoab Haa
  Bpoe auxoM,siH npplc'
                      rynuB ao ai; aa 3roaolo TaoGiauailic'rlo npo tw HBV Ta iioro nocaaoBux
  oci6, BKaloqaxmu A p6m oBa Ta Copxiua,3 Mew io Buseneulu arruBis Baflxy,y 'roMy Hucai



          16 Hanpuu aa, KOIIJTH 6yJIH BllBeaelli 3 Epox6iaHec6aHlly, BHKopllcTaili A.u onna'rH
  pialluxèilcrllnllplxsHlpa'r(Hanpplxzlaa,Haa'
                                             pallcnojzysallHx,nepepo6xy'raasepiraslu HaèTH),
  nepeaaHi qepea KoMnanii'''rpynH KoMnaHi; O nTiMa''iHIIIHM cy6rEx'  raM rocnoaapioBaullx Ta
  6aHKaM, BllzlloxlalotlH lRpHsaTBauK, i nepeaalli ao 3zloqlfHlforo rlianplfeucTBa, a '
                                                                                      raxoxt
  nocagoBHM oco6au HBY Ha'     fx BaacHy KoplfcTb.
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 80 of 91




 Kol
   ll-riB rlo3plBaxla,Hepe3 Mepe-y maxpaicslcHx xoMnaHiq,BiaMusaloqu rpom iuepealopylauul!i

 oco6H 'ra '
           lpallcaxuii'y mnopHaipaaoM 3KoaoMoicbKlfu,Kopsou TaSeii6epou,ll!o aixau n
 M.
  M aiaMi, IIITaT m zlopHaa. Kpiu Toro, Fpyna Kypqellxo BugonHaa xom'ru 3 Bauxy Ta

  KoopauHyBazla cBoï aii'3 M aiaMcsxolo rpynolo aax Heaaxolluoro BiAMHBaHH: Ta nepelœ y

  Komnis l'Ioallsaxla s Bpol
                           cBaHxy Hepeg HM3xy xoMnaHii, Blclloqaloxlu Ti, mo 3llaxoalmbcs B

  M.
   M aqaMi,IIITaTmaopuaa,'
                         ratlepeanpua6allufHepyxoMoc'
                                                    rino Bci;TepHw pii'CHJA.L!eGyao
  crlnalloBallo Ta 3Ai;cHeHO HEVS ;OrO HOCV OBQSMH, Ta W OqHHHHM NiAIIPHCMCTBOM, m O6

  M MK KYBaTH Xapalk
                   vep,Qlltepello,nPaBO BJIaCHOCTiTa KOHTPOJIL HaA BHBCACHHMH KOLUW MHSy

  w My HuczliKommasfu HoaHBaua.
            7. CsoMaS iloua oco6a:Ceori; KvpnelllcoTa Peaa GalllctBocbMaAiloqa ocoGa)

         68.   Talcom y clcnaai3zloqlflliloronianplœMcTsa,Kypqellxo nepeaasaB BiaMH'rixotun'u,

  y Touy HucniKom'
                 ru I'lo3usaqa,3a 3roaolos3 Biaoua Ta 3a cniByqac'
                                                                 rlo nocaaoBux oci6 HBy,
  npMsllacHMs Ta BHBiBKom'
                         rH rlo3plsatla y maopylai3M aiavcu olo Fpynolo.Kypuenlco -ue35-

  PiHHH; ylcpai'Hcsxu; oairapx Ta Gi3uecueu,aacHosHMx/Baacupll
                                                             t rpynpl raaoBplx xounailifi B

  yxpai'
       Hi,m o cneuianiaycTscs Ha TopriszlicxpanaellplM npplpoalluu ra3oM.KyptleHko 'ralto- c

  Konumlliu BzlacuultoM inpeaHaeilw M SylsoabHoi'KouallaH TK ''MeTanicT''XapKisTarpynH
  '?y KPai
         kcslcll; Meaia xolaHllr'
                                '.
         69.    SK noBiaoMasaocs, Kypueuxo 6yB Ticllo noB'ioallpli 3 ,
                                                                     slHyKoeHueM, suoro

  ycyuynH Bia Bnaallqepe; ioro cnpoGH npueiàHaTH Y xpaïHy ao Pocii',a He ao CBponeicbKoro

  Coltuy. SK o6roBoplosazlocs Bume, itoapltuili; npe3plaefrr Jlilylcoslfq caM 3Bulfysaqyf-
                                                                                         rbcf

  HlfHiltliliu yxpai'
                    ucblcplM ypsaoM y Kpaai-uiMinslpais aonapiBy aep-aBu.
         70.    3iTxHyBm Hcbi3KPHMiHaHBHHM OGBHHyBaHeHHHMHTapo3naaoM ûoro 3noqHHHoro
   nianpueMca a,KypueHxo BTiK3Y upaïllllB JlloTosfy 2014 polcy,izapa3BiH nepeGyBaeB Poci'
                                                                                        f.Y




                                              23
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 81 of 91




 6epe3Hi 2014 pol
                cy yltpffila oronocuna Kypueilxa B MimHapoaHpl; poamyx i3 aanyxlellllgM

 IHTEPIROJIy.
                    6epe3H: 2014 poxy l-cllepanlzlla npoKypaTypa ylcpai
                                                                      'Hlf oroaoclfzla

 PoacniayBaulu moao ''cTBopelllu aaotlpllluoi' opraHi3auiï'' KypqeHxo, ll
                                                                        coro Bol!a HaaBana
 ''6aH3BxHM ao ''ciMtf''exc-npe3uaeH'
                                    ra yxpaïllM Bilcropa SHyxoBu'4a''.Fforo Mail!o Ta iHtui
 aK-IMBIIBlfzlyqeHo yplaoM yxpai'
                                Hl,sxzlioqaloqlfJoro uaczxy s OK ''M eTamicr'''ra illllliax'
                                                                                           rllall.

         72.   Hepe3 aBa poxu, 28 6epe3Hg 2016 poxy reHepanBHu; npoxypop yxpai'uH

 noBiaoMHB, mo ienapTaMeHT Mi-HapoaHo-npaBoBoro cniBpo6iTHMuTBa reHepansuoi'
 npoxypao pll3aBepmplB poacaiayBaHug KpHMiHanhHoro npoBaa-eullg npo'
                                                                   rplKypqeuxa,xxoro
 niaoaplolo'
           rb y c'rBopeHllianotluillfoi'opraHi3auii',,xa sqpllluna 3aOHHHH 3 ciul4;l2010 poxy no

 JIIOTH; 2014 poky.Kyptleuxy iHxpMuiylyc-rbcg HH3Ka 3noHHHHHx aii,m o aaranou c'railosnga

 637 MJIH.aoaapiB CILIA,y '
                          roMy Hucai:

                    nplf;l6aHlu cxpanaeHoro raay B ''YKPHaYTH''Ta ''YltpraaBplao6yBaHug''Ha
                    cyMy 2,196Mnpa.rpu.(77.3MJIH.aozlapiBCl1lA)17;
                b. BuBeaelllu KotllqiBHAK ''HaèTora3YKpai'
                                                         HH''HacyMy450,0MaH.rpu.(15.2
                    MaH.aonapisCI1lAI;
                c. BuseaeHlu xottle
                                  riB HAK ''Haèw raa YKpai'ilpl''Ha cyMy 5,100 Mnpa.rpH.
                    (179.6MJIH.gonapiBCI1lA);
                    BplseaellHxKomTiBHBV Hacyuy787,4MnH.rpll.(27.7MaH.aonapiBCltlA),
                    slci6ynltBuaineHiyèopMic'rasiaiaauiiiuoh'noapllcplPeanBallxy;




         17Poapaxosallo 3aKypcou 1rpH.3a 0,03845nonap CIIIA,c'ralloM Ha28 6epe3Hx2016
 P0Ky.

                                                24
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 82 of 91




                   BHBeaellHgKottl-
                                  riBPeanBalllcyHacyMy4,707Mnpa.rpH.(165.8MaH.aonapiB
                   Cl1lAI,sxi6ynM Buaalliy YopMinoaylx nianplleMcTBaM,niillloll'
                                                                               qlonlalxl<M
                   KypqeHxy;
               f. BHBeAeHHJIKottlz'
                                  iBBpoG aHlcy HacyMy 865,9 MJIH I'PH (30.5 MaH.AonapiB
                   CI11AIttlafxoM BHaa'!iMilxsaHKiBcBKMxnoaultPeanBaHxyTapo3Mimelllu '
                                                                                     fx
                   Ha Kopecnolm euTchKouy paxyHlcy B PeanBaillcy;

               g. BHseaelxllsKottlTiBBpoG aHxyHacyuy 1,437 Mapa.rpH.(50.6MJIH.aonapiB

                   CLLIA)mnfxou Buaatlino3plx(IiICrIIBHUM nianpkeMc'rsaM;
               h. BHBeaeHHJI xottl-ris,mo Haaepxa'
                                                 rs yxpraa6ailxy, Ha cyMy 502,3 MnH.rpll.

                   (17.7 MJIH.aoaapie Cl1lAI mnxxoM ylcnaaalllu YiKTHBHHX aoroBopiB Ha
                   npoaa- 'raKyniBalo o6airaui; iep-ino-
                                                       rexu;
                   BplBeaeHngKollle
                                  riBHAT ''ArpapHH;Yolla''HacyMy2,069Mapa.r-
                                                                           pH.(72.9
                   MnH.aozlapiB CIIIA)tualxoM yxnaaellHg Yilk
                                                            -ruBHl
                                                                 dx aoroBopiB KyniBai-
                    npoaaxcy BHyTpituHixaep-asuplxo6nirauiii3ArpapbllfM YollaosfTanpsMplx
                    yroa PEFIO 3HBy .
               B xoai po3czliayBallllx xpplMiuanbHoi'cnpaBu yxpaïllH npo'
                                                                        rH KypkleHKa 6yao
  Bc-rallosaello aecslxu illtuplx oci6,xKinpaqloBaau B ioro 3noqutlHoMy nianppleMce
                                                                                  rBi. Kom'ru

  HoaHsaqa6y.
            nH cepea Kom-riB,BllseaeylplxKypHeHllo,3 BiaoMy,3a3roaol
                                                                   o,ma3acnpl
                                                                            dlilllrlHBY

  '
  l'a ioro nocagoBplx oci6,Ta iHltlux oci6.Hanpulcnan,fleqepcbxH; paiollllHlicya KHeBaTaxoxt

  aaoxlllo 3aapettlTyBaB exc-rzlaBy HBy Copxiila.BiH Talco)x 6yB oroaotueHu; y Mi-ylapoallpl;

  poatuyx r'
           eHepaasllolo npoKypaTypolo Yxpaïuu, i6ymo oroaomeHo opaep Ha ioro apeltm m o6

  ioro MornH 3aerpuuaTH Ta aonueraq'l!.Copxiilaniao3plolon y 3aBonoaiHilixol
                                                                           ll'raMplArpapHoro

   èonayHacyMynouaa2,8Mnpa.rpH.lllagxou3MoBI43nocaaoBuuploco6aMuBpoxBallxy.


                                              25
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 83 of 91




        74.    HpoTsroM Becnu 2019 poxy y KpHuiHaasui; cnpaBi KypqeHKa reHepansna

 npoxypaTypa yxpaïHH Taxov oronocHna, m o exc-rnaBa HBY Copxiu, Mo-nuso, 6yB

 cniByqacHuxou KypqeHxa,noxu Kypqenxo MaB KouTponbHH; naxeT axui; BpoxBaHxy.

        75.    3 ciHHl 2017 poxy caiaqu; cyaal HeHepcbxoro paionHoro cyay MicTa KHeBa

 yXBaIHB 3aaoBonsuuTM noBTopuu; 3anuT reHepanuHoïnpoxypaTypu npo o6pauul 3ano6ieuux

 3axoaia y Burafai TPHMaHHX nia BapTor moco KypneHxa. FeHepansHa npoxypaTypa
 noBiaoMuaa,mo BOHH npoBoztlu llpo3clliayBallll: moAo KypqellKa 3a I1iao3poIO y CTBOPeHHiTa

 ynpaBzliuHi3nOHHHHOIo opraHiaauielo Ta npHBnacHellHiMailla 3a aonouorolo aepeaBillfx Ta

 nplfBae
       rllllx 6aHKiBclyKHxyczraHoB,aep-aBilgx nianplf6Mc'rs nanyfBHo-ellepreTHtlloro KoMnlleltcy

 y BenMltoMy porm ipi.SK noeiaoMailnocs,F'eplepazlbllanpoxypa-rypaYlcpa'
                                                                       fHplniao3plocKypqeHxa

y cKocHlliTJI-KHX 3JIOMHHiB SK KepiBllHKa 3JIOHHHHOi'F'
                                                      Pynll, IIOHHHaIOHH 3IROHaTKY 2010polty,

yci3Slcklx npuBenu ao B'rpa'ru a6o BMBeael!ltqKom-riBI'lo3uBaqa.

               KypqeHxo TaKo)x aBlfllyBauycx cg yxpai'llcslcuu yplaou y cllcmeua-
                                                                                rHullouy

yxuzlelliliBia cnna'
                   rplnoaaTxis Ha Minbionplaonapis 3aaMosoio nocaaosux oci6 BaaMiHiczpauii'

SilyKoBuqa.FloBiaoMagmvcg,mo Bizvani; SpeMa,reilepanBHHq npoxypop ylcpaïHpl, 3aHBHB,m o
Kypuellxonepe6yBaenia clliace
                            rsoM 3a'
                                   re,mo BiH Hi6M'
                                                 ro Heaanaaa BaeplxaBi130MaH. aoaapis

noaaTxy TaBHBiB noHaa 180 MaH.coaapiBCIIJA,m o Hazle-aaH IilsecTopahl6allxy.

       77. CBy onucana KypqeHlta Mx ''roloBHoro èiuaHcoBoro auperropa''Toro,mo B
yxpam ic'
        raao Biaoue Sx ''ciM'x'',TepMiila.RJInouiuHpllciBSllyltoBlfqa,mo 6pallH y'
                                                                                 lac'
                                                                                    rs Bcxeui
poaxpaaaHHs MiasiolliB BzlaclxpllçiB aenoalfTiB 3 BpoxBailxy Ta IRPHBaTBaHKy, y Touy tlplcni

Kolu-rin l'
          loalfBaqa.Flpou rov 2014 poKy,ApceilABaKOB, MiHic'
                                                           rp BHyrpitllHix cnpaB yxpaïllu,
3axBuB: ''Kypueuxo 6yB npoc'
                           ro MeHea-epoM''anx ciuh'JlHyxoButla.         ''Iloro Gorpasig6yaa




                                              26
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 84 of 91




  qHc'rolo -npoc'
                ro Tosfy,mo BiH 6yB MoaoaHu HoaoBixoM -icaMeTouy BOHH noc'
                                                                         rasunlfioro XK

  nPultpurr, aagciuDf.''
             9. Koaouoëcspll; (4eB'HTa
                                     -Jiloxlaoco6a
                                                 .)
         78.     B cKaaai3zloHuHlloro nianpucMcmsa,Kypxlesflco nepeaasaB Biaupl'ri Icoml'll, y
   '
   roMy qMcaiKolzl'
                  rH rloausaHa,cBoeMy GiaHec-napTHepyKomoMoiicbxoMy Ta ioro Kourfalfisu.

             10. borqale ps(Aecsq'
                                 aAiioHaoco6a)
                 KoaoMoiclalcM; 6yB OAHHM i3 ocHoBllux Baacslpll
                                                               ciB me oaHor'
                                                                           o ao6pe BiaoMoro
   yxpam cvxoro 6aHKy, I'IpuBaqGaHKy. KoaoMoëcblcplli paaoM i3 Boronlo6oslfM aaixclllosaB

   xollTpoab Haa l'lpuBanGaHlcoM Ta ioro ailllbHicmio.

               11. Kop+ fo aullaauu'raA ixm a oco6a)
          80. Kop: -ueainosu; nape
                                 rHepKoaoMoëcsl
                                              coro1.
                                                   aBoronxéoBaB MaliaMi.Kopè
   aonoMarasKynysa'
                  rllTaxepyBa'rpl6ianec-iunepii
                                              x yxpai'HcsxHx onirapxisy Cl1IA ,aTaxov 6yB

   qaclxosylM BnacHllxoM Yinii'flpplBalGailKy.
               12. Jleq6ep (ABallaaus'
                                     raAiloqa oco6a)
           81. Jlei6ep cniBnpauloBaB B MaiiaMi3KopsoM Ta KoaoMoiclylcplu,aTaxoxc6yB
    xueHouHarnfaoBoi'paclfylçpaikcbxoi
                                     'HdY-
                                         roraaoBoi'xoMnaHii'''yKPHaèTa'',BSxi;rpynaFIPHBaT

    Masa 3HaHHy HaCTKY.
                13.O ptim a lndustrialM anaeem ent.LLC (Tpuuaausn'a Ailona oco6a).Optima
                    lnternational ftloerHpnaaus'ra Ziloqa oco6a). Ontim a Ventures. LLC
                    (H 'seruaaus'ra A iloqa oco6a)
           82. Kopè iJlei6ep cnisnpaul
                                     oBaau 3KonoMoiicblcuM inpauloBanu Hepea 1.
                                                                              u'
                                                                               I.
                                                                                a6-
    KeapTlfpy s M aiiaMi,F'
                          pyna IçoMnalli; OnTiMa,3MeTolo nplu 6aulu Ta ynpaBaiHlllIOPMAHHHHMH
    ocoGaMu,mo 3Haxoml'
                      rbc, B CllIA,a Taxo- illBecTlfuidMH B HepyxoMic'
                                                                     rb rIO Bci; TePHT0Pii'

    C1llAaaxopraHiaauii'BiAMHBaHHSrpotllei.Koa
                                             noMoiicBltl4s B0roJ1lO50B,Kopi iJlex eppaaoM



                                                  27
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 85 of 91




     3 iHIIIMMH oco6aMH (y ToMy HHcaiKypvlellxo),a '
                                                   ralto)x 3a 3roaolo,a Bi--
                                                                           aw a-:
                                                                                .
                                                                                = czltew -
     nocaaoBux oci6 HBY ,npusaacHunu iBuBealfKOIIITH l'lo3ueaqay tn oplu i.Bosu ccww
                                                                                   'vx.
                                                                                      '
                                                                                      w zx

     cxeMy, BHltopuc'
                    roByloHll Fpyny Kounaili; OnliMa, mo ablaxoaue
                                                                 rhc, B M.sfaîiavi. merv
     fn opllaa,ipoapo6l
                      u H cxeuy BHBe,
                                    K HH, KotuTis 3BpolcBalflcy Ta HpuBaTBaHxy,y Tosfy quc;li

     KomTis Floausaua,aenolloBauMx y 6aHKHTa noBipellux 6aHKaM,aJIilce6eltlngxoM SirruBuux
      noaux cyG'errau rocnoaaploBaHnx, SKHMH Bonoaiao Ta AKi Roll-
                                                                 rponl
                                                                     oBano 3nOHHHHe

      nianpkcuce
               rBo.
            83.    KypueHxoTaKonouoicsxHiiHac'ro cnienpauloBanu alu uux nepexmrsiBKomTiBTa

      Kepysallu 3JIOUHHHHM nianpucvcTBoM 3itue
                                             ra6-ltBapTupu B M.M a;aui,IIITaT maopplaa,6epyupl
      Bueeaellixom'rll'
                      ra iuBec-
                              ryloupli'
                                      x y piallinianpueMc-
                                                         rsa,xx onlfcauo B usoMy aoxyMelei.

            84.    Y 2014 poui, B To; Hac, Kozlll EpoG alllc 6yB JlilcBiaoBanu; HBF, 6aHK

      KoaoMoicBxoro,''l7PI4Ba'
                             rBaHK''TaxolltBiauyBaBYiilailcoBinpo6neMu BocuoBuoMyBuacniaol
                                                                                         c
      HeaaxollllHx onepaui; 3 BiavuBaullg rpotueii,mo aaiicplloBaaHcb3JIOHMHHPIM nianpplcMcmBoM.
                   SK y Bunaalcy 3 Bpol
                                      tBallKoM,HBy Ta ioro nocaaoBioco6u Taxo- BuyTpiltluso

      BHpituplaH Ta noroaunucbB3x'rI4nia IcollTpoabl7puBaTBaHx,inia qac npouecy Hauioilazli3auii'y

      2016 poui HBY Ta ioro npeace
                                 rasHlfxH Manpl cnpaBy nepeBamHo 3 KonouoicbxHM Ta

      Boronio6oBuM,Ta O6MaHHHM IIIJIXXOM HaMaI
                                             V JIHCS AOMOBHTHCB nPO yl'oAy nPO IROBCPHCHHX
      xomTiB IHsecTopau IRPHBaTBaHKI'.OaHaK,3aMic'
                                                 rb nosepllelll!x BiaMurrllx lcol
                                                                                tlTiB IHBecTopaM,
      KypqeHxo,KoaoMolicslœ ;Ta Boronlo6oBpoapo6uzlH cxeuy,m 06 3a6paTu Kom'
                                                                           rplGaHxy -rpotui,

      aosipeHiioMy BlcnaalluKaMl4,y ToMy uHcniKom'ru I'loausatla- Ha Baacuy KopplcTb.
             86.    Hicnx B'reHi 3 Yxpai'llu KyptleHxo npoaosxtysaB aKTHBHO cniBnpauloBa'
                                                                                        ru 3

      KonouoicBlœ u Ta ioro KoMnalliguu allg BuBeaeblHg KotueriB 3 Bpoe ailxy Ta I'IpuBaTBauxy,y

      ToMyHlfcniKoltlq'
                      iBl-loaHBaxla.3oxpeMa,npotlecBiaqH'
                                                        rbBeaHxaKinbxic'rsTelleYouHplxpow oB,


                                                   22
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 86 of 91




 AKi6ynHonyGailcosailiBlll-
                          repllemi(TaSKiHo3l4BaHpoaltlllYpyBaBinepelcnaB).y uHxpoasfoBax
 Kolouoicbxlm TaKypqeHKo,cepe; iHtuoro,o6ronoplosazla;
                 a. JIK BOHH KepyBazlM HpI4BaTsanxoM Ta Bpoe allxoM;

                 b. Jlx KypHellxo npplzsaB xoll'rpollsHyllinaxe'raxui; Bpoe aHlçy,aaroaou

                     ompuMaBc'
                             ra6izliaauisilluliKpeau'
                                                    r(pesillallcyBaulu)yHGy;
                     KypueHxo c'rsepmxysaB,m o KoMrlaHii'KoloMoicbxoro BHBOAIU H KOIJJTH

                     :,l'lpplsanGaslçy,iKozloMoicslœ ; cxoee BHaHas ue;
                 d. Kypqeuxo c'rBepa-ysaB, mo KonoMoiiclaxu; Mac npH6aH3Ho 49 MaH.

                     aonapiBHat1)erM,MKaHanelxpla xoMnailisu KypneHxa,imoKozlouoicBKlfii
                     aa6opryBas xoMnalfixM KypqeHKo npH6.
                                                        nH3Ho 20 MJIH.ao/apis CIIIA.

                     Konouoicblœ; He aoc'
                                        raBllB         BiaMoBHscll AOCTaBHTH HaY'
                                                                                ry a6o
                     noBepHyrllKotll'rllKypqeHxy,llm 3aBaaHJIo Kyptlelllçy nOBepHyTH KOIIITH

                     IRo3HBaqa B Bpolé aHK;Ta

                     fWcxycim moao Toro,Sx Kypqelxxo tlepe3 cBoi'KoMnallii'nepepaxyBaB
                     KoMnaHi/u KonoMoicbKoro npH6JlM3Ho 40 MJIH. aoaapiB CIIIA gx

                     nepeaonaa'ry 3a nplla6aHlds Ha()'rH,Blcllotlalouu paxyllxu yxpaïHcsxoi'
                     Haèw raxsoi'KoMnaHi'
                                        f''yxpilaè-ra''lBtyxpaïuclaxaKounaHis3Bplao6yrlcy
                     HaYTHTanpupoallorora3y)BHpHBaTBaHxy.40MinbioHisaoaapiBCIIIA
                     Bxzllouazlu Kom'
                                    ru I'Ioausaqa, lKi 6yaM nepeaaili KypHeHxosf ao



        18:0 2015 poky ''yxpHaiTolo''xepysanH oco6ll,niaxoHerponbHiKonoMoicslcoMy Ta
 Boroalo6oBy. I'
               loBiaouzlsllocx, mo ''Fpyna lRPHBaT'' KoaoMoicbltoro w orna 3a6e3neHHTH
 xoilTpozlbHaa IcoMnallieloqepeaBiaHocHuuTanzlaTelxi(onocepeakoBaHo),noB'g3alli3ToaimHiu
 npe3uaellToM JleouiaoM KyxlMolo.Y 2015 pouiyKpai   h cblœ ; napaaueu'rnpulillfB 3aKoH,SKH;
 ao3sozlus xoMnalliï npoBec'ru 36opu aKuiollepiB iBHTiCHHTH rpyny l'
                                                                   IpHsa'r Konouoicsxoro 3
 onepaTHsHoroMeHecxcueH'
                       ry''ylt
                             pHallTu''


                                             29
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 87 of 91




                         M aiaMcBlcoi'rpynH,xKa noeriM BiaMuna ui40 MialaiolliB aonapiB CLLIA
                         qepe3Fpyny KoMnaHi; O nTiuaB M.M aiaMi,m'
                                                                 ra'
                                                                   rmnopplaa.lg

                14. y lcnlla*'ra (ttlitvrllaaus'ra JiloHa oco6a)

                  Ha niacTaBi BHmeaaanauellux pow oB,a Taxoe Ha niacTasiiHYopMauii'Ta
nepexolfaHla,KonoMoiclalcu; 3Mir cxopHcma'rplc, Kypueulcou 'ra ioro c'raTycoM po3tuyxysaHoi'

oco6H,mo6nepeBerplHaY'
                     ry33aBoayKyptleHxa,lxyKypqeHxonplla6asi3BiAMHTHXKoltlTiB
(y ToM# HucaiKotuTiB I'
                      lo3uBaqa),Hepe3 ''yKpHatlTyf',lxy KoaoMoicsxlfiiKoH-
                                                                         rpozlloBas,Ha
Kopuca Kozlouoiclaxoro Ta HBy Ta ioro nocaaoBux oci6.KonoMoicBxuiinpoaaB HaY'
                                                                            ry Ta
BpllcopucTaBBupyHeHixotu'ru(npu6aynllo40MJIH.aoaapiBCLUA)aamnplu6alllu Hepyxouoc'
                                                                                ri
'
l'a illttlHx aIITHBiB y CIIIA.

                15. H DHBaTII IIK (CiMllaaul'
                                            ra Silona oco6a)

        88. TaKHM UHHOM,KOUJTH (y Touy HlfcniKOIIITH HoaHBaualBiAMHTiTa Buseaeili
M aiaucbxolo rpynolo,BKJIIOHaJIH HeJlllllle xolll'
                                                 rplFlpMBaTBallxy,a iiKoulTu,BuBeaeilirpynoio

Kypueuxo,3a cniByHac'riTa 3a 3roaolo nocaaoBHx oci6 HBy,3 Bpolœ allh'y.IHIIIHMH cnoBaMpl,

KoaoMoicslclf; Bplxopuce
                       roByBaB Koltle
                                    ru,cnouaTxy BHBeaeHiKypx
                                                           aeuxou (3BpolcBaHxy),an?
npua6aHlu HepyxoMoc'ri '
                       ra iHm ux aKTHBiB y CI1lA. Hapaai ui arrusu c npeaMeToM aBox

npoBaavellbnpo BuBeaelllu arruBiB,po3noqa-rplx M iHicTepclsou IoclMuii'CI-IIA B I'
                                                                                 liBaeHllouy
oxpp i* nopHau.zoJlx 6yao npoaeMoHcTpoBaHo B uHx cyaosux no3oBax,3HauHa HaclMlla noai;

Bia6ynacgBM.MaiaMi,IIITaTmaopuaa,tlepeaKonoMoicsxoro,KopsaTaJlei6epa'raKoMnallii'




       19 TaxHu HHHOM, KypueHxo nepexagas rpoltli (;laA 'rpaHcnopTyBaililx, o6po6Ku Ta
VepiraHlu Haè'
             ruyxpllaimolo),Illnylxov cnna'rurpome;HapaxyllxHyFlpplBanGauxy-5aHKy,
Koile
    rponboBaHoMy M aëaMcbxolo Fpynolo.
       20
            +46.PoaaiaIl(B.)Hllene.
            ,
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 88 of 91




 ''Fpynu KoMnalli; OnTiMa'
                         'l mo aazlo niacTaBu g
                                              '
                                              la, uHx aBox napanenhylux Yeaepaabl
                                                                                uix
 npoBa> eub.
    Vl. lusec-rulliï

        89. SK3aallaqeHo BnaparpaYi6Bume,14 Bepecus2020polcyIuBec-ropplnepeaanu
 Bcicso'
       fnpasaHaaaaosoneHll,BMMornponosepueHHgKomTisrloausaua(paaoM ayciuaiHIIIHMIJ
 npaBaMu Ha cu rHelllu BiacoTlds,neifi,B'
                                        rpaqeHoïBuroau Ta ycix KourleilcauiqHHx, c'raTyTHux,

 tuerpaèllplxTaBcix iultlplx36I4Tl
                                 dBTaBlfuoryaBkaKy i3Kotu-raMulrloausauy,an,Haae-lloroTa
 BapTicHoro poarnlay, 6insm KoHxpeTHo BuxnaneHoro B aopyqeHuxx. AuB.ioaaToK

 IHBeCTOBaHiKOIDTH y3arallbllelliTaKHM HHHOM:

                 Ineecm uuit'zukk

       90.    3riaHo yroau npo nepeyczynxy Mi- l-loausaueM Ta Zukk Bia 14 Bepecl
                                                                               u 2020

 poKy ZoaHBaHy 6yno HaaaHo nepeBary npaBa BHMOrH,m0 BHnaHBaC 3 HaCTYnHHX AOFOBOPiBS

 yKnaneHux Zukk 3 BpoKBaHKoM:

                       Nk01-07-2010 Bia 07.07.2010 HacyMy l5,000,000.00 aonapiB CLIJA;

                 b. .
                    Nk02-07-2010 Bia 07.07.2010 Ha cyMy 15,000,000.00 aonapiB CLUA;

                       A'
                        a03-07-2010 Bia 07.07.2010 HacyMy 15,000,000.00aonapiBCLUA;

                 d. .
                    Y:04-07-2010 BiA 07.07.2010 HacyMy 15,000,000.00 aoaapie CILIA;Ta

                 e. .
                    N9'l09-10-2012 Bia 29 IIIOBTHX2012poxy Ha cysfy 35,000,000.00AozlapiB
                       CIIIA.

       91. l)i iHBeclMuii' Ha aaranbHy cyMy 95.000.000.00 aonapiB ClIIA cniabl!o
HaaHsaso'rbcx ''lHBecTuuii'Zukk'
                               ' #ocToBipilaTaToqlfa Konilo aorosopig,tqo Jle-a'rb BocHoBi
lllBeczrllui;Zukk,aoaacrscxllcAoaal'
                                   olc''C.''
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 89 of 91




                  2. Il-ecm uuîïlltm epmpaltctnvn
          92.     3riallo Yroall npo nepeycTynKy Mixt HoaHBa'
                                                            4eM Ta luTep-rpaHcrpyn Bia 14

   Bepecllg2020poxy,l-1o3HBatly 6y)1O Hanallo nepeBary npaBa BHMOPH,
                                                                         m 0 BHIRJIHBaE3 HaCTD HHX
   aoroBopiB,yllzlaaelfHx lHTepo allcrpyn 3 BPOKBaHKOM:

               a- ioroBip 6aHxiBcsxoro sxzlaay .
                                               12 XXX-XX-XXXX Bia 27 rpyalll 2012 poxy l)e     .



                  Bxzlloqae geno3H'ru Ha cyMy 1,500,000.00 aoaapiB CILIA , tlm niaTBepmlçel!o
                  nzla-rixtnplMu aopyxleHlu Mpl:.N'
                                                  : 104 Bia 27 rpyalu 2012 poxy, .N'
                                                                                   : 6 BiA 25 ciqlll
                  2013 pol
                         cy,.
                            Nk12 Bia 14 alow ro 2013poKy, Xg23 Bia 26 6epe3H, 2013 polcy'raN'
                                                                                            :
                  115 Bia 26 rpyalu 2013 poxy;

               b. loroBip 6aHldBcsxoro Bu aay (N'
                                                g28-03-2013 BiA 03/04/2013 npo poaMimeillu
                  xottl-riB Hacyvy 38,000,000.00 rpH.,cyManiaTeepm xella n.namilxnuu aopyuellluu

                  N'
                   :19 Bia 04 KBiTHS 2013poxy;

              c. AoroBipA'
                         :22479Bia 02.06.2011HacyMy 586,88065 rpH.;  .



                 JloroBipNk105355 Bia 12 rpyaHE2012polcy;
              e. ioroBipNn105354 Bia 12rpyclu 2012poKy;'ra
              f. ioroBipNgKCKP /20Bia 12cepnlu 2010poxy          .



         93.     l;iiHBecTyluii'8aoaaposoMyel
                                            cBieaneil'riHaaaraasilycyMyBpoaMipi2.892.705.46
  aonapiBClUA cniasHo Ha3Hsaloa cx 'IilBecTpluii'lnTeplpallcm ynf'. iocToBipuaTa'
                                                                                roxll!aKonilo
  aoroBopis,mo nepxax B ocuoBiluBec-ruqi; lHe
                                            replpaHcf-
                                                     pyn,
                                                               aoaaixBc,IKAoaaTox ''D.''
                 3. fseerzzllzltff#t/eaeazl
        94.      3ricllo y roim npo nepeycTynxy Mi)K I'
                                                      lo3ugaqeM '
                                                                ra nal
                                                                     doM KosaemeM Bix 14

 Bepeclu 2020 poxy FloauBauy 6y.no HaaaHo nepeBary npaBaBHMOI-H,mo Bllnaplsaei3HacTyrluoro

 aoroBopy,yu aaelloro naHoM KosaeaeM 3BpoltBallxoM:Joronip GalllciscsxoroBxzlaay N'
                                                                                  t323-   .




                                                32
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 90 of 91




  01-13-840 Bia 11 ciqlu 2013 poxy ua aaraabHy cyuy 4,185,204.00 aozlapiB CllIA, Koltl-
                                                                                      riB

  BxnaaeHux naHoM KoB3eneu y BpolcBaHx (aani''lHBec-
                                                   rlmii'KoB3eJIg'').ioc-rosiplla 1.
                                                                                   aerox
                                                                                       lHa
  xonixaenoaplw oroaoroBopy,LtloJleepl'rsBocHoBiluBeczxqi;KoB3eax,aonaea clJIKAoaa-rox
  ffjg ff

                  #. Iueecm quiïl ièunlecbxoeo

            95.   3riano yroaplnpo nepeycTynxyMi- l-lo3uBaqeM 'I.
                                                                anaHoM iialfaiBcbKuu Bia 14
  sepecHg 2020 poKy naily Xtylcogchlcovy 6ynu HaaaHo nepeBary npaea BuMorl!,mo BunnlfBac i3

  HacTynlloroaoroBopy,ylcnaaeHoronauoM iiauzliBcsl
                                                 cusf3BpolcBailxoM:ioroBip6aHlciBcsxoro
  Blcnaay.
         Y2D 150676669 Bia 23 rpyal
                                  u 2013 poxy Ha3aransHy cyMy l30,000.00 aonapiB CLLIA,

 KoltlriBBxnaaeuHxnauoM niauaisclaxlfu yBpoxBaHl
                                               çniapiuylpl;BiacoToxypoaMipi11,5% (aaai
 ''lHBecTpluii'#iauniBcBxoro'').ioczoBipHaTaTouuaKonifaenoauTlloro Aorosopy,moJlexcu'
                                                                                    rbB
 ocHoBiIHBecTllui;JiiaHniBcbxoro,AoaaEn csSKAoaaerolc''F.''
 VlI. B3acMo3B'n3oK Mi- aium a oco6aMH'  .aiïcniau o 3nocaaoBuMu oco6aMu HGy aan
      BiAMMBaHH, Ta slleeaellHM KomTiB H oaHeaqa.a '  ralcom c'
                                                              rocvnlcu Ta 3B's3oIcMim
      (IIiaHAAHHMH oco6aMH.IcoMnallisMu Ta m aopllaolo

            96.   SK o6roBopioBanocl,luBecTopu Bia nonalxy Buecnu BBpou aHl
                                                                          cnollaa l02 MnH.

 aonapiBCLLIA (qacw ua3EKHX ni3uittleGynanepeaaHalRpuBaTBaHKyl.AneHeBiaouo anluux,
 He3a6apoM niczlx tworo, Kyptlellxo paaou ia 3JIOnHHHHM nianpHeucTBoM 3 H5y Ta ioro

 nocaaosuMu oco6aMu poapo6lu plnzlaH c'
                                      rBopeul!? HH3Ku Heaaxouuplx onepauiiiTa iuBecTpluiii,

 mo aoaBonlu o'
              I'
               M nepeuanpaBnr lfTaBHBOAHTH KOIIITH Floalfsaua3BpolcBallxyTaIRPMBaTBaHKy

 ao 3notlHHiloro nianplfcMcTBa Ta nocaaoBHx oci6 H5y.Bce ue 6yno apo6neylo 3 Biaoua, 3a

 aroaolo Ta 3a cnisyxlac'
                        riHBY Hepe3 ioro nocaaosplx oci6,JllciaixzlplariaHo cBoi'
                                                                                x cayxç6oBplx

 o6oB'
     x3KiB.




                                             33
Case 1:21-cv-20019-JEM Document 10 Entered on FLSD Docket 01/28/2021 Page 91 of 91




        97.    Bpol
                  cBaHlcTa Pean BaHK, me oalfllniaxoil-
                                                      rpozlsHu; KypueHxoM 6aHK,aaaytIaaH

 ltom'ruyBuraRaiaenoaM'riBèi3uxlylllxTalopHaunlluxoci6,SxiarogoM6yaHBuBeaeHi3aKopaoil
 ltlalxoM uaaallHl''rlo3plK'
                           'YiKTMBHMM nianpktMcvBaM 6e3HanevHoro3a6e3neHeH> (3ac-raBH).
        98.    TaKHM HuHoM,KOLUTH l'loaHBaqa 6ynH BuBeaeui3 BpoltBaHlcy, Hepe3 KoMnaui'
                                                                                      f
 rpynH IloMnalli; OnTiMa,HPHBaTBaHKTailllt!iopralli3auii'
                                                        ,ttlzlylxoM èilcrHsuux''no3pIK''.Kotu'
                                                                                             ru
 HaccluanHclanepea piaHièipsfu gK YiilaHcosa aonouora,nna-remiHu inminepexaaH,mo5
 npuxoBa'
        ru i'
            x cnpasllœ c R epeno noxoa-eHlu .l'IoeriM Kottl-rll, y 'roMy HucniKOIIITH l'
                                                                                       lo3MBaua,

 nepexaayBanucs oitnopllplu KoMnallilM qepea niace
                                                 raBuiKounauiï,tungxoM nepelcaay lcottle
                                                                                       riB
 (HanpHxzlaa,B o6MiH Ha 'nanHBo''-mo 6yJIo noBkaaHe3 KoMnaHisMu KypqeHlca, xxiGepy'rs
 3a;Ma10TbCS IRRJIMBOM,-a6O He BraAylotlllXIOAHOT'O IIPH3HaYIeHHS rlllaTellfy aUO FIOCHM HHX Ha

 '
 l'paH3aKlJilOl.FIOTiM làe ''IRMHBO''Hi6HTO HOaKOHHO BBIBHJIOCB HaTePHTO/X VKPaIHM 6C3
 MHTHOPO OYOPMJICHHS,BOHO IIPOAaBaJIOCB,a KOLIITH nepelfryBallHcb HaaaA A0 W OLIHHHOI-O
 nianpl4euc'
           rBa,m o OTPHMyBM O '
                              fX SK ''IRPH6YTOKD a 3rOJlOM AO HBY . OJIHaK Ile UYJIH BQMHTi

 KOIJJTH,y '
           roMy xlplcaiKOIIJTH lRoaHBaua,iBOHM He 6yJIlf''
                                                         aoxoaou''7 OTPHMaHMM B o6MiH Ha
 npoaa)lc nazlsuoro, a6o pezynBeraToM 6yiw-guo'
                                              f iilttloï zalcolllloï onepauii', a HBy Ta ioro

 nocaaoBioco6u 6ynu3o6oB',3auinoBepilyruBuBeael!iTaBiaMu'riKoktl'rplHaaaaI'lo3uBaHy.
       99.    Flicaf Toro,SK Kyptleuxo npua6aB 80.0273% alm i; BpolcBaylKy B 20l3 poui,

KypueHxo,npaulolo'
                 lpl3a noroapxellnlv Ta 3HaHHSM 'ra aroaolo HBV , aaiiicllloBaB aii'moao

npuBnacHeulu Koul'
                 riB BpoicBabllcy Ta l'lpuBalGauxy, m o BKmouanM Koku'ru I'loauBaMa,mo B

niacyMxy npMaBeao ao Henzla-
                           rocnpoMoeHoc'
                                       riBpolcsallxy Ta noaansuloi'ioro aixsiaauiï.

       100. HocaaoBi ocoGM HBy Gyzllf cnisyHacHMlcaMu HenpaBoMipHoi' cxeuM aa?

nepeflanpasneHlu,BuseaeldHgTa illtuplx Buaie HenpaBoMipnoro nepexaay xom -
                                                                         risaspolcBasxy B

HBy '
    ra HaxopMc'
              rsTpm 'ix oci6,y ToMy uMczli3noqHylyloro nianpueucTBa. OKpiM Toro,mo HBy



                                             34
